--------------------------------------------------------------------------------

Exhibit 10.1

 
 
__________________________________________________________________________
 


 
AMENDED AND RESTATED
CREDIT AGREEMENT
 
dated as of
 
February 12, 2010
 
among
 
MAGNUM HUNTER RESOURCES CORPORATION,
as Borrower,
 
BANK OF MONTREAL,
as Administrative Agent,
 
THE LENDERS PARTY HERETO
 
and
 
CAPITAL ONE, N.A.,
as Syndication Agent
 
*****
 
BMO CAPITAL MARKETS
 
and
 
CAPITAL ONE, N.A.,
Co-Arrangers and Joint Bookrunners
 


 
__________________________________________________________________________
 



 
TABLE OF CONTENTS
 

 

ARTICLE I Definitions and Accounting Matters  1 Section 1.01 Terms Defined Above
1 Section 1.02 Certain Defined Terms 1 Section 1.03 Types of Loans and
Borrowings 21 Section 1.04 Terms Generally; Rules of Construction  22 Section
1.05 Accounting Terms and Determinations; GAAP  22       ARTICLE II The Credits
22 Section 2.01 Commitments 22 Section 2.02 Loans and Borrowings  22 Section
2.03 Requests for Borrowings 24 Section 2.04 Interest Elections  25 Section 2.05
Funding of Borrowings  26 Section 2.06 Changes in the Aggregate Maximum Credit
Amounts 27 Section 2.07 Borrowing Base  27 Section 2.08 Letters of Credit  31  
    ARTICLE III Payments of Principal and Interest; Prepayments; Fees 36 Section
3.01 Repayment of Loans  36 Section 3.02 Interest  36 Section 3.03 Alternate
Rate of Interest  37 Section 3.04 Prepayments 37 Section 3.05 Fees  39      
ARTICLE IV Payments; Pro Rata Treatment; Sharing of Set-offs 40 Section 4.01
Payments Generally; Pro Rata Treatment; Sharing of Set-offs 40 Section 4.02
Presumption of Payment by the Borrower 41 Section 4.03 Certain Deductions by the
Administrative Agent 42 Section 4.04 Disposition of Proceeds  42       ARTICLE V
Increased Costs; Break Funding Payments; Taxes; Illegality; Defaulting Lenders
42 Section 5.01 Increased Costs 42 Section 5.02 Break Funding Payments 44
Section 5.03 Taxes  44 Section 5.04 Mitigation Obligations 45 Section 5.05
Illegality  46 Section 5.06 Defaulting Lenders  46       ARTICLE VI Conditions
Precedent  48 Section 6.01 Conditions to Effectiveness 48 Section 6.02 Each
Credit Event  50       ARTICLE VII Representations and Warranties  52 Section
7.01 Organization; Powers 52

 
 
-i-

--------------------------------------------------------------------------------


 
 

Section 7.02 Authority; Enforceability  52 Section 7.03 Approvals; No Conflicts
52 Section 7.04 Financial Condition; No Material Adverse Change 52 Section 7.05
Litigation  53 Section 7.06 Environmental Matters  53 Section 7.07 Compliance
with the Laws and Agreements; No Defaults  54 Section 7.08 Investment Company
Act  55 Section 7.09 Taxes 55 Section 7.10 ERISA 55 Section 7.11 Disclosure; No
Material Misstatements  55 Section 7.12 Insurance 56 Section 7.13 Restriction on
Liens  56 Section 7.14 Subsidiaries  56 Section 7.15 Location of Business and
Offices 56 Section 7.16 Properties; Titles, Etc 57 Section 7.17 Maintenance of
Properties  58 Section 7.18 Gas Imbalances, Prepayments  58 Section 7.19
Marketing of Production  58 Section 7.20 Swap Agreements 58 Section 7.21 Use of
Loans and Letters of Credit 59 Section 7.22 Solvency  59       ARTICLE VIII
Affirmative Covenants  59 Section 8.01 Financial Statements; Ratings Change;
Other Information  59 Section 8.02 Notices of Material Events  62 Section 8.03
Existence; Conduct of Business 63 Section 8.04 Payment of Obligations  63
Section 8.05 Performance of Obligations under Loan Documents 63 Section 8.06
Operation and Maintenance of Properties  63 Section 8.07 Insurance  64 Section
8.08 Books and Records; Inspection Rights 64 Section 8.09 Compliance with Laws
64 Section 8.10 Environmental Matters  65 Section 8.11 Further Assurances  65
Section 8.12 Reserve Reports  66 Section 8.13 Title Information 67 Section 8.14
Additional Collateral  68 Section 8.15 ERISA Compliance 68 Section 8.16 New
Subsidiaries  68 Section 8.17 New Subsidiary Requirements 69 Section 8.18 Triad
Acquisition Funds 69 Section 8.19 Compliance with Orders  69 Section 8.20 Phase
I Requirement  69       ARTICLE IX Negative Covenants 69 Section 9.01 Financial
Covenants 70 Section 9.02 Debt  70

 
-ii-

--------------------------------------------------------------------------------


 

Section 9.03 Liens 72 Section 9.04 Restricted Payments  72 Section 9.05
Investments, Loans and Advances 72 Section 9.06 Nature of Business;
International Operations 75 Section 9.07  Limitation on Leases 75 Section 9.08 
Proceeds of Notes/Loans 75 Section 9.09 Sale or Discount of Receivables 75
Section 9.10  Mergers, Etc 75 Section 9.11 Sale of Assets 76 Section 9.12 
Environmental Matters 77 Section 9.13 Transactions with Affiliates  77 Section
9.14  Subsidiaries 77 Section 9.15  Subsidiary Obligations and Preferred Stock
77 Section 9.16 Negative Pledge Agreements; Dividend Restrictions 77 Section
9.17  Gas Imbalances, Take-or-Pay or Other Prepayments  77 Section 9.18  Swap
Agreements 78 Section 9.19  Sale and Leaseback Transactions  78       ARTICLE X
Events of Default; Remedies 78 Section 10.01 Events of Default  78 Section 10.02
Remedies  81       ARTICLE XI The Administrative Agent 81 Section 11.01 
Appointment; Powers 81 Section 11.02  Duties and Obligations of Administrative
Agent  82 Section 11.03  Action by Administrative Agent  82 Section 11.04 
Reliance by Administrative Agent  83 Section 11.05  Subagents 83 Section 11.06 
Resignation or Removal of Administrative Agent  83 Section 11.07  Administrative
Agent as Lender  84 Section 11.08 No Reliance  84 Section 11.09 Authority to
Release Collateral and Liens  84 Section 11.10 The Co-Arrangers  84 Section
11.11 Filing of Proofs of Claim 84       ARTICLE XII Miscellaneous  85 Section
12.01 Notices 85 Section 12.02 Waivers; Amendments 86 Section 12.03 Expenses,
Indemnity; Damage Waiver 87 Section 12.04 Successors and Assigns  89 Section
12.05 Survival; Revival; Reinstatement  92 Section 12.06 Counterparts;
Integration; Effectiveness  93 Section 12.07 Severability  94 Section 12.08
Right of Setoff  94 Section 12.09 Governing Law; Jurisdiction; Consent to
Service of Process 94 Section 12.10 Headings 95 Section 12.11 Confidentiality 
95

 
-iii-

--------------------------------------------------------------------------------


 

Section 12.12 Exculpation Provisions 96 Section 12.13 No Third Party
Beneficiaries  96 Section 12.14 Collateral Matters; Swap Agreements  96 Section
12.15 US Patriot Act Notice  96 Section 12.16 Interest Rate Limitation  97      
Annex 1  Approved Counterparties         Exhibit A Form of Note   Exhibit B Form
of Borrowing Request   Exhibit C  Form of Interest Election Request   Exhibit D
Form of Compliance Certificate   Exhibit F-1 Form of Security Agreement  
Exhibit F-2 Form of Guaranty   Exhibit G Form of Assignment and Assumption      
  Schedule 7.01 Corporate Organizational Chart   Schedule 7.05 Litigation  
Schedule 7.14 Subsidiaries   Schedule 7.16 Properties   Schedule 7.18 Gas
Imbalances   Schedule 7.19 Marketing Contracts   Schedule 7.20 Swap Agreements  
Schedule 9.02 Debt   Schedule 9.03 Liens   Schedule 9.05 Investments  



    
   
 
-iv-

--------------------------------------------------------------------------------


                                           
This Amended and Restated Credit Agreement, dated as of February 12, 2010 (the
“Effective Date”), is among MAGNUM HUNTER RESOURCES CORPORATION, a Delaware
corporation (the “Borrower”), each of the Lenders from time to time party
hereto, BANK OF MONTREAL (in its individual capacity, “BOM”), as administrative
agent for the Lenders (in such capacity, together with its successors in such
capacity, the “Administrative Agent”) and CAPITAL ONE, N.A., as Syndication
Agent.
 
R E C I T A L S
 
A.           The Borrower is a party to that certain Credit Agreement dated
November 23, 2009 (the “Prior Agreement”) among the Borrower, the lenders party
thereto and Bank of Montreal, as administrative agent.
 
B.           The Borrower, the Administrative Agent and the Lenders mutually
desire to amend and restate the Prior Agreement in its entirety.
 
C.           In consideration of the mutual covenants and agreements herein
contained and of the loans, extensions of credit and commitments hereinafter
referred to, the parties hereto agree that the Prior Agreement is amended and
restated in its entirety as follows:
 
ARTICLE I
 
Definitions and Accounting Matters
 
Section 1.01  Terms Defined Above.
 
As used in this Agreement, each term defined above has the meaning indicated
above.
 
Section 1.02  Certain Defined Terms.
 
As used in this Agreement, the following terms have the meanings specified
below:
 
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
 
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
 
“Administrative Agent” has the meaning given in the introductory paragraph.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affected Loans” has the meaning assigned to such term in ‎Section 5.05.
 

--------------------------------------------------------------------------------


 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
“Aggregate Maximum Credit Amounts” at any time shall equal the sum of the
Maximum Credit Amounts, as the same may be increased, reduced or terminated
pursuant to Section 2.06.  The initial Aggregate Maximum Credit Amount of the
Lenders is $150,000,000.
 
“Agreement” means this Amended and Restated Credit Agreement, as the same may
from time to time be amended, modified, supplemented or restated.
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the LIBO Rate for a one month
interest period in effect on such day plus 1%.  Any change in the Alternate Base
Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or the
LIBO Rate shall be effective from and including the effective day of such change
in the Prime Rate, the Federal Funds Effective Rate and the LIBO Rate,
respectively.
 
“Applicable Margin” means, for any day,
 
(a)  from and after the Effective Date but prior to the three month anniversary
of the Effective Date, a rate per annum equal to (i) 3.50% with respect to ABR
Loans and 4.50% with respect to Eurodollar Loans and (ii) 0.75% with respect to
the Commitment Fee Rate;
 
(b)  from and after the three month anniversary of the Effective Date but prior
to the six month anniversary of the Effective Date, a rate per annum equal to
(i) 4.50% with respect to ABR Loans and 5.50% with respect to Eurodollar Loans
and (ii) 0.75% with respect to the Commitment Fee Rate;
 
(c)  from and after the six month anniversary of the Effective Date but prior to
the nine month anniversary of the Effective Date, a rate per annum equal to (i)
5.50% with respect to ABR Loans and 6.50% with respect to Eurodollar Loans and
(ii) 0.75% with respect to the Commitment Fee Rate;
 
(d)  from and after the nine month anniversary of the Effective Date but prior
to the Tranche B Termination Date, a rate per annum equal to (i) 6.50% with
respect to ABR Loans and 7.50% with respect to Eurodollar Loans and (ii) 0.75%
with respect to the Commitment Fee Rate; and
 
(e)  from and after the Tranche B Termination Date, with respect to any ABR Loan
or Eurodollar Loan, or with respect to the Commitment Fee Rate, as the case may
be, the rate per annum set forth in the Borrowing Base Utilization Grid below
based upon the Borrowing Base Utilization Percentage then in effect:
 
Borrowing Base Utilization Grid
Borrowing Base Utilization Percentage
<33%
>33%, but <66%
>66%
ABR Loans
1.500%
2.000%
2.500%
Eurodollar Loans
2.500%
3.000%
3.500%
Commitment Fee Rate
0.500%
0.500%
0.750%

 
-2-

--------------------------------------------------------------------------------


 
Each change in the Applicable Margin shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change; provided, however, from and after
the Tranche B Termination Date, if at any time the Borrower fails to deliver a
Reserve Report pursuant to Section 8.12(a), then the “Applicable Margin” means
the rate per annum set forth on the grid when the Borrowing Base Utilization
Percentage is at its highest level; provided further that the Applicable Margin
shall revert to the previous Applicable Margin upon the Borrower’s delivery of
such Reserve Report.
 
“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Maximum Credit Amounts represented by such Lender’s Maximum Credit
Amount as such percentage is set forth on Annex I or in an Assignment and
Assumption Agreement, as the case may be.
 
“Approved Counterparty” means (a) any Lender or any Affiliate of a Lender or (b)
any other Person whose long term senior unsecured debt rating at the time of
entry into the applicable Swap Agreement is A-/A3 by S&P or Moody’s (or their
equivalent) or higher.
 
“Approved Fund” means (a) a CLO or (b) with respect to any Lender that is a fund
which invests in bank loans and similar extensions of credit, any other fund
that invests in bank loans and similar extensions of credit and is managed by
the same investment advisor as such Lender or by an Affiliate of such investment
advisor.
 
“Approved Petroleum Engineers” means an independent petroleum engineer proposed
by the Borrower and approved by the Administrative Agent.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.04(b)), and accepted by the Administrative Agent, in the form of
Exhibit G or any other form approved by the Administrative Agent.
 
“Availability Period” means the period from and including the Effective Date to
but excluding the Termination Date.
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.
 
“BOM” has the meaning given in the introductory paragraph.
 
“Borrower” has the meaning given in the introductory paragraph.
 
“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.
 
-3-

--------------------------------------------------------------------------------


 
“Borrowing Base” means at any time an amount equal to the amount determined in
accordance with ‎Section 2.07, as the same may be adjusted from time to time
pursuant to Section 8.13(c) or ‎Section 9.11 plus, if applicable, the Tranche B
Portion then in effect.
 
“Borrowing Base Utilization Percentage” means, as of any day, the fraction
expressed as a percentage, the numerator of which is the sum of the Credit
Exposures of the Lenders on such day, and the denominator of which is the
Borrowing Base in effect on such day.
 
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with ‎Section 2.03.
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Houston, Texas, are authorized or required by law to
remain closed; and if such day relates to a Borrowing or continuation of, a
payment or prepayment of principal of or interest on, or a conversion of or
into, or the Interest Period for, a Eurodollar Loan or a notice by the Borrower
with respect to any such Borrowing or continuation, payment, prepayment,
conversion or Interest Period, any day which is also a day on which dealings in
dollar deposits are carried out in the London interbank market.
 
“Capital Leases” means, in respect of any Person, all leases that shall have
been, or should have been, in accordance with GAAP, recorded as capital leases
on the balance sheet of the Person liable (whether contingent or otherwise) for
the payment of rent thereunder.
 
“Casualty Event” means any loss, casualty or other insured damage to, or any
nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Property of the Borrower or any of its Subsidiaries
having a fair market value in excess of $1,000,000.
 
“Change in Control” means the acquisition of ownership, directly or indirectly,
beneficially or of record, by any Person or group (within the meaning of the
Securities Exchange Act of 1934 and the rules of the SEC thereunder as in effect
on the date hereof) of Equity Interests representing more than twenty-five
percent (25%) of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Borrower.
 
“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of ‎Section 5.01(b)), by any lending office of such Lender or by
such Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.
 
“CLO” means any Person (other than a natural Person) that is engaged in making,
purchasing, holding or otherwise investing in bank loans and similar extensions
of credit in the ordinary course of its business and is administered or managed
by a Lender or an Affiliate of such Lender.
 
-4-

--------------------------------------------------------------------------------


 
“Co-Arrangers” means, collectively, BMO Capital Markets and Capital One, N.A.,
in their capacities as co-arrangers and joint bookrunners hereunder.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute.
 
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Credit Exposure hereunder, as such commitment may be (a) modified from
time to time pursuant to ‎Section 2.06 and (b) modified from time to time
pursuant to assignments by or to such Lender pursuant to ‎Section 12.04(b), and
“Commitments” means the aggregate amount of the Commitments of all the
Lenders.  The amount representing each Lender’s Commitment shall at any time be
the lesser of (i) such Lender’s Maximum Credit Amount and (ii) such Lender’s
Applicable Percentage of the then effective Borrowing Base.  The aggregate of
the Commitments on the Effective Date is $150,000,000.
 
“Commitment Fee Rate” has the meaning set forth in the definition of “Applicable
Margin”.
 
“Consolidated Net Income” means with respect to the Borrower and the Restricted
Subsidiaries, for any period, the aggregate of the net income (or loss) of the
Borrower and the Restricted Subsidiaries after allowances for Taxes payable by
the Borrower and the Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded from such net income (to the extent otherwise included therein) the
following: (a) the net income of any Person in which the Borrower or any
Restricted Subsidiary has an interest (which interest does not cause the net
income of such other Person to be consolidated with the net income of the
Borrower and the Restricted Subsidiaries in accordance with GAAP), except to the
extent of the amount of dividends or distributions actually paid in cash during
such period by such other Person to the Borrower or to a Restricted Subsidiary,
as the case may be; (b) any extraordinary gains or losses (excluding any
unrealized gains and losses under FAS 133) during such period; and (c) any gains
or losses (excluding any unrealized gains and losses under FAS 133) attributable
to writeups or writedowns of assets; and provided further that if the Borrower
or any Restricted Subsidiary shall acquire or dispose of any Property during
such period in an aggregate amount that equals or exceeds ten percent (10%) of
the Borrowing Base then in effect, then Consolidated Net Income shall be
calculated after giving pro forma effect to such acquisition or disposition, as
if such acquisition or disposition had occurred on the first day of such period.
 
“Consolidated Subsidiaries” means each Subsidiary of the Borrower (whether now
existing or hereafter created or acquired) the financial statements of which
shall be (or should have been) consolidated with the financial statements of the
Borrower in accordance with GAAP.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.  For the
purposes of this definition, and without limiting the generality of the
foregoing, any Person that owns directly or indirectly 40% or more of the Equity
Interests having ordinary voting power for the election of the directors or
other governing body of a Person (other than as a limited partner of such other
Person) will be deemed to “control” such other Person.  “Controlling” and
“Controlled” have meanings correlative thereto.
 
-5-

--------------------------------------------------------------------------------


 
“Credit Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Tranche A Credit Exposure plus the
outstanding principal amount of its Tranche B Loans at such time.
 
“Debt” means, for any Person, the sum of the following (without
duplication):  (a) all obligations of such Person for borrowed money or
evidenced by bonds, bankers’ acceptances, debentures, notes or other similar
instruments; (b) all obligations of such Person (whether contingent or
otherwise) in respect of letters of credit, surety or other bonds and similar
instruments; (c) all accounts payable and all accrued expenses, liabilities or
other obligations of such Person to pay the deferred purchase price of Property
or services; (d) all obligations under Capital Leases; (e) all obligations under
Synthetic Leases; (f) all Debt (as defined in the other clauses of this
definition) of others secured by a Lien on any Property of such Person, whether
or not such Debt is assumed by such Person; (g) all Debt (as defined in the
other clauses of this definition) of others guaranteed by such Person or in
which such Person otherwise assures a creditor against loss of the Debt
(howsoever such assurance shall be made) to the extent of the lesser of the
amount of such Debt and the maximum stated amount of such guarantee or assurance
against loss; (h) all obligations or undertakings of such Person to maintain or
cause to be maintained the financial position or covenants of others or to
purchase the Debt or Property of others; (i) obligations to deliver commodities,
goods or services, including, without limitation, Hydrocarbons, in consideration
of one or more advance payments, other than gas balancing arrangements in the
ordinary course of business; (j) any Debt of a partnership for which such Person
is liable either by agreement, by operation of law or by a Governmental
Requirement but only to the extent of such liability; (k) Disqualified Capital
Stock; and (l) the undischarged balance of any production payment created by
such Person or for the creation of which such Person directly or indirectly
received payment.  The Debt of any Person shall include all obligations of such
Person of the character described above to the extent such Person remains
legally liable in respect thereof notwithstanding that any such obligation is
not included as a liability of such Person under GAAP.
 
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
 
“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its Loans or participations in
Letters of Credit within three Business Days of the date required to be funded
by it hereunder, (b) notified the Borrower, the Administrative Agent, or the
Issuing Bank in writing that it does not intend to comply with any of its
funding obligations under this Agreement or has made a public statement to the
effect that it does not intend to comply with its funding obligations under this
Agreement or under other agreements in which it commits to extend credit, (c)
failed, within three Business Days after request by the Administrative Agent, to
confirm that it will comply with the terms of this Agreement relating to its
obligations to fund prospective Loans and participations in then outstanding
Letters of Credit, (d) otherwise failed to pay over to the Administrative Agent
or any other Lender any other amount required to be paid by it hereunder within
three Business Days of the date when due, unless the subject of a good faith
dispute, or (e) (i) become or is insolvent or has a parent company that has
become or is insolvent or (ii) become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian, appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or custodian appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment.
 
-6-

--------------------------------------------------------------------------------


 
“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Debt or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part, on or prior to the date that is one year after the earlier
of (a) the Maturity Date and (b) the date on which there are no Loans, LC
Exposure or other obligations hereunder outstanding and all of the Commitments
are terminated; provided, however, Disqualified Capital Stock shall not include
Series B, Series C or Series D preferred stock permitted under Section 9.02, so
long as any dividends paid with respect thereto comply with the provisions of
Section 9.04.
 
“dollars” or “$” refers to lawful money of the United States of America.
 
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States of America or any state thereof or the District of Columbia.
 
“EBITDAX” means, for any period, the sum of Consolidated Net Income for such
period calculated on a trailing four quarter basis plus the following expenses
or charges to the extent deducted from Consolidated Net Income in such period:
interest, income Taxes, depreciation, depletion, amortization, expenses
associated with the exploration of Oil and Gas Properties, all non-cash charges
and adjustments (including stock-based compensation, impairment of asset values,
non-cash adjustments to derivative carrying values, non-cash adjustments to
asset retirement obligations and other similar items as from time to time
required under GAAP) and all non-recurring expenses, minus all non-cash income
added to Consolidated Net Income.  Notwithstanding the foregoing, EBITDAX shall
be Consolidated Net Income plus the aforementioned expenses or charges (i) for
the most recently ended quarter multiplied by four (4) with respect to the
quarter ended March 31, 2010, (ii) for the most recently ended two (2) quarters
multiplied by two (2) with respect to the quarter ended June 30, 2010, and (iii)
for the most recently ended three (3) quarters multiplied by four thirds (4/3)
with respect to the quarter ended September 30, 2010.  In the event the Triad
Acquisition is consummated on any day other than the last day of the quarter,
EBITDAX shall be calculated on a pro forma basis as if the Triad Acquisition had
taken place on the first day of such quarter.
 
“Effective Date” means the date first written above.
 
“Engineering Reports” has the meaning assigned such term in ‎Section 2.07(c)(i).
 
-7-

--------------------------------------------------------------------------------


 
“Environmental Laws” means any and all Governmental Requirements pertaining in
any way to health, safety, the environment or the preservation or reclamation of
natural resources, in effect in any and all jurisdictions in which the Borrower
or any Subsidiary is conducting or at any time has conducted business, or where
any Property of the Borrower or any Restricted Subsidiary is located, including
without limitation, the Oil Pollution Act of 1990 (“OPA”), as amended, the Clean
Air Act, as amended, the Comprehensive Environmental, Response, Compensation,
and Liability Act of 1980 (“CERCLA”), as amended, the Federal Water Pollution
Control Act, as amended, the Occupational Safety and Health Act of 1970, as
amended, the Resource Conservation and Recovery Act of 1976 (“RCRA”), as
amended, the Safe Drinking Water Act, as amended, the Toxic Substances Control
Act, as amended, the Superfund Amendments and Reauthorization Act of 1986, as
amended, the Hazardous Materials Transportation Act, as amended, and other
environmental conservation or protection Governmental Requirements.  The term
“oil” shall have the meaning specified in OPA, the terms “hazardous substance”
and “release” (or “threatened release”) have the meanings specified in CERCLA,
the terms “solid waste” and “disposal” (or “disposed”) have the meanings
specified in RCRA and the term “oil and gas waste” shall have the meaning
specified in Section 91.1011 of the Texas Natural Resources Code (“Section
91.1011”); provided, however, that (a) in the event either OPA, CERCLA, RCRA or
Section 91.1011 is amended so as to broaden the meaning of any term defined
thereby, such broader meaning shall apply subsequent to the effective date of
such amendment and (b) to the extent the laws of the state or other jurisdiction
in which any Property of the Borrower or any Subsidiary is located establish a
meaning for “oil,” “hazardous substance,” “release,” “solid waste,” “disposal”
or “oil and gas waste” which is broader than that specified in either OPA,
CERCLA, RCRA or Section 91.1011, such broader meaning shall apply.
 
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
“ERISA Affiliate” means each trade or business (whether or not incorporated)
that, together with the Borrower or a Subsidiary is treated as a “single
employer” under Section 414(b) or (c) of the Code, or solely for the proposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.
 
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
 
-8-

--------------------------------------------------------------------------------


 
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
 
“Event of Default” has the meaning assigned such term in ‎Section 10.01.
 
“Excepted Liens” means (a) Liens for Taxes, assessments or other governmental
charges or levies which are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP; (b) Liens in connection with workers’ compensation,
unemployment insurance or other social security, old age pension or public
liability obligations which are not delinquent or which are being contested in
good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP; (c) statutory landlord’s liens, operators’,
vendors’, carriers’, warehousemen’s, repairmen’s, mechanics’, suppliers’,
workers’, materialmen’s, construction or other like Liens arising by operation
of law in the ordinary course of business or incident to the exploration,
development, operation and maintenance of Oil and Gas Properties each of which
is in respect of obligations that are not delinquent or which are being
contested in good faith by appropriate action and for which adequate reserves
have been maintained in accordance with GAAP; (d) contractual Liens that arise
in the ordinary course of business under operating agreements, joint venture
agreements, oil and gas partnership agreements, oil and gas leases, farm-out
agreements, division orders, contracts for the sale, transportation or exchange
of oil and natural gas, unitization and pooling declarations and agreements,
area of mutual interest agreements, overriding royalty agreements, marketing
agreements, processing agreements, net profits agreements, development
agreements, gas balancing or deferred production agreements, injection,
repressuring and recycling agreements, salt water or other disposal agreements,
seismic or other geophysical permits or agreements, and other agreements which
are usual and customary in the oil and gas business and are for claims which are
not delinquent or which are being contested in good faith by appropriate action
and for which adequate reserves have been maintained in accordance with GAAP
(or, with respect to royalty interests, such liens will not reasonably be
expected to result in a Material Adverse Effect), provided that any such Lien
referred to in this clause does not materially impair the use of the Property
covered by such Lien for the purposes for which such Property is held by the
Borrower or any Subsidiary or materially impair the value of such Property
subject thereto; (e) Liens arising solely by virtue of any statutory or common
law provision relating to banker’s liens, rights of set-off or similar rights
and remedies and burdening only deposit accounts or other funds maintained with
 
-9-

--------------------------------------------------------------------------------


 
a creditor depository institution, provided that no such deposit account is a
dedicated cash collateral account or is subject to restrictions against access
by the depositor in excess of those set forth by regulations promulgated by the
Board and no such deposit account is intended by Borrower or any of its
Subsidiaries to provide collateral to the depository institution; (f) easements,
restrictions, servitudes, permits, conditions, covenants, exceptions or
reservations in any Property of the Borrower or any Subsidiary for the purpose
of roads, pipelines, transmission lines, transportation lines, distribution
lines for the removal of gas, oil, coal or other minerals or timber, and other
like purposes, or for the joint or common use of real estate, rights of way,
facilities and equipment, which in the aggregate do not materially impair the
use of such Property for the purposes of which such Property is held by the
Borrower or any Subsidiary or materially impair the value of such Property
subject thereto; (g) Liens on cash or securities pledged to secure performance
of tenders, surety and appeal bonds, government contracts, performance and
return of money bonds, bids, trade contracts, leases, statutory obligations,
regulatory obligations and other obligations of a like nature incurred in the
ordinary course of business; (h) judgment and attachment Liens not giving rise
to an Event of Default, provided that any appropriate legal proceedings which
may have been duly initiated for the review of such judgment shall not have been
finally terminated or the period within which such proceeding may be initiated
shall not have expired and no action to enforce such Lien has been commenced;
and (i) Liens arising from UCC financing statement filings regarding operating
leases entered into by the Borrower and the Subsidiaries in the ordinary course
of business covering only the Property under lease; provided, further that Liens
described in clauses (a) through (e) shall remain Excepted Liens only for so
long as no action to enforce such Lien has been commenced and no intention to
subordinate the first priority Lien granted in favor of the Administrative Agent
and the Lenders is to be hereby implied or expressed by the permitted existence
of such Excepted Liens.
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder or under any other Loan
Document, (a) income or franchise taxes imposed on (or measured by) its net
income by the United States of America or such other jurisdiction under the laws
of which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profits taxes imposed by the United States of America or
any similar tax imposed by any other jurisdiction in which the Borrower is
located and (c) in the case of a Foreign Lender (other than an assignee pursuant
to a request by the Borrower under ‎Section 5.04(b)), any withholding tax that
is imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement (or designates a new lending office) or
is attributable to such Foreign Lender’s failure to comply with ‎Section
5.03(e), except to the extent that such Foreign Lender (or its assignor, if any)
was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts with respect to such withholding tax
pursuant to ‎Section 5.03(a) or ‎Section 5.03(c).
 
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, New York or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
 
-10-

--------------------------------------------------------------------------------


 
“Fee Letter” means the letter agreement dated January 25, 2010, among the
Borrower, the Administrative Agent and the Co-Arrangers pertaining to certain
fees payable to the Administrative Agent and the Co-Arrangers.
 
“Financial Officer” means, for any Person, the chief financial officer,
principal accounting officer, treasurer or controller of such Person.  Unless
otherwise specified, all references herein to a Financial Officer means a
Financial Officer of the Borrower.
 
“Financial Statements” means the financial statement or statements of the
Borrower and its Consolidated Subsidiaries referred to in ‎Section 7.04(a).
 
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located.  For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
 
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
 
“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time subject to the terms and conditions set
forth in ‎Section 1.05.
 
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government over the
Borrower, any Subsidiary, any of their Properties, the Administrative Agent, the
Issuing Bank or any Lender.
 
“Governmental Requirement” means any applicable law, statute, code, ordinance,
order, determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, authorization or other directive or requirement,
whether now or hereinafter in effect, including, without limitation,
Environmental Laws, energy regulations and occupational, safety and health
standards or controls, of any Governmental Authority.
 
“Guaranty” means the Amended and Restated Guaranty executed by the Guarantors of
even date herewith, as amended, in the form of Exhibit F-2 attached hereto.
 
“Guarantor” means all Restricted Subsidiaries of Borrower.
 
“Highest Lawful Rate” means, as to any Lender, the maximum non-usurious interest
rate, if any (or, if the context so requires, an amount calculated at such
rate), that at any time or from time to time may be contracted for, taken,
reserved, charged, or received by such Lender under applicable laws with respect
to an obligation, as such laws are presently in effect or, to the extent allowed
by applicable law, as such laws may hereafter be in effect and which allow a
higher maximum non-usurious interest rate than such laws now allow.  The
determination of the Highest Lawful Rate shall, to the extent required by
applicable law, take into account as interest paid, taken, received, charged,
reserved or contracted for any and all relevant payments or charges under the
Loan Documents.
 
-11-

--------------------------------------------------------------------------------


 
“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.
 
“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with ‎Section 2.04.
 
“Interest Expense” means, for any applicable period, the aggregate cash interest
expense (both accrued and paid and net of interest income paid during such
period to the Borrower and its Restricted Subsidiaries) of the Borrower and its
Restricted Subsidiaries for such applicable period, including the portion of any
payments made in respect of Capital Leases allocable to interest expense.
 
“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.
 
“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three, six or twelve
months thereafter, as the Borrower may elect; provided, that (a) if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (b) any Interest Period
pertaining to a Eurodollar Borrowing that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period.  For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.
 
-12-

--------------------------------------------------------------------------------


 
“Interim Redetermination” means any redetermination of the Borrowing Base under
‎Section 2.07(b)(ii) or Section 2.07(b)(iii).
 
“Interim Redetermination Date” means the date on which a Borrowing Base that has
been redetermined pursuant to an Interim Redetermination becomes effective as
provided in ‎Section 2.07(d).
 
“Investment” means, for any Person: (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of Equity Interests of any other
Person or any agreement to make any such acquisition (including, without
limitation, any “short sale” or any sale of any securities at a time when such
securities are not owned by the Person entering into such short sale) or any
capital contribution to any other Person; (b) the making of any deposit with, or
advance, loan or capital contribution to, assumption of Debt of, purchase or
other acquisition of any other Debt or equity participation or interest in, or
other extension of credit to, any other Person (including the purchase of
Property from another Person subject to an understanding or agreement,
contingent or otherwise, to resell such Property to such Person); or (c) the
entering into of any guarantee of, or other contingent obligation (including the
deposit of any Equity Interests to be sold) with respect to, Debt or other
liability of any other Person and (without duplication) any amount committed to
be advanced, lent or extended to such Person.
 
“Issuing Bank” means Bank of Montreal, in its capacity as the issuer of Letters
of Credit hereunder, and its successors in such capacity as provided
herein.  The Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of the Issuing Bank, in which case
the term “Issuing Bank” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate.
 
“LC Commitment” at any time means Five Million Dollars ($5,000,000).
 
“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit issued by the Issuing Bank.
 
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.
 
“Lenders” means the Persons listed on Annex I, any Person that shall have become
a party hereto pursuant to an Assignment and Assumption, other than any such
Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.
 
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
 
“Letter of Credit Agreements” means all letter of credit applications and other
agreements (including any amendments, modifications or supplements thereto)
submitted by the Borrower, or entered into by the Borrower, with the Issuing
Bank relating to any Letter of Credit issued by the Issuing Bank.
 
-13-

--------------------------------------------------------------------------------


 
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters BBA Libor Rates LIBOR01 (or on any
successor or substitute page of such service, or any successor to or substitute
for such service, providing rate quotations comparable to those currently
provided on such page of such service, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, as the rate for dollar deposits with a maturity comparable to
such Interest Period; provided, in no event shall the LIBO Rate be less than
1%.  In the event that such rate is not available at such time for any reason,
then the LIBO Rate with respect to such Eurodollar Borrowing for such Interest
Period shall be the rate at which dollar deposits of $5,000,000 and, in each
case, for a maturity comparable to such Interest Period are offered by the
principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.
 
“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to (a) the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes or (b) royalties, production payments and the like payable
out of Oil and Gas Properties.  The term “Lien” shall include easements,
restrictions, servitudes, permits, conditions, covenants, encroachments,
exceptions or reservations.  For the purposes of this Agreement, the Borrower
and its Subsidiaries shall be deemed to be the owner of any Property which it
has acquired or holds subject to a conditional sale agreement, or leases under a
financing lease or other arrangement pursuant to which title to the Property has
been retained by or vested in some other Person in a transaction intended to
create a financing.
 
“Loan Documents” means this Agreement, the Notes, the Letter of Credit
Agreements, the Letters of Credit, the Security Instruments and the Guaranties.
 
“Loan Parties” means the Borrower and each Subsidiary that is a party to any
Loan Document.
 
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, Property or condition (financial or otherwise) of the Borrower and
the Subsidiaries taken as a whole, (b) the ability of any Loan Party to perform
any of its obligations under any Loan Document, (c) the validity or
enforceability of any Loan Document or (d) the rights and remedies of or
benefits available to the Administrative Agent, the Issuing Bank or any Lender
under any Loan Document.
 
-14-

--------------------------------------------------------------------------------


 
“Material Indebtedness” means Debt (other than the Loans and Letters of Credit),
or obligations in respect of one or more Swap Agreements, of any one or more of
the Borrower and its Subsidiaries in an aggregate principal amount exceeding
$1,500,000.  For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Borrower or any Subsidiary in respect of any
Swap Agreement at any time shall be the maximum aggregate amount (giving effect
to any netting agreements) that the Borrower or such Subsidiary would be
required to pay if such Swap Agreement were terminated at such time.
 
“Maturity Date” means November 23, 2012.
 
“Maximum Credit Amount” means, as to each Lender, the amount set forth opposite
such Lender’s name on Annex I under the caption “Maximum Credit Amounts,” as the
same may be (a) reduced or terminated from time to time in connection with a
reduction or termination of the Aggregate Maximum Credit Amounts pursuant to
‎Section 2.06(b), or (b) modified from time to time pursuant to any assignment
permitted by ‎Section 12.04(b).
 
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.
 
“Mortgaged Property” means any Property owned by the Borrower or any Restricted
Subsidiary that is subject to the Liens existing and to exist under the terms of
the Security Instruments.
 
“Mortgages” means all mortgages and deeds of trust executed in connection
herewith.
 
“Multiemployer Plan” means a Plan which is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
 
“New Borrowing Base Notice” has the meaning assigned such term in ‎Section
2.07(d).
 
“Notes” means the promissory notes of the Borrower described in ‎Section 2.02(d)
and being substantially in the form of Exhibit A, together with all amendments,
modifications, replacements, extensions and rearrangements thereof.
 
“Obligations” means, without duplication, (i) all Debt evidenced hereunder, (ii)
the obligation of the Loan Parties for the payment of the fees payable hereunder
or under the other Loan Documents, (iii) all other obligations and liabilities
of the Borrower to any then current Lender or Affiliate of a then current Lender
relating to Swap Agreements between the Borrower or any Subsidiary and such
Lender or Affiliate of a Lender initially entered into while such person (or in
the case of its Affiliate, the Person affiliated therewith) is a Lender
hereunder, and (iv) all other obligations and liabilities (monetary or
otherwise, whether absolute or contingent, matured or unmatured) of the Loan
Parties to the Administrative Agent, the Issuer and the Lenders, including
reimbursement obligations with respect to LC Disbursements, in each case now
existing or hereafter incurred under, arising out of or in connection with any
Loan Document, and to the extent that any of the foregoing includes or refers to
the payment of amounts deemed or constituting interest, only so much thereof as
shall have accrued, been earned and which remains unpaid at each relevant time
of determination.
 
-15-

--------------------------------------------------------------------------------


 
“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) Properties now or
hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently
existing or future unitization, pooling agreements and declarations of pooled
units and the units created thereby (including without limitation all units
created under orders, regulations and rules of any Governmental Authority) which
may affect all or any portion of Hydrocarbon Interests; (d) all operating
agreements, contracts and other agreements, including production sharing
contracts and agreements, which relate to any of Hydrocarbon Interests or the
production, sale, purchase, exchange or processing of Hydrocarbons from or
attributable to such Hydrocarbon Interests; (e) all Hydrocarbons in and under
and which may be produced and saved or attributable to the Hydrocarbon
Interests, including all oil in tanks, and all rents, issues, profits, proceeds,
products, revenues and other incomes from or attributable to Hydrocarbon
Interests; (f) all tenements, hereditaments, appurtenances and Properties in any
manner appertaining, belonging, affixed or incidental to Hydrocarbon Interests
and (g) all Properties, rights, titles, interests and estates described or
referred to above, including any and all Property, real or personal, now owned
or hereinafter acquired and situated upon, used, held for use or useful in
connection with the operating, working or development of any of such Hydrocarbon
Interests or Property (excluding drilling rigs, automotive equipment, rental
equipment or other personal Property which may be on such premises for the
purpose of drilling a well or for other similar temporary uses) and including
any and all oil wells, gas wells, injection wells or other wells, buildings,
structures, fuel separators, liquid extraction plants, plant compressors, pumps,
pumping units, field gathering systems, tanks and tank batteries, fixtures,
valves, fittings, machinery and parts, engines, boilers, meters, apparatus,
equipment, appliances, tools, implements, cables, wires, towers, casing, tubing
and rods, surface leases, rights-of-way, easements and servitudes together with
all additions, substitutions, replacements, accessions and attachments to any
and all of the foregoing.
 
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement and any other Loan Document.
 
“Participant” has the meaning set forth in ‎Section 12.04(c)(i).
 
“Patriot Act” has the meaning set forth in ‎Section 12.15.
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA, and any successor entity performing similar functions.
 
“PDP” means, with respect to the Oil and Gas Properties, properties that are
categorized as “Proved Reserves” that are both “Developed” and “Producing” as
such terms are defined in the Definitions for Oil and Gas Reserves as
promulgated by the Society of Petroleum Engineers (or any generally recognized
successor) as in effect as the time in question.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any employee pension benefit plan (other than a Multiemployer
Plan), subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
-16-

--------------------------------------------------------------------------------


 
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by BOM as its prime rate in effect at its principal office in New York,
New York; each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.  Such rate is set
by the Administrative Agent as a general reference rate of interest, taking into
account such factors as the Administrative Agent may deem appropriate; it being
understood that many of the Administrative Agent’s commercial or other loans are
priced in relation to such rate, that it is not necessarily the lowest or best
rate actually charged to any customer and that the Administrative Agent may make
various commercial or other loans at rates of interest having no relationship to
such rate.
 
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.
 
“Proposed Borrowing Base” has the meaning assigned to such term in ‎Section
2.07(c)(i).
 
“Proposed Borrowing Base Notice” has the meaning assigned to such term in
‎Section 2.07(c)(ii).
 
“Redemption” means with respect to any Debt, the repurchase, redemption,
prepayment, repayment or defeasance (or the segregation of funds with respect to
any of the foregoing) of such Debt.  “Redeem” has the correlative meaning
thereto.
 
“Redetermination Date” means, with respect to any Scheduled Redetermination or
any Interim Redetermination, the date that the redetermined Borrowing Base
related thereto becomes effective pursuant to ‎Section 2.07(d).
 
“Register” has the meaning assigned such term in ‎Section 12.04(b)(iv).
 
“Regulation D” means Regulation D of the Board, as the same may be amended,
supplemented or replaced from time to time.
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors (including attorneys, accountants and experts) of such Person and such
Person’s Affiliates.
 
“Remedial Work” has the meaning assigned such term in ‎Section 8.10(a).
 
“Required Lenders” means, at any time while no Loans or LC Exposure is
outstanding, Lenders having at least sixty-six and two thirds percent (66 2/3%)
of the Aggregate Maximum Credit Amounts; and at any time while any Loans or LC
Exposure is outstanding, Lenders holding at least sixty-six and two thirds
percent (66 2/3%) of the outstanding aggregate principal amount of the Loans or
participation interests in Letters of Credit (without regard to any sale by a
Lender of a participation in any Loan under ‎Section 12.04(c)).
 
-17-

--------------------------------------------------------------------------------


 
“Reserve Report” means a report, in form and substance reasonably satisfactory
to the Administrative Agent, setting forth, as of each January 1st or July 1st
(or such other date in the event of an Interim Redetermination) the oil and gas
reserves attributable to the proved Oil and Gas Properties of the Borrower and
the Restricted Subsidiaries, together with a projection of the rate of
production and future net income, taxes, operating expenses and capital
expenditures with respect thereto as of such date, based upon the pricing
assumptions consistent with SEC reporting requirements at the time, and
reflecting Swap Agreements in place with respect to such production.
 
“Responsible Officer” means, as to any Person, the Chief Executive Officer, the
Chief Operating Officer, the President, any Financial Officer or any Vice
President of such Person.  Unless otherwise specified, all references to a
Responsible Officer herein shall mean a Responsible Officer of the Borrower.
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interests in the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other Property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interests in the Borrower or any Restricted
Subsidiary or any option, warrant or other right to acquire any such Equity
Interests in the Borrower or any Restricted Subsidiary.
 
“Restricted Subsidiary” means any Subsidiary that is not an Unrestricted
Subsidiary.
 
“Scheduled Redetermination” has the meaning assigned such term in ‎Section
2.07(b)(i).
 
“Scheduled Redetermination Date” means the date on which a Borrowing Base that
has been redetermined pursuant to a Scheduled Redetermination becomes effective
as provided in ‎Section 2.07(d).
 
“SEC” means the U.S. Securities and Exchange Commission or any successor
Governmental Authority.
 
“Security Agreement” means the Amended and Restated Security and Pledge
Agreement executed by Borrower and the Guarantors of even date herewith, as
amended, in the form of Exhibit F-1 attached hereto.
 
“Security Instruments” means the mortgages, deeds of trust and other agreements,
instruments or certificates, and any and all other agreements, instruments,
certificates or certificates now or hereafter executed and delivered by the
Borrower or any other Person (other than Swap Agreements with the Lenders or any
Affiliate of a Lender or participation or similar agreements between any Lender
and any other lender or creditor with respect to any Obligations pursuant to
this Agreement) in connection with, or as security for the payment or
performance of the Obligations, the Notes, this Agreement, or reimbursement
obligations under the Letters of Credit, as such agreements may be amended,
modified, supplemented or restated from time to time, including, without
limitation, the Security Agreement and Mortgages.
 
-18-

--------------------------------------------------------------------------------


 
“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.
 
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
Eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board).  Such reserve percentages shall include those
imposed pursuant to such Regulation D.  Eurodollar Loans shall be deemed to
constitute Eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D or any
comparable regulation.  The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
 
“Subsidiary” means (a) any Person of which at least a majority of the
outstanding Equity Interests having by the terms thereof ordinary voting power
to elect a majority of the board of directors, manager or other governing body
of such Person (irrespective of whether or not at the time Equity Interests of
any other class or classes of such Person shall have or might have voting power
by reason of the happening of any contingency) is at the time directly or
indirectly owned or Controlled by the Borrower or one or more of its
Subsidiaries or by the Borrower and one or more of its Subsidiaries and (b) any
partnership of which the Borrower or any of its Subsidiaries is a general
partner.  Unless otherwise indicated herein, each reference to the term
“Subsidiary” shall mean a Subsidiary of the Borrower.
 
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement, whether exchange
traded, “over-the-counter” or otherwise, involving, or settled by reference to,
one or more rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions; provided that no phantom stock or similar plan providing
for payments only on account of services provided by current or former
directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.
 
“Synthetic Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, treated as operating leases
on the financial statements of the Person liable (whether contingently or
otherwise) for the payment of rent thereunder and which were properly treated as
Obligations for borrowed money for purposes of U.S. federal income taxes, if the
lessee in respect thereof is obligated to either purchase for an amount in
excess of, or pay upon early termination an amount in excess of, 80% of the
residual value of the Property subject to such operating lease upon expiration
or early termination of such lease.
 
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
 
-19-

--------------------------------------------------------------------------------


 
“Termination Date” means the earlier of the Maturity Date and the date of
termination of the Commitments.
 
“Tranche A Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Tranche A Loans and its
LC Exposure at such time.
 
“Tranche A Loans” means, at any time, all Loans outstanding at such time to the
extent the aggregate principal amount of such Loans is equal to or less than an
amount equal to the Tranche A Portion then in effect minus the LC Exposure at
such time.
 
“Tranche A Portion” means that portion of the Borrowing Base designated as such
pursuant to Section 2.07.
 
“Tranche B Loans” means, at any time, all Loans outstanding at such time to the
extent the aggregate principal amount of such Loans is greater than an amount
equal to the Tranche A Portion then in effect.
 
“Tranche B Portion” means that portion of the Borrowing Base equal to:
 
(a)  from and after the Effective Date but prior to the three month anniversary
of the Effective Date, $10,000,000, less any reductions to such amount under
Sections 2.07(e) or 2.07(g) made during such period;
 
(b)  from and after the three month anniversary of the Effective Date but prior
to the six month anniversary of the Effective Date, the lesser of (i) $9,000,000
and (ii) the Tranche B Portion in effect on the last day of the immediately
preceding three month period, less any reductions to such amount under Sections
2.07(e) or 2.07(g) made during such period;
 
(c)  from and after the six month anniversary of the Effective Date but prior to
the nine month anniversary of the Effective Date, the lesser of (i) $7,000,000
and (ii) the Tranche B Portion in effect on the last day of the immediately
preceding three month period, less any reductions to such amount under Sections
2.07(e) or 2.07(g) made during such period;
 
(d)  from and after the nine month anniversary of the Effective Date but prior
to the Tranche B Termination Date, the lesser of (i) $4,000,000 and (ii) the
Tranche B Portion in effect on the last day of the immediately preceding three
month period, less any reductions to such amount under Sections 2.07(e) or
2.07(g) made during such period; and
 
(e)  from and after the Tranche B Termination Date, $0.
 
“Tranche B Termination Date” means the earlier to occur of (a) the date on which
the Borrower permanently terminates all of the Tranche B Portion pursuant to
Section 2.07(e) and pays in full all outstanding Tranche B Loans and (b) the
first year anniversary of the Effective Date.
 
-20-

--------------------------------------------------------------------------------


 
“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, each other Loan Document to which it is a party, the borrowing
of Loans, the use of the proceeds thereof and the issuance of Letters of Credit
hereunder, and the grant of Liens by the Borrower on Mortgaged Properties and
other Properties pursuant to the Security Instruments.
 
“Triad” means Triad Energy Corporation.
 
“Triad Acquisition” means the acquisition by the Borrower of the assets of Triad
and certain of its Affiliates free and clear of any liens of the credit facility
between Triad and its senior lenders and pursuant to and in accordance with that
certain Asset Purchase Agreement dated October 28, 2009, by and among the
Borrower, Triad Hunter, LLC, as purchaser, and Triad and certain other sellers,
as sellers.
 
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Alternate Base Rate or the Adjusted LIBO Rate.
 
“UCC” means the Uniform Commercial Code in effect from time to time in the State
of New York, or, where applicable as to specific Property, any other relevant
state.
 
“Unrestricted Subsidiary” means (i) any Subsidiary that at the time of
determination shall have been designated as an Unrestricted Subsidiary by the
Borrower in the manner provided below (and shall not been subsequently
designated as a Restricted Subsidiary), (ii) any Subsidiary of an Unrestricted
Subsidiary and (iii) Alpha Hunter Drilling, LLC, Hunter Disposal, LLC and Hunter
Real Estate, LLC.  The Borrower may from time to time designate any Subsidiary
(other than a Subsidiary that, immediately after such designation, shall hold
any Debt or Equity Interest in the Borrower or any Restricted Subsidiary) as an
Unrestricted Subsidiary, and may designate any Unrestricted Subsidiary as a
Restricted Subsidiary so long as, immediately after giving effect to such
designation, no Default shall have occurred and be continuing.  Any designation
by the Borrower pursuant to this definition shall be made in an officer’s
certificate delivered to the Administrative Agent and containing a certification
that such designation is in compliance with the terms of this definition.
 
“Wholly-Owned Subsidiary” means any Subsidiary of which all of the outstanding
Equity Interests (other than any directors’ qualifying shares mandated by
applicable law), on a fully-diluted basis, are owned by the Borrower or one or
more of the Wholly-Owned Subsidiaries or by the Borrower and one or more of the
Wholly-Owned Subsidiaries.
 
Section 1.03  Types of Loans and Borrowings.  For purposes of this Agreement,
Loans and Borrowings, respectively, may be classified and referred to by Type
(e.g., a “Eurodollar Loan” or a “Eurodollar Borrowing”).  Loans and Borrowings
also may be classified and referred to by reference to that portion of the
Borrowing Base against which they have been allocated (e.g., a “Tranche A Loan”
or a “Tranche B Borrowing”).
 
-21-

--------------------------------------------------------------------------------


 
Section 1.04  Terms Generally; Rules of Construction.  The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”.  The word “will” shall be construed to have the same meaning and
effect as the word “shall”.  Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any law shall be construed as referring to such law
as amended, modified, codified or reenacted, in whole or in part, and in effect
from time to time, (c) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to the restrictions
contained herein), (d) the words “herein”, “hereof” and “hereunder”, and words
of similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (e) with respect to the
determination of any time period, the word “from” means “from and including” and
the word “to” means “to and including” and (f) any reference herein to Articles,
Sections, Annexes, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Annexes, Exhibits and Schedules to, this
Agreement.  No provision of this Agreement or any other Loan Document shall be
interpreted or construed against any Person solely because such Person or its
legal representative drafted such provision.
 
Section 1.05  Accounting Terms and Determinations; GAAP.  Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all financial statements and certificates and reports as to financial matters
required to be furnished to the Administrative Agent or the Lenders hereunder
shall be prepared, in accordance with GAAP, applied on a basis consistent with
the Financial Statements except for changes in which Borrower’s independent
certified public accountants concur and which are disclosed to Administrative
Agent on the next date on which financial statements are required to be
delivered to the Lenders pursuant to ‎Section 8.01(a); provided that, unless the
Borrower and the Required Lenders shall otherwise agree in writing, no such
change shall modify or affect the manner in which compliance with the covenants
contained herein is computed such that all such computations shall be conducted
utilizing financial information presented consistently with prior periods.
 
ARTICLE II
 
The Credits
 
Section 2.01  Commitments.  Subject to the terms and conditions set forth
herein, each Lender agrees to make Loans to the Borrower during the Availability
Period in an aggregate principal amount that will not result in (a) such
Lender’s Credit Exposure exceeding such Lender’s Commitment, (b) the total
Credit Exposures exceeding the total Commitments or (c) either the aggregate
Tranche A Credit Exposures exceeding the Tranche A Portion or the Tranche B
Loans exceeding the Tranche B Portion.  Within the foregoing limits and subject
to the terms and conditions set forth herein, the Borrower may borrow, repay and
reborrow the Loans.
 
Section 2.02  Loans and Borrowings.
 
(a)  Borrowings; Several Obligations.  Each Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their respective Commitments.  The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.
 
-22-

--------------------------------------------------------------------------------


 
(b)  Types of Loans.  Subject to Section 3.03, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith; provided that Loans first shall be allocated to the Tranche
A Portion until it is fully utilized, and thereafter Loans shall be allocated to
the Tranche B Portion.  Each Lender at its option may make any Eurodollar Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement.
 
(c)  Minimum Amounts; Limitation on Number of Borrowings.  At the commencement
of each Interest Period for any Eurodollar Borrowing, such Borrowing shall be in
an aggregate amount that is an integral multiple of $100,000 and not less than
$500,000.  At the time that each ABR Borrowing is made, such Borrowing shall be
in an aggregate amount that is an integral multiple of $100,000 and not less
than $500,000; provided that an ABR Borrowing may be in an aggregate amount that
is equal to the entire unused balance of the total Commitments or that is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.08(e).  Borrowings of more than one Type may be outstanding at the
same time; provided that (i) while the Borrowing Base is less than $25,000,000,
there shall not at any time be more than a total of ten (10) Eurodollar
Borrowings outstanding and (ii) while the Borrowing Base is equal to or greater
than $25,000,000, there shall not at any time be more than a total of fifteen
(15) Eurodollar Borrowings outstanding.  Notwithstanding any other provision of
this Agreement, the Borrower shall not be entitled to request, or to elect to
convert or continue, any Borrowing if the Interest Period requested with respect
thereto would end after the Maturity Date or, with respect to any Tranche B
Eurodollar Loan, the Tranche B Termination Date.
 
(d)  Notes.  Any Lender may request that Loans made by it be evidenced by a
single promissory note.  In such event, the Borrower shall prepare, execute and
deliver to such Lender a promissory note payable to the order of such Lender in
substantially the form of Exhibit A, dated, in the case of (i) any Lender party
hereto as of the date of this Agreement, as of the date of this Agreement, (ii)
any Lender that becomes a party hereto pursuant to an Assignment and Assumption,
as of the effective date of the Assignment and Assumption, payable to the order
of such Lender in a principal amount equal to its Maximum Credit Amount as in
effect on such date, and otherwise duly completed.  If any Lender’s Maximum
Credit Amount increases or decreases for any reason (whether pursuant to
‎Section 2.06, ‎Section 12.04(b) or otherwise), the Borrower shall deliver or
cause to be delivered on the effective date of such increase or decrease, a new
Note payable to the order of any Lender who requested a Note hereunder in a
principal amount equal to its Maximum Credit Amount after giving effect to such
increase or decrease, and otherwise duly completed, and such Lender agrees to
promptly thereafter return the previously issued Note held by such Lender marked
canceled or otherwise similarly defaced.  The date, amount, Type, interest rate
and, if applicable, Interest Period of each Loan made by each Lender that
receives a Note, and all payments made on account of the principal thereof,
shall be recorded by such Lender on its books for its Note, and, prior to any
transfer, may be endorsed by such Lender on a schedule attached to such Note or
any continuation thereof or on any separate record maintained by such
Lender.  Failure to make any such notation or to attach a schedule shall not
affect any Lender’s or the Borrower’s rights or obligations in respect of such
Loans or affect the validity of such transfer by any Lender of its Note.
 
-23-

--------------------------------------------------------------------------------


 
Section 2.03  Requests for Borrowings.  To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone or by written
Borrowing Request in substantially the form of Exhibit B and signed by the
Borrower (a “written Borrowing Request”):  (a) in the case of a Eurodollar
Borrowing, not later than 12:00 noon, New York, New York time, three Business
Days before the date of the proposed Borrowing or (b) in the case of an ABR
Borrowing, not later than 12:00 noon, New York, New York time, on the Business
Day of the proposed Borrowing; provided that no such notice shall be required
for any deemed request of an ABR Borrowing to finance the reimbursement of an LC
Disbursement as provided in ‎Section 2.08(e).  Each telephonic and written
Borrowing Request shall be irrevocable and each telephonic Borrowing Request
shall be confirmed promptly by hand delivery or telecopy to the Administrative
Agent of a written Borrowing Request.  Each such telephonic and written
Borrowing Request shall specify the following information in compliance with
‎Section 2.02:
 
(i)  the aggregate amount of the requested Borrowing and whether it is under the
Tranche A Portion or the Tranche B Portion;
 
(ii)  the date of such Borrowing, which shall be a Business Day;
 
(iii)  whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
 
(iv)  in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;
 
(v)  the amount of the then effective Borrowing Base, Tranche A Portion and
Tranche B Portion, the current total Tranche A Credit Exposures and outstanding
principal balance of Tranche B Loans (without regard to the requested Borrowing)
and the pro forma total Tranche A Credit Exposures and Tranche B Loans (giving
effect to the requested Borrowing); and
 
(vi)  the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of ‎Section 2.05.
 
After the Tranche B Termination Date, information regarding the Tranche B
Portion and the principal balance of the Tranche B Loans may be omitted from
subsequent Borrowing Requests.
 
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration.  Each Borrowing
Request shall constitute a representation that the amount of the requested
Borrowing shall not cause (a) the total Credit Exposures to exceed the total
Commitments (i.e., the lesser of the Aggregate Maximum Credit Amounts and the
then effective Borrowing Base), (b) the total Tranche A Credit Exposures to
exceed the Tranche A Portion and (c) the total Tranche B Loans to exceed the
Tranche B Portion.  Promptly following receipt of a Borrowing Request in
accordance with this ‎Section 2.03, the Administrative Agent shall advise each
Lender of the details thereof and of the amount of such Lender’s Loan to be made
as part of the requested Borrowing.
 
-24-

--------------------------------------------------------------------------------


 
Section 2.04  Interest Elections.
 
(a)  Conversion and Continuance.  Each Borrowing initially shall be of the Type
specified in the applicable Borrowing Request and, in the case of a Eurodollar
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request.  Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this ‎Section
2.04.  The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.
 
(b)  Interest Election Requests.  To make an election pursuant to this ‎Section
2.04, the Borrower shall notify the Administrative Agent of such election by
telephone or by a written Interest Election Request in substantially the form of
Exhibit C and signed by the Borrower (a “written Interest Election Request”) by
the time that a Borrowing Request would be required under ‎Section 2.03 if the
Borrower were requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election.  Each telephonic and written
Interest Election Request shall be irrevocable and each telephonic Interest
Election Request shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent.
 
(c)  Information in Interest Election Requests.  Each telephonic and written
Interest Election Request shall specify the following information in compliance
with ‎Section 2.02:
 
(i)  the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to Section 2.04(c)(iii) and (iv) shall
be specified for each resulting Borrowing);
 
(ii)  the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
 
(iii)  whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and
 
(iv)  if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.
 
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
 
-25-

--------------------------------------------------------------------------------


 
(d)  Notice to Lenders by the Administrative Agent.  Promptly following receipt
of an Interest Election Request, the Administrative Agent shall advise each
Lender of the details thereof and of such Lender’s portion of each resulting
Borrowing.
 
(e)  Effect of Failure to Deliver Timely Interest Election Request and Events of
Default on Interest Election.  If the Borrower fails to deliver a timely
Interest Election Request with respect to a Eurodollar Borrowing prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period such Borrowing
shall be converted to an ABR Borrowing.  Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing:  (i) no
outstanding Borrowing may be converted to or continued as a Eurodollar Borrowing
(and any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurodollar Borrowing shall be
ineffective) and (ii) unless repaid, each Eurodollar Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.
 
Section 2.05  Funding of Borrowings.
 
(a)  Funding by Lenders.  Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 1:00 p.m., New York, New York time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders.  The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower maintained with the Administrative Agent in New York,
New York and designated by the Borrower in the applicable Borrowing Request;
provided that ABR Loans made to finance the reimbursement of an LC Disbursement
as provided in ‎Section 2.08(e) shall be remitted by the Administrative Agent to
the Issuing Bank that made such LC Disbursement.
 
(b)  Presumption of Funding by the Lenders.  Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
paragraph (a) above and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to ABR Loans.  If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.
 
-26-

--------------------------------------------------------------------------------


 
Section 2.06  Changes in the Aggregate Maximum Credit Amounts.
 
(a)  Scheduled Termination of Commitments.  Unless previously terminated, the
Commitments shall terminate on the Maturity Date; provided, the Commitments to
make Tranche B Loans shall terminate on the Tranche B Termination Date.  If at
any time the Aggregate Maximum Credit Amounts or the Borrowing Base is
terminated or reduced to zero, then the Commitments shall terminate on the
effective date of such termination or reduction.
 
(b)  Optional Termination and Reduction of Aggregate Maximum Credit Amounts.
 
(i)  The Borrower may at any time terminate, or from time to time reduce, the
Aggregate Maximum Credit Amounts; provided that (1) each reduction of the
Aggregate Maximum Credit Amounts shall be in an amount that is an integral
multiple of $1,000,000 and not less than $5,000,000 and (2) the Borrower shall
not terminate or reduce the Aggregate Maximum Credit Amounts if, after giving
effect to any concurrent prepayment of the Loans in accordance with Section
3.04(c)‎, the total Credit Exposures would exceed the total Commitments.
 
(ii)  The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Aggregate Maximum Credit Amounts under ‎Section
2.06(b)(i) at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof.  Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof.  Each notice delivered by the
Borrower pursuant to this ‎Section 2.06(b)(ii) shall be irrevocable.  Any
termination or reduction of the Aggregate Maximum Credit Amounts shall be
permanent and may not be reinstated.  Each reduction of the Aggregate Maximum
Credit Amounts shall be made ratably among the Lenders in accordance with each
Lender’s Applicable Percentage.
 
Section 2.07  Borrowing Base.
 
(a)  Initial Borrowing Base.  For the period from and including the Effective
Date to but excluding the first Redetermination Date, the amount of the
Borrowing Base shall be $70,000,0000.  At each Redetermination Date prior to the
Tranche B Termination Date, the Borrowing Base shall consist of two portions:
the Tranche A Portion and the Tranche B Portion, which Tranche A Portion shall
be determined in accordance with this Section 2.07 and which Tranche B Portion
shall be reduced as provided in Sections 2.07(e), (f) and (g).  The initial
amount of the Tranche A Portion shall be $60,000,000 and the initial amount of
the Tranche B Portion shall be $10,000,000.  Notwithstanding the foregoing, the
Borrowing Base may be subject to further adjustments from time to time pursuant
to ‎Section 8.13(c) or ‎Section 9.11.
 
(b)  Scheduled and Interim Redeterminations.
 
(i)  Commencing with the first Redetermination Date, the Tranche A Portion of
the Borrowing Base shall be redetermined semi-annually in accordance with this
Section 2.07 (a “Scheduled Redetermination”), and, subject to Section 2.07(d),
such redetermined Borrowing Base shall become effective and applicable to the
Borrower, the Administrative Agent, the Issuing Bank and the Lenders on or
around April 1st and October 1st of each year, commencing with the April 1st or
October 1st immediately following the first Redetermination Date.
 
-27-

--------------------------------------------------------------------------------


 
(ii)  The Administrative Agent may or shall, at the direction of the Required
Lenders, by notifying the Borrower thereof, one time during any six-month
period, elect to cause the Tranche A Portion of the Borrowing Base to be
redetermined between Scheduled Redeterminations in accordance with this ‎Section
2.07.
 
(iii)  The Borrower may elect to redetermine the Tranche A Portion of the
Borrowing Base, by notifying the Administrative Agent thereof, one time during
any six-month period, that it elects to cause the Tranche A Portion of the
Borrowing Base to be redetermined between Scheduled Redeterminations in
accordance with this Section 2.07.
 
(c)  Scheduled and Interim Redetermination Procedure.
 
(i)  Each Scheduled Redetermination and each Interim Redetermination shall be
effectuated as follows:  upon receipt by the Administrative Agent of (1) the
Reserve Report and the certificate required to be delivered by the Borrower, in
the case of a Scheduled Redetermination, pursuant to Section 8.12(a) and ‎(c),
and, in the case of an Interim Redetermination, pursuant to Section 8.12(b) and
‎(c), and (2) such other reports, data and supplemental information, including,
without limitation, the information provided pursuant to ‎Section 8.12(c), as
may, from time to time, be reasonably requested by the Required Lenders (the
Reserve Report, such certificate and such other reports, data and supplemental
information being the “Engineering Reports”), the Administrative Agent shall
evaluate the information contained in the Engineering Reports and shall, in good
faith, propose a new Borrowing Base which, prior to the Tranche B Termination
Date, shall specify a new Tranche A Portion (all such amounts being the
“Proposed Borrowing Base”) based upon such information and such other
information (including, without limitation, the status of title information with
respect to the Oil and Gas Properties as described in the Engineering Reports
and the existence of any other Debt) as the Administrative Agent deems
appropriate in its sole discretion and consistent with its normal oil and gas
lending criteria as it exists at the particular time.  In no event shall the
Proposed Borrowing Base exceed the Aggregate Maximum Credit Amounts.
 
(ii)  The Administrative Agent shall notify the Borrower and the Lenders of the
Proposed Borrowing Base (the “Proposed Borrowing Base Notice”):
 
(1)  in the case of a Scheduled Redetermination (A) if the Administrative Agent
shall have received the Engineering Reports and other information required to be
delivered by the Borrower pursuant to ‎Section 8.12(a) and ‎(c) in a timely and
complete manner, then on or before the March 15th and September 15th of such
year following the date of delivery or (B) if the Administrative Agent shall not
have received the Engineering Reports required to be delivered by the Borrower
pursuant to ‎Section 8.12(a) and ‎‎(c) in a timely and complete manner, then
promptly after the Administrative Agent has received complete Engineering
Reports and other information from the Borrower and has had a reasonable
opportunity to determine the Proposed Borrowing Base in accordance with Section
2.07(c)(i), and in any event, within fifteen (15) days after the Administrative
Agent has received the required Engineering Reports; and
 
-28-

--------------------------------------------------------------------------------


 
(2)  in the case of an Interim Redetermination, promptly, and in any event,
within fifteen (15) days after the Administrative Agent has received the
required Engineering Reports.
 
(iii)  Any Proposed Borrowing Base that would increase the Borrowing Base (or
prior to the Tranche B Termination Date, the Tranche A Portion) then in effect
must be approved or deemed to have been approved by all of the Lenders as
provided in this ‎Section 2.07(c)(iii) and any Proposed Borrowing Base that
would decrease or maintain the Borrowing Base (or prior to the Tranche B
Termination Date, the Tranche A Portion) then in effect must be approved or be
deemed to have been approved by the Required Lenders as provided in this
‎Section 2.07(c)(iii).  Upon receipt of the Proposed Borrowing Base Notice, each
Lender shall have fifteen (15) days to agree with the Proposed Borrowing Base or
disagree with the Proposed Borrowing Base by proposing an alternate Borrowing
Base (which proposal must, prior to the Tranche B Termination Date, also propose
an alternate Tranche A Portion).  If at the end of such fifteen (15) days, any
Lender has not communicated its approval or disapproval in writing to the
Administrative Agent, such silence shall be deemed to be an approval of the
Proposed Borrowing Base.  If, at the end of such 15-day period, all of the
Lenders, in the case of a Proposed Borrowing Base that would increase the
Borrowing Base (or prior to the Tranche B Termination Date, the Tranche A
Portion) then in effect, or the Required Lenders, in the case of a Proposed
Borrowing Base that would decrease or maintain the Borrowing Base (or prior to
the Tranche B Termination Date, the Tranche A Portion) then in effect, have
approved or been deemed to have approved, as aforesaid, then the Proposed
Borrowing Base (or prior to the Tranche B Termination Date, the Tranche A
Portion specified therein) shall become the new Borrowing Base (or prior to the
Tranche B Termination Date, the new Tranche A Portion), effective on the date
specified in ‎Section 2.07(d).  If, however, at the end of such 15-day period,
all of the Lenders or the Required Lenders, as applicable, have not approved or
been deemed to have approved, as aforesaid, then the Administrative Agent shall
(i) notify the Borrower of the Proposed Borrowing Base and which Lenders have
not approved or been deemed to have approved the Proposed Borrowing Base and
(ii) poll the Lenders to ascertain the highest Borrowing Base (or prior to the
Tranche B Termination Date, the highest Tranche A Portion) then acceptable to a
number of Lenders sufficient to constitute the Required Lenders for purposes of
this ‎Section 2.07 and, so long as such amount does not increase the Borrowing
Base (or prior to the Tranche B Termination Date, the Tranche A Portion) then in
effect, such amount shall become the new Borrowing Base (or prior to the Tranche
A Termination Date, the new Tranche A Portion), effective on the date specified
in ‎Section 2.07(d).
 
(d)  Effectiveness of a Redetermined Borrowing Base.  After a redetermined
Borrowing Base (or prior to the Tranche B Termination Date, a redetermined
Tranche A Portion) is approved or is deemed to have been approved by all of the
Lenders or the Required Lenders, as applicable, pursuant to Section
2.07(c)(iii), the Administrative Agent shall notify the Borrower and the Lenders
of the amount of the redetermined Borrowing Base (and prior to the Tranche B
Termination Date, the redetermined Tranche A Portion) (the “New Borrowing Base
Notice”), and such amount (or amounts, as applicable) shall become the new
Borrowing Base (or prior to the Tranche B Termination Date, the new Tranche A
Portion), effective and applicable to the Borrower, the Administrative Agent,
the Issuing Bank and the Lenders:
 
-29-

--------------------------------------------------------------------------------


 
(i)  in the case of a Scheduled Redetermination, (1) if the Administrative Agent
shall have received the Engineering Reports required to be delivered by the
Borrower pursuant to ‎‎Section 8.12(a) and ‎‎(c) in a timely and complete
manner, then on the April 1st or October 1st, as applicable, following such
notice, or (2) if the Administrative Agent shall not have received the
Engineering Reports required to be delivered by the Borrower pursuant to
‎Section 8.12(a) and ‎‎(c) in a timely and complete manner, then on the Business
Day next succeeding delivery of such notice; and
 
(ii)  in the case of an Interim Redetermination, on the Business Day next
succeeding delivery of such notice.
 
Such amount shall then become the Borrowing Base (or prior to the Tranche B
Termination Date, the Tranche A Portion) until the next Scheduled
Redetermination Date, the next Interim Redetermination Date or the next
adjustment to the Borrowing Base under ‎Section 8.13(c) or Section 9.11,
whichever occurs first.  Notwithstanding the foregoing, no Scheduled
Redetermination or Interim Redetermination shall become effective until the New
Borrowing Base Notice related thereto is received by the Borrower.
 
(e)  Mandatory Reductions of the Tranche B Portion.
 
(i)  Prior to the Tranche B Termination Date, any increase in the Tranche A
Portion as a result of a Scheduled Redetermination or Interim Redetermination of
the Borrowing Base shall automatically and permanently reduce the amount of the
Tranche B Portion by the amount of such increase in the Tranche A Portion on a
dollar for dollar basis and on the same date as any such increase in the Tranche
A Portion becomes effective.
 
(ii)  Prior to the Tranche B Termination Date, the Tranche B Portion shall be
automatically and permanently reduced by an amount equal to 100% of any net cash
proceeds from the public offering of equity securities by the
Borrower.  Notwithstanding the foregoing, in the event of the issuance of either
Class C preferred stock or common stock under the Borrower’s ATM facility
(collectively, the “ATM Financing”), 100% of the proceeds shall be utilized to
permanently reduce the Tranche B Portion to an amount equal to or lesser than
the next scheduled reduction of the Tranche B Portion set forth in Section
2.07(f) below; provided that each reduction of the Tranche B Portion shall be
applied in minimum increments of $500,000 which increments shall be measured on
a cumulative basis.  After such a reduction, the Borrower shall be permitted to
retain 100% of the net cash proceeds from the ATM Financing until the Borrower
has at least $10,000,000 of liquidity at which time the Borrower shall utilize
50% of such net cash proceeds to permanently reduce the Tranche B Portion.
 
-30-

--------------------------------------------------------------------------------


 
(f)  Scheduled Reduction of the Tranche B Portion.  Unless previously
terminated, the Tranche B Portion shall be automatically and permanently reduced
to the following amounts on the dates set forth below:
 
(i)  on the three month anniversary of the Effective Date, the lesser of (A)
$9,000,000 and (B) the Tranche B Portion in effect on the last day of the
immediately preceding three month period;
 
(ii)  on the six month anniversary of the Effective Date, the lesser of (A)
$7,000,000 and (B) the Tranche B Portion in effect on the last day of the
immediately preceding three month period;
 
(iii)  on the nine month anniversary of the Effective Date, the lesser of (A)
$4,000,000 and (B) the Tranche B Portion in effect on the last day of the
immediately preceding three month period;
 
(iv)  on and after the Tranche B Termination Date, $0.
 
(g)  Optional Termination or Reduction of the Tranche A Portion and the Tranche
B Portion.  The Borrower may at any time terminate, or from time to time reduce,
the Tranche A Portion or the Tranche B Portion; provided that the Borrower shall
not reduce the Tranche A Portion unless the Tranche B Portion is $0.  Any
optional reduction of the Tranche A Portion or the Tranche B Portion shall be
permanent.  Any reduction in the Tranche A Portion or the Tranche B Portion
shall be effected using the procedures set forth in Section 2.06(b)(ii) for
reductions in the Aggregate Maximum Credit Amounts.
 
Section 2.08  Letters of Credit.
 
(a)  General.  Subject to the terms and conditions set forth herein, the
Borrower may request the Issuing Bank to issue Letters of Credit in dollars for
its own account or for the account of any of its Restricted Subsidiaries, in a
form reasonably acceptable to the Administrative Agent and the Issuing Bank, at
any time and from time to time during the Availability Period.  In the event of
any inconsistency between the terms and conditions of this Agreement and the
terms and conditions of any Letter of Credit Agreement, the terms and conditions
of this Agreement shall control.
 
(b)  Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.  To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (not less than three (3) Business Days in advance of the
requested date of issuance, amendment, renewal or extension) a notice:
(i) requesting the issuance of a Letter of Credit or identifying the outstanding
Letter of Credit issued by the Issuing Bank to be amended, renewed or extended;
(ii) specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day); (iii) specifying the date on which such Letter of
Credit is to expire (which shall comply with Section 2.08(c)); (iv) specifying
the amount of such Letter of Credit; (v) specifying the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit; and (vi) specifying the amount of
the then effective Borrowing Base and if prior to the Tranche B Termination Date
the then effective Tranche A Portion, the current total Tranche A Credit
Exposures (without regard to the requested Letter of Credit or the requested
amendment, renewal or extension of an outstanding Letter of Credit) and the pro
forma total Credit Exposures and if prior to the Tranche B Termination Date the
total Tranche A Credit Exposures (giving effect to the requested Letter of
Credit or the requested amendment, renewal or extension of an outstanding Letter
of Credit).  If requested by the Issuing Bank, the Borrower shall submit a
letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit.  A Letter of Credit shall be issued,
amended, renewed or extended only if (and with respect to each notice provided
by the Borrower above and any issuance, amendment, renewal or extension of each
Letter of Credit, the Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension (1) the LC
Exposure shall not exceed the LC Commitment and (2) the total Credit Exposures
shall not exceed the total Commitments (i.e. the lesser of the Aggregate Maximum
Credit Amounts and the then effective Borrowing Base).
 
-31-

--------------------------------------------------------------------------------


 
(c)  Expiration Date.  Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal, which renewal
may be provided for in the initial Letter of Credit, or extension thereof, one
year after such renewal or extension) and (ii) the date that is five Business
Days prior to the Maturity Date.
 
(d)  Participations.  By the issuance of a Letter of Credit (or an amendment to
an existing Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank that issues such Letter of Credit
or the Lenders, the Issuing Bank that issues a Letter of Credit hereunder hereby
grants to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit.  In consideration and in furtherance of the foregoing, each Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for the account of the Issuing Bank that issues a Letter of Credit hereunder,
such Lender’s Applicable Percentage of each LC Disbursement made by the Issuing
Bank and not reimbursed by the Borrower on the date due as provided in ‎Section
2.08(e), or of any reimbursement payment required to be refunded to the Borrower
for any reason.  Each Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this Section 2.08(d)‎ in respect of Letters
of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.
 
(e)  Reimbursement.  If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit issued by the Issuing Bank, the Borrower shall
reimburse such LC Disbursement by paying to the Administrative Agent an amount
equal to such LC Disbursement not later than 12:00 noon, New York, New York
time, on the date that such LC Disbursement is made, if the Borrower shall have
received notice of such LC Disbursement prior to 10:00 a.m., New York, New York
time, on such date, or, if such notice has not been received by the Borrower
prior to such time on such date, then not later than 12:00 noon, New York, New
York time, on (i) the Business Day that the Borrower receives such notice, if
such notice is received prior to 10:00 a.m., New York, New York time, on the day
of receipt, or (ii) the Business Day immediately following the day that the
Borrower receives such notice, if such notice is not received prior to such time
on the day of receipt; provided that if such LC Disbursement is not less than
$1,000,000, the Borrower shall, subject to the conditions to Borrowing set forth
herein, be deemed to have requested, and the Borrower does hereby request under
such circumstances, that such payment be financed with an ABR Borrowing in an
equivalent amount and, to the extent so financed, the Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting ABR
Borrowing.  If the Borrower fails to make such payment when due, the
Administrative Agent shall notify each Lender of the applicable LC Disbursement,
the payment then due from the Borrower in respect thereof
 
-32-

--------------------------------------------------------------------------------


 
and such Lender’s Applicable Percentage thereof.  Promptly following receipt of
such notice, each Lender shall pay to the Administrative Agent its Applicable
Percentage of the payment then due from the Borrower, in the same manner as
provided in ‎Section 2.05 with respect to Loans made by such Lender (and Section
2.05 shall apply, mutatis mutandis, to the payment obligations of the Lenders),
and the Administrative Agent shall promptly pay to the Issuing Bank that issued
such Letter of Credit the amounts so received by it from the Lenders.  Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to this ‎Section 2.08(e), the Administrative Agent shall distribute
such payment to the Issuing Bank that issued such Letter of Credit or, to the
extent that Lenders have made payments pursuant to this ‎Section 2.08(e) to
reimburse the Issuing Bank, then to such Lenders and the Issuing Bank as their
interests may appear.  Any payment made by a Lender pursuant to this ‎Section
2.08(e) to reimburse the Issuing Bank for any LC Disbursement (other than the
funding of ABR Loans as contemplated above) shall not constitute a Loan and
shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement.
 
(f)  Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in ‎Section 2.08(e) shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit, any Letter
of Credit Agreement or this Agreement, or any term or provision therein, (ii)
any draft or other document presented under a Letter of Credit proving to be
forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, (iii) payment by the Issuing Bank under a
Letter of Credit issued by the Issuing Bank against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit or
any Letter of Credit Agreement, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this ‎Section 2.08(f), constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrower’s obligations
hereunder.  Neither the Administrative Agent, the Lenders nor the Issuing Bank,
nor any of their Related Parties shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the Issuing Bank; provided that the foregoing shall not be
construed to excuse the Issuing Bank from liability to the Borrower to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof.  The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised all
requisite care in each such determination.  In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Bank that issued such Letter
of Credit may, in its sole reasonable discretion, either accept and make payment
upon such documents without responsibility for further investigation, regardless
of any notice or information to the contrary, or refuse to accept and make
payment upon such documents if such documents are not in strict compliance with
the terms of such Letter of Credit.
 
-33-

--------------------------------------------------------------------------------


 
(g)  Disbursement Procedures.  The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit issued by the Issuing Bank.  The Issuing Bank
shall promptly notify the Administrative Agent and the Borrower by telephone
(confirmed by telecopy) of such demand for payment and whether the Issuing Bank
has made or will make an LC Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse the Issuing Bank and the Lenders with respect to any
such LC Disbursement.
 
(h)  Interim Interest.  If the Issuing Bank shall make any LC Disbursement,
then, until the Borrower shall have reimbursed the Issuing Bank for such LC
Disbursement (either with its own funds or a Borrowing under Section 2.08(e)),
the unpaid amount thereof shall bear interest, for each day from and including
the date such LC Disbursement is made to but excluding the date that the
Borrower reimburses such LC Disbursement, at the rate per annum then applicable
to ABR Loans.  Interest accrued pursuant to this Section 2.08(h)‎ shall be for
the account of the Issuing Bank, except that interest accrued on and after the
date of payment by any Lender pursuant to ‎Section 2.08(e) to reimburse the
Issuing Bank shall be for the account of such Lender to the extent of such
payment.
 
(i)  Replacement of an Issuing Bank.  The Issuing Bank may be replaced or resign
at any time by written agreement among the Borrower, the Administrative Agent,
such resigning or replaced Issuing Bank and, in the case of a replacement, the
successor Issuing Bank.  The Administrative Agent shall notify the Lenders of
any such resignation or replacement of the Issuing Bank.  At the time any such
resignation or replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the resigning or replaced Issuing Bank
pursuant to ‎Section 3.05(b).  In the case of the replacement of an Issuing
Bank, from and after the effective date of such replacement, (i) the successor
Issuing Bank shall have all the rights and obligations of the replaced Issuing
Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require.  After the
resignation or replacement of an Issuing Bank hereunder, the resigning or
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such resignation or replacement, but
shall not be required to issue additional Letters of Credit.
 
-34-

--------------------------------------------------------------------------------


 
(j)  Cash Collateralization.  If (i) any Event of Default shall occur and be
continuing and the Borrower receives notice from the Administrative Agent or the
Required Lenders demanding the deposit of cash collateral pursuant to this
‎Section 2.08(j), or (ii) the Borrower is required to pay to the Administrative
Agent the excess attributable to an LC Exposure in connection with any
prepayment pursuant to Section 3.04(c)‎, then the Borrower shall deposit, in an
account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the Lenders, an amount in cash equal to, in the case of
an Event of Default, the LC Exposure, and in the case of a payment required by
‎Section 3.04(c)‎, the amount of such excess as provided in ‎Section 3.04(c)‎,
as of such date plus any accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to the Borrower or any Restricted Subsidiary described in
‎Section 10.01(h) or ‎Section 10.01(i).  The Borrower hereby grants to the
Administrative Agent, for the benefit of the Issuing Bank and the Lenders, an
exclusive first priority and continuing perfected security interest in and Lien
on such account and all cash, checks, drafts, certificates and instruments, if
any, from time to time deposited or held in such account, all deposits or wire
transfers made thereto, any and all investments purchased with funds deposited
in such account, all interest, dividends, cash, instruments, financial assets
and other Property from time to time received, receivable or otherwise payable
in respect of, or in exchange for, any or all of the foregoing, and all
proceeds, products, accessions, rents, profits, income and benefits therefrom,
and any substitutions and replacements therefor.  The Borrower’s obligation to
deposit amounts pursuant to this Section 2.08(j)‎ shall be absolute and
unconditional, without regard to whether any beneficiary of any such Letter of
Credit has attempted to draw down all or a portion of such amount under the
terms of a Letter of Credit, and, to the fullest extent permitted by applicable
law, shall not be subject to any defense or be affected by a right of set-off,
counterclaim or recoupment which the Borrower or any of its Subsidiaries may now
or hereafter have against any such beneficiary, the Issuing Bank, the
Administrative Agent, the Lenders or any other Person for any reason
whatsoever.  Such deposit shall be held as collateral securing the payment and
performance of the Borrower’s obligations under this Agreement and the other
Loan Documents in a “securities account” (within the meaning of Article 8 of the
UCC) over which the Administrative Agent shall have “control” (within the
meaning of the UCC).  Notwithstanding the foregoing, the Borrower may direct the
Administrative Agent and the “securities intermediary” (within the meaning of
the UCC) to invest amounts credited to the securities account, at the Borrower’s
risk and expense, in Investments described in Section 9.05(c)‎ through
(f)‎.  Interest or profits, if any, on such investments shall accumulate in such
account.  Moneys in such account shall be applied by the Administrative Agent to
reimburse, on a pro rata basis, the Issuing Bank for LC Disbursements for which
it has not been reimbursed and, to the extent not so applied, shall be held for
the satisfaction of the reimbursement obligations of the Borrower for the LC
Exposure at such time or, if the maturity of the Loans has been accelerated, be
applied to satisfy other obligations of the Borrower under this Agreement or the
other Loan Documents.  If the Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, and
the Borrower is not otherwise required to pay to the Administrative Agent the
excess attributable to an LC Exposure in connection with any prepayment pursuant
to ‎Section 3.04(c), then such amount (to the extent not applied as aforesaid)
shall be returned to the Borrower within three Business Days after all Events of
Default have been cured or waived.
 
-35-

--------------------------------------------------------------------------------


 
ARTICLE III
 
Payments of Principal and Interest; Prepayments; Fees
Section 3.01  Repayment of Loans.
 
The Borrower hereby unconditionally promises to pay to the Administrative Agent
for the account of each Lender the then unpaid principal amount of each Loan on
the Termination Date; provided that the Borrower shall pay all outstanding
Tranche B Loans, if any, on the Tranche B Termination Date.
 
Section 3.02  Interest.
 
(a)  ABR Loans.  The Loans comprising each ABR Borrowing shall bear interest at
the Alternate Base Rate plus the Applicable Margin, but in no event to exceed
the Highest Lawful Rate.
 
(b)  Eurodollar Loans.  The Loans comprising each Eurodollar Borrowing shall
bear interest at the Adjusted LIBO Rate for the Interest Period in effect for
such Borrowing plus the Applicable Margin, but in no event to exceed the Highest
Lawful Rate.
 
(c)  Post-Default Rate.  Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee or other amount payable by the Borrower
hereunder or under any other Loan Document is not paid when due, whether at
stated maturity, upon acceleration or otherwise, such overdue amount shall bear
interest, after as well as before judgment, at a rate per annum equal to two
percent (2%) plus the rate applicable to ABR Loans as provided in ‎Section
3.02(a), but in no event to exceed the Highest Lawful Rate.
 
(d)  Interest Payment Dates.  Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and on the Termination Date;
provided that (i) interest accrued pursuant to ‎Section 3.02(c) shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than an optional prepayment of an ABR Loan prior to the Termination Date),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment, and (iii) in the event of any
conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.
 
(e)  Interest Rate Computations.  All interest hereunder shall be computed on
the basis of a year of 360 days, unless such computation would exceed the
Highest Lawful Rate, in which case interest shall be computed on the basis of a
year of 365 days (or 366 days in a leap year), except that interest computed by
reference to the Alternate Base Rate at times when the Alternate Base Rate is
based on the Prime Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last
day).  The applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall
be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error, and be binding upon the parties hereto.
 
-36-

--------------------------------------------------------------------------------


 
Section 3.03  Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
 
(a)  the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate for such Interest
Period; or
 
(b)  the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or LIBO Rate, as applicable, for such Interest Period will
not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;
 
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.
 
Section  3.04 Prepayments.
 
(a)  Optional Prepayments.  The Borrower shall have the right at any time and
from time to time to prepay any Borrowing in whole or in part, subject to prior
notice in accordance with ‎Section 3.04(b).
 
(b)  Notice and Terms of Optional Prepayment.  The Borrower shall notify the
Administrative Agent by telephone (confirmed by telecopy) of any prepayment
hereunder (i) in the case of prepayment of a Eurodollar Borrowing, not later
than 12:00 noon, New York, New York time, three Business Days before the date of
prepayment, or (ii) in the case of prepayment of an ABR Borrowing, not later
than 12:00 noon, New York, New York time, on the Business Day of
prepayment.  Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid.  Promptly following receipt of any such notice relating to a
Borrowing, the Administrative Agent shall advise the Lenders of the contents
thereof.  Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of an advance of a Borrowing of the same Type as
provided in ‎Section 2.02.  Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing.  Prepayments shall be
accompanied by accrued interest to the extent required by ‎Section 3.02.
 
-37-

--------------------------------------------------------------------------------


 
(c)  Mandatory Prepayments.
 
(i)  If (A) after giving effect to any termination or reduction of the Aggregate
Maximum Credit Amounts pursuant to Section 2.06(b)‎, the total Credit Exposures
exceed the total Commitments, (B) after giving effect to any reduction of the
Tranche B Portion pursuant to Section 2.07(e) or 2.07(f), the total Tranche B
Loans exceed the Tranche B Portion or (C) after giving effect to any termination
or reduction of the Tranche A Portion or the Tranche B Portion pursuant to
Section 2.07(g), the total Tranche A Credit Exposures exceed the Tranche A
Portion or the total Tranche B Loans exceed the Tranche B Portion, then the
Borrower shall (1) prepay the applicable Borrowings on the date of such
termination or reduction in an aggregate principal amount equal to such excess,
and (2) if any excess remains after prepaying all of the Borrowings as a result
of an LC Exposure, pay to the Administrative Agent on behalf of the Lenders an
amount equal to such excess to be held as cash collateral as provided in Section
2.08(j)‎.
 
(ii)  Upon any redetermination of or adjustment to the amount of the Borrowing
Base or the Tranche A Portion in accordance with ‎Section 2.07 or Section
8.13(c)‎, if the total Tranche A Credit Exposures exceed the redetermined or
adjusted Tranche A Portion, then the Borrower shall (A) prepay the Tranche A
Borrowings in an aggregate principal amount equal to such excess, and (B) if any
excess remains after prepaying all of the Tranche A Borrowings as a result of an
LC Exposure, pay to the Administrative Agent on behalf of the Lenders an amount
equal to such excess to be held as cash collateral as provided in ‎Section
2.08(j).  The Borrower shall be obligated to pay all of such prepayment and/or
deposit of cash collateral amount within forty-five (45) days following its
receipt of the New Borrowing Base Notice in accordance with Section 2.07(d)‎ or
the date the adjustment occurs; provided that all payments required to be made
pursuant to this Section 3.04(c)(ii) must be made on or prior to the Termination
Date.
 
(iii)  Upon any adjustments to the Borrowing Base or the Tranche A Portion
pursuant to Section 9.11, if the total Tranche A Credit Exposures exceed the
Tranche A Portion as adjusted, then the Borrower shall (A) prepay the Tranche A
Borrowings in an aggregate principal amount equal to such excess, and (B) if any
excess remains after prepaying all of the Tranche A Borrowings as a result of an
LC Exposure, pay to the Administrative Agent on behalf of the Lenders an amount
equal to such excess to be held as cash collateral as provided in ‎Section
2.08(j).  The Borrower shall be obligated to make such prepayment and/or deposit
of cash collateral on the date it receives cash proceeds as a result of such
disposition or such incurrence of Debt; provided that all payments required to
be made pursuant to this Section 3.04(c)(iii)‎ must be made on or prior to the
Termination Date.
 
(iv)  Each prepayment of Borrowings pursuant to this ‎Section 3.04(c) shall be
applied to outstanding Borrowings as directed by the Borrower or, if no such
direction is given, first, ratably to any ABR Borrowings then outstanding, and,
second, to any Eurodollar Borrowings then outstanding, and if more than one
Eurodollar Borrowing is then outstanding, to each such Eurodollar Borrowing in
order of priority beginning with the Eurodollar Borrowing with the least number
of days remaining in the Interest Period applicable thereto and ending with the
Eurodollar Borrowing with the most number of days remaining in the Interest
Period applicable thereto.
 
-38-

--------------------------------------------------------------------------------


 
(v)  Each prepayment of Borrowings pursuant to this ‎Section 3.04(c) shall be
applied ratably to the Loans included in the prepaid Borrowings. Prepayments
pursuant to this ‎Section 3.04(c) shall be accompanied by accrued interest to
the extent required by ‎Section 3.02.
 
(d)  No Premium or Penalty.  Prepayments permitted or required under this
‎Section 3.04 shall be without premium or penalty, except as required under
‎Section 5.02.
 
Section 3.05  Fees.
 
(a)  Commitment Fees.  The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at the
applicable Commitment Fee Rate on the average daily amount of the unused amount
of the Commitment of such Lender during the period from and including the date
of this Agreement to but excluding the Termination Date.  Accrued commitment
fees shall be payable in arrears on the last day of March, June, September and
December of each year and on the Termination Date, commencing on the first such
date to occur after the date hereof.  All commitment fees shall be computed on
the basis of a year of 360 days, unless such computation would exceed the
Highest Lawful Rate, in which case interest shall be computed on the basis of a
year of 365 days (or 366 days in a leap year), and shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).
 
(b)  Letter of Credit Fees.  The Borrower agrees to pay (i) to the
Administrative Agent for the account of each Lender a participation fee with
respect to its participations in Letters of Credit, which shall accrue at the
same Applicable Margin used to determine the interest rate applicable to
Eurodollar Loans on the average daily amount of such Lender’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the date of this Agreement to but excluding
the later of the date on which such Lender’s Commitment terminates and the date
on which such Lender ceases to have any LC Exposure, (ii) to the Issuing Bank,
for its own account, a fronting fee, of 0.375% face amount of each Letter of
Credit upon its issuance, provided that in no event shall such fee be less than
$500, and (iii) to the Issuing Bank, for its own account, its standard and
customary fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit issued by the Issuing Bank or processing of drawings
thereunder.  Participation fees and fronting fees accrued through and including
the last day of March, June, September and December of each year shall be
payable on the third Business Day following such last day, commencing on the
first such date to occur after the date of this Agreement and fronting fees with
respect to any Letter of Credit shall be payable at the time of issuance of such
Letter of Credit; provided that all such fees shall be payable on the
Termination Date and any such fees accruing after the Termination Date shall be
payable on demand.  Any other fees payable to an Issuing Bank pursuant to this
‎Section 3.05(b) shall be payable within 10 days after demand.  All
participation fees and fronting fees shall be computed on the basis of a year of
360 days, unless such computation would exceed the Highest Lawful Rate, in which
case interest shall be computed on the basis of a year of 365 days (or 366 days
in a leap year), and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).
 
(c)  Administrative Agent Fees.  The Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times specified in the Fee Letter, or otherwise separately agreed upon
between the Borrower and the Administrative Agent.
 
-39-

--------------------------------------------------------------------------------


 
(d)  Borrowing Base Fees.  The Borrower agrees to pay to the Administrative
Agent, for the account of each Lender then party to this Agreement, ratably in
accordance with its Applicable Percentage, (i) a Borrowing Base fee equal to the
amount described in the Fee Letter, payable on the Effective Date and (ii) a
Borrowing Base increase fee equal to an amount to be agreed upon by the
Administrative Agent and the Borrower at the time of any increase of the
Borrowing Base on the amount of such increase over the highest Borrowing Base
previously in effect, payable on the effective date of any such increase to the
Borrowing Base.
 
ARTICLE IV
 
Payments; Pro Rata Treatment; Sharing of Set-offs.
 
Section 4.01  Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
 
(a)  Payments by the Borrower.  The Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest, fees or reimbursement
of LC Disbursements, or of amounts payable under ‎Section 5.01, Section 5.02,
Section 5.03 or otherwise) prior to 12:00 noon, New York, New York time, on the
date when due, in dollars that constitute immediately available funds, without
defense, deduction, recoupment, set-off or counterclaim.  Fees, once paid, shall
not be refundable under any circumstances absent manifest error (e.g., as a
result of a clerical mistake).  Any amounts received after such time on any date
may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon.  All such payments shall be made to the Administrative Agent
at its offices located at 3 Times Square, 27th Floor, New York, New York 10036,
except payments to be made directly to an Issuing Bank as expressly provided
herein and except that payments pursuant to ‎Section 5.01, Section 5.02, Section
5.03 and ‎Section 12.03 shall be made directly to the Persons entitled
thereto.  The Administrative Agent shall distribute any such payments received
by it for the account of any other Person to the appropriate recipient promptly
following receipt thereof.  If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.  All
payments hereunder shall be made in dollars.
 
(b)  Application of Insufficient Payments.  If at any time insufficient funds
are received by and available to the Administrative Agent to pay fully all
amounts of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.
 
-40-

--------------------------------------------------------------------------------


 
(c)  Sharing of Payments by Lenders.  If any Lender shall, by exercising any
right of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or participations in LC
Disbursements resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loans and participations in LC Disbursements and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Loans and participations in LC Disbursements of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and
participations in LC Disbursements; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this ‎Section 4.01(c) shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this Section 4.01(c)‎ shall apply).  The Borrower consents to the foregoing
and agrees, to the extent it may effectively do so under applicable law, that
any Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.
 
(d)  If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(a), 2.08(d) or (e), 4.02 or 12.03(c), then the
Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent or the Issuing Bank to satisfy such Lender’s obligations
under such Sections until all such unsatisfied obligations are fully paid,
and/or (ii) hold any such amounts in a segregated account as cash collateral
for, and application to, any future funding obligations of such Lender under
such Sections; in the case of each of (i) and (ii) above, in any order as
determined by the Administrative Agent in its discretion.
 
Section 4.02  Presumption of Payment by the Borrower.  Unless the Administrative
Agent shall have received notice from the Borrower prior to the date on which
any payment is due to the Administrative Agent for the account of the Lenders or
the Issuing Bank that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Bank, as the case may be, the amount
due.  In such event, if the Borrower has not in fact made such payment, then
each of the Lenders or the Issuing Bank, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or the Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
 
-41-

--------------------------------------------------------------------------------


 
Section 4.03  Certain Deductions by the Administrative Agent.  If any Lender
shall fail to make any payment required to be made by it pursuant to ‎Section
2.05(b), Section 2.08(d), Section 2.08(e) or Section 4.02 then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.
 
Section 4.04  Disposition of Proceeds.  The Security Instruments contain an
assignment by the Borrower unto and in favor of the Administrative Agent for the
benefit of the Lenders of all of the Borrower’s interest in and to production
and all proceeds attributable thereto that may be produced from or allocated to
the Mortgaged Property.  The Security Instruments further provide in general for
the application of such proceeds to the satisfaction of the Obligations and
other obligations described therein and secured thereby.  Notwithstanding the
assignment contained in such Security Instruments, until the occurrence of an
Event of Default, (a) the Administrative Agent and the Lenders agree that they
will neither notify the purchaser or purchasers of such production nor take any
other action to cause such proceeds to be remitted to the Administrative Agent
or the Lenders, but the Lenders will instead permit such proceeds to be paid to
the Borrower and its Restricted Subsidiaries and (b) the Lenders hereby
authorize the Administrative Agent to take such actions as may be necessary to
cause such proceeds to be paid to the Borrower and/or such Restricted
Subsidiaries.
 
ARTICLE V
 
Increased Costs; Break Funding Payments; Taxes; Illegality; Defaulting Lenders
 
Section 5.01  Increased Costs.
 
(a)  Eurodollar Changes in Law.  If any Change in Law shall:
 
(i)  impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate); or
 
(ii)  impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurodollar Loans made by such Lender;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender (whether of principal, interest or otherwise), then
the Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.
 
-42-

--------------------------------------------------------------------------------


 
(b)  Capital Requirements.  If any Lender or the Issuing Bank determines that
any Change in Law regarding capital requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital adequacy), then from time to time the Borrower will pay
to such Lender or the Issuing Bank, as the case may be, such additional amount
or amounts as will compensate such Lender or the Issuing Bank or such Lender’s
or the Issuing Bank’s holding company for any such reduction suffered.
 
(c)  Certificates.  A certificate of a Lender or the Issuing Bank setting forth
the amount or amounts necessary to compensate such Lender or the Issuing Bank or
its holding company, as the case may be, as specified in ‎Section 5.01(a) or (b)
and reasonably detailed calculations therefor shall be delivered to the Borrower
and shall be conclusive absent manifest error.  The Borrower shall pay such
Lender or the Issuing Bank, as the case may be, the amount shown as due on any
such certificate within 10 days after receipt thereof.
 
(d)  Effect of Failure or Delay in Requesting Compensation.  Failure or delay on
the part of any Lender or the Issuing Bank to demand compensation pursuant to
this ‎Section 5.01 shall not constitute a waiver of such Lender’s or the Issuing
Bank’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender or an Issuing Bank pursuant to this ‎‎Section
5.01 for any increased costs or reductions incurred more than 90 days prior to
the date that such Lender or the Issuing Bank, as the case may be, notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s or the Issuing Bank’s intention to claim compensation
therefor; provided further that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 90-day period referred to
above shall be extended to include the period of retroactive effect thereof.
 
 
-43-

--------------------------------------------------------------------------------


 
Section 5.02  Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan into an ABR Loan other than on the last
day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Eurodollar Loan on the date specified in any
notice delivered pursuant hereto, or (d) the assignment of any Eurodollar Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrower pursuant to ‎Section 5.04(b), then, in any such
event, the Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event.  In the case of a Eurodollar Loan, such loss, cost
or expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the Eurodollar market.  A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this ‎‎Section 5.02 and reasonably detailed calculations therefor
shall be delivered to the Borrower and shall be conclusive absent manifest
error.  The Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.
 
Section 5.03  Taxes.
 
(a)  Payments Free of Taxes.  Any and all payments by or on account of any
obligation of the Borrower under any Loan Document shall be made free and clear
of and without deduction for any Indemnified Taxes or Other Taxes; provided that
if the Borrower shall be required to deduct any Indemnified Taxes or Other Taxes
from such payments, then (i) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section 5.03(a)‎), the Administrative Agent,
Lender or Issuing Bank (as the case may be) receives an amount equal to the sum
it would have received had no such deductions been made, (ii) the Borrower shall
make such deductions and (iii) the Borrower shall pay the full amount deducted
to the relevant Governmental Authority in accordance with applicable law.
 
(b)  Payment of Other Taxes by the Borrower.  The Borrower shall pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.
 
(c)  Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent, each Lender and the Issuing Bank, within 10 days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes paid by the Administrative Agent, such Lender or the Issuing Bank, as the
case may be, on or with respect to any payment by or on account of any
obligation of the Borrower hereunder (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this ‎Section
5.03) and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate of the Administrative Agent, a Lender or an Issuing
Bank as to the amount of such payment or liability under this ‎Section 5.03
shall be delivered to the Borrower and shall be conclusive absent manifest
error.
 
-44-

--------------------------------------------------------------------------------


 
(d)  Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
 
(e)  Foreign Lenders.  Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement or any other Loan Document shall
deliver to the Borrower (with a copy to the Administrative Agent), at the time
or times prescribed by applicable law, such properly completed and executed
documentation prescribed by applicable law or reasonably requested by the
Borrower as will permit such payments to be made without withholding or at a
reduced rate.
 
(f)  Tax Refunds.  If the Administrative Agent or a Lender determines, in its
reasonable discretion, that it has received a refund of any Taxes or Other Taxes
as to which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this ‎Section 5.03, it shall
pay over such refund to the Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this
‎Section 5.03 with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Administrative Agent or such
Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, that the
Borrower, upon the request of the Administrative Agent or such Lender, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental
Authority.  This ‎Section 5.03 shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.
 
Section 5.04  Mitigation Obligations.
 
(a)  Designation of Different Lending Office.  If any Lender requests
compensation under ‎Section 5.01, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 5.03, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to ‎Section 5.01 or Section 5.03, as the case may be, in the future and (ii)
would not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender.  The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.
 
-45-

--------------------------------------------------------------------------------


 
(b)  Replacement of Lenders.  If (i) any Lender requests compensation under
‎Section 5.01, (ii) the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
‎Section 5.03, (iii) any Lender becomes a Defaulting Lender, or (iv) any Lender
has not approved (or is not deemed to have approved) an increase in the
Borrowing Base proposed by the Administrative Agent pursuant to
‎Section 2.07(c)(iii), then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, (A) require such Lender
to assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in ‎Section 12.04(b)), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment) or (B) require such Lender to be removed as a Lender under this
Agreement and the other Loan Documents with a corresponding reduction in the
Aggregate Maximum Credit Amount equal to the Maximum Credit Amount of such
Lender; provided that, (1) in the case of a required assignment of interest, the
Borrower shall have received the prior written consent of the Administrative
Agent, which consent shall not unreasonably be withheld, (2) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans and participations in LC Disbursements, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder, from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts) and (3) in the case of any such
assignment resulting from a claim for compensation under Section 5.01 or
payments required to be made pursuant to ‎Section 5.03, such assignment will
result in a reduction in such compensation or payments.  A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such  assignment and delegation cease to apply.
 
Section 5.05  Illegality.  Notwithstanding any other provision of this
Agreement, in the event that it becomes unlawful for any Lender or its
applicable lending office to honor its obligation to make or maintain Eurodollar
Loans either generally or having a particular Interest Period hereunder, then
(a) such Lender shall promptly notify the Borrower and the Administrative Agent
thereof and such Lender’s obligation to make such Eurodollar Loans shall be
suspended (the “Affected Loans”) until such time as such Lender may again make
and maintain such Eurodollar Loans and (b) all Affected Loans which would
otherwise be made by such Lender shall be made instead as ABR Loans (and, if
such Lender so requests by notice to the Borrower and the Administrative Agent,
all Affected Loans of such Lender then outstanding shall be automatically
converted into ABR Loans on the date specified by such Lender in such notice)
and, to the extent that Affected Loans are so made as (or converted into) ABR
Loans, all payments of principal which would otherwise be applied to such
Lender’s Affected Loans shall be applied instead to its ABR Loans.
 
Section 5.06  Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
 
(a)  fees shall cease to accrue on the unfunded portion of the Commitment of
such Defaulting Lender pursuant to Section 3.05;
 
-46-

--------------------------------------------------------------------------------


 
(b)  the Maximum Credit Amount and Credit Exposure of such Defaulting Lender
shall not be included in determining whether all Lenders or the Required Lenders
have taken or may take any action hereunder (including any consent to any
amendment or waiver pursuant to Section 12.02), provided that any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender which affects such Defaulting Lender differently than other affected
Lenders shall require the consent of such Defaulting Lender;
 
(c)  if any LC Exposure exists at the time a Lender becomes a Defaulting Lender
then:
 
(i)  all or any part of such LC Exposure shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent (x) the sum of all non-Defaulting Lenders’
Credit Exposures does not exceed the total of all non-Defaulting Lenders’
Maximum Credit Amounts and (y) the conditions set forth in Section 6.03 are
satisfied at such time; and
 
(ii)  if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent cash collateralize such Defaulting Lender’s
LC Exposure (after giving effect to any partial reallocation pursuant to clause
(i) above) in accordance with the procedures set forth in Section 2.08(j) for so
long as such LC Exposure is outstanding;
 
(iii)  if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 3.05(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
 
(iv)  if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to Section
3.05 shall be adjusted in accordance with such non-Defaulting Lenders’
Applicable Percentages; or
 
(v)  if any Defaulting Lender’s LC Exposure is neither cash collateralized nor
reallocated pursuant to this Section 5.06(c), then, without prejudice to any
rights or remedies of the Issuing Bank or any Lender hereunder, all commitment
fees that otherwise would have been payable to such Defaulting Lender (solely
with respect to the portion of such Defaulting Lender’s Commitment that was
utilized by such LC Exposure) and letter of credit fees payable under
Section 3.05(b) with respect to such Defaulting Lender’s LC Exposure shall be
payable to the Issuing Bank until such LC Exposure is cash collateralized and/or
reallocated; and
 
(d)  so long as any Lender is a Defaulting Lender, the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related LC Exposure will be 100% covered by the Commitments
of the non-Defaulting Lenders and/or cash collateral will be provided by the
Borrower in accordance with Section 5.06(c), and participating interests in any
such newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 5.06(c)(i) (and
Defaulting Lenders shall not participate therein).
 
-47-

--------------------------------------------------------------------------------


 
(e)  In the event that the Administrative Agent, the Borrower and the Issuing
Bank each agrees that a Defaulting Lender has adequately remedied all matters
that caused such Lender to be a Defaulting Lender, then the LC Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date such Lender shall purchase at par such of the Loans of the
other Lenders as the Administrative shall determine may be necessary in order
for such Lender to hold such Loans in accordance with its Applicable Percentage.
 
ARTICLE VI
 
Conditions Precedent
 
Section 6.01  Conditions to Effectiveness.  This Agreement shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with ‎Section 12.02):
 
(a)  The Administrative Agent, the Co-Arrangers and the Lenders shall have
received all fees and other amounts due and payable, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder.
 
(b)  The Administrative Agent shall have received a certificate of the
Secretary, an Assistant Secretary or other authorized officer of each Loan Party
setting forth (i) resolutions of its board of directors with respect to the
authorization of such Loan Party to execute and deliver the Loan Documents to
which it is a party and to enter into the transactions contemplated in those
documents, (ii) the officers of such Loan Party (y) who are authorized to sign
the Loan Documents to which such Loan Party is a party and (z) who will, until
replaced by another officer or officers duly authorized for that purpose, act as
its representative for the purposes of signing documents and giving notices and
other communications in connection with this Agreement and the Transactions,
(iii) specimen signatures of such authorized officers, and (iv) the articles or
certificate of incorporation and bylaws of such Loan Party, certified as being
true and complete.  To the extent a Loan Party previously delivered a
certificate complying with the foregoing sentence, the Administrative Agent
shall have received from such Loan Party a certificate of the Secretary, an
Assistant Secretary or other authorized officer of such Loan Party certifying
that the documents and certificates attached to such previously delivered
certificate and relating to such Loan Party’s formation and organization remain
in full force and effect.  The Administrative Agent and the Lenders may
conclusively rely on such certificate until the Administrative Agent receives
notice in writing from the Borrower to the contrary.
 
(c)  The Administrative Agent shall have received certificates of the
appropriate State agencies with respect to the existence, qualification and good
standing of each Loan Party.
 
 
-48-

--------------------------------------------------------------------------------


 
(d)  The Administrative Agent shall have received a compliance certificate which
shall be substantially in the form of Exhibit D, duly and properly executed by a
Responsible Officer and dated as of the date of Effective Date.
 
(e)  The Administrative Agent shall have received from each party hereto
counterparts (in such number as may be requested by the Administrative Agent) of
this Agreement signed on behalf of such party.
 
(f)  The Administrative Agent shall have received duly executed Notes payable to
the order of each Lender that has requested a Note in a principal amount equal
to its Maximum Credit Amount dated as of the date hereof.
 
(g)  The Administrative Agent shall have received from each party thereto duly
executed counterparts (in such number as may be requested by the Administrative
Agent) of the Security Instruments.
 
(h)  The Administrative Agent shall have received the opinions of Mayer Brown
LLP, special counsel to the Borrower, Crowley Fleck PLLP, special North Dakota
counsel to the Borrower, Kegler, Brown, Hill & Ritter Co., L.P.A., special Ohio
counsel to the Borrower, Ottinger Hebert, LLC, special Louisiana counsel to the
Borrower, Goodwin & Goodwin, LLP, special West Virginia counsel to the Borrower
and McBrayer, McGinnis, Leslie & Kirkland, PLLC, special Kentucky counsel to the
Borrower, each in form and substance satisfactory to Administrative Agent.
 
(i)  The Administrative Agent shall have received a certificate of insurance
coverage of the Borrower evidencing that the Borrower is carrying insurance in
accordance with ‎Section 7.12.
 
(j)  The Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower certifying that the Borrower has (i) received all
consents and approvals required by ‎Section 7.03 and (ii) has no other Debt in
respect of borrowed money.
 
(k)  The Administrative Agent shall have received the financial statements
referred to in ‎Section 7.04(a).
 
(l)  The Administrative Agent shall have received title information as it may
reasonably require setting forth the status of title to at least 80% of the
total value of the proved Oil and Gas Properties evaluated in the initial
Reserve Report, including 90% of the total value of the PDP Oil and Gas
Properties evaluated in such Reserve Report.
 
(m)  The Administrative Agent shall be reasonably satisfied with the
environmental condition of the Oil and Gas Properties of the Borrower and its
Subsidiaries, including the Oil and Gas Properties to be acquired in the Triad
Acquisition.
 
(n)  The Administrative Agent shall have received the initial Reserve Report for
the Oil and Gas Properties, including the Oil and Gas Properties to be acquired
in the Triad Acquisition, accompanied by a certificate covering the matters
described in Section 8.12(c).
 
-49-

--------------------------------------------------------------------------------


 
(o)  The Administrative Agent shall have received appropriate UCC search
certificates reflecting no prior Liens encumbering the Properties of the
Borrower for each of the following jurisdictions: Delaware, Louisiana, North
Dakota, Ohio, Texas, West Virginia, Kentucky and any other jurisdiction
requested by the Administrative Agent; other than those being assigned or
released on or prior to the Effective Date or Liens permitted by Section 9.03.
 
(p)  The Borrower and the Restricted Subsidiaries shall have minimum liquidity
of not less than $10,000,000; “liquidity” shall mean the sum of all cash, cash
equivalents and availability under the Borrowing Base.
 
(q)  The Administrative Agent shall have received satisfactory evidence of the
approval of the Triad Acquisition by the United States Bankruptcy Court,
Southern District of Ohio, Eastern Division in the matter of In re Triad
Resources, Inc., et al., Case No. 08-62733.
 
(r)  The Administrative Agent shall have received copies of all documents
relating to the Triad Acquisition as it may reasonably request.
 
(s)  The Administrative Agent shall have received such other documents as the
Administrative Agent or its special counsel may reasonably request.
 
Section 6.02  Each Credit Event.  The obligation of each Lender to make a Loan
on the occasion of any Borrowing (including the initial funding), and of the
Issuing Bank to issue, amend, renew or extend any Letter of Credit, is subject
to the satisfaction of the following conditions:
 
(a)  At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
 
(b)  At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no event, development or condition that has or could reasonably be
expected to have a Material Adverse Effect shall have occurred.
 
(c)  The representations and warranties of the Borrower set forth in this
Agreement and in the other Loan Documents shall be true and correct on and as of
the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, except to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case, on and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable, such
representations and warranties shall continue to be true and correct as of such
specified earlier date.
 
(d)  The making of such Loan or the issuance, amendment, renewal or extension of
such Letter of Credit, as applicable, would not conflict with, or cause any
Lender or the Issuing Bank to violate or exceed, any applicable Governmental
Requirement, and no Change in Law shall have occurred, and no litigation shall
be pending or threatened, which does or, with respect to any threatened
litigation, seeks to, enjoin, prohibit or restrain, the making or repayment of
any Loan, the issuance, amendment, renewal, extension or repayment of any Letter
of Credit or any participations therein or the consummation of the transactions
contemplated by this Agreement or any other Loan Document.
 
-50-

--------------------------------------------------------------------------------


 
(e)  The receipt by the Administrative Agent of a Borrowing Request in
accordance with ‎Section 2.03 or a request for a Letter of Credit in accordance
with ‎Section 2.08(b), as applicable.
 
(f)  In connection with the execution and delivery of the Security Instruments,
the Administrative Agent shall be reasonably satisfied that the Security
Instruments create first priority, perfected Liens (subject only to Excepted
Liens identified in clauses (a) to (d) and (f) of the definition thereof, but
subject to the provisos at the end of such definition) on at least 80% of the
total value of the proved Oil and Gas Properties evaluated in the initial
Reserve Report, including 90% of the total value of the PDP Oil and Gas
Properties evaluated in such Reserve Report.
 
Each request for a Borrowing and each issuance, amendment, renewal or extension
of any Letter of Credit shall be deemed to constitute a representation and
warranty by the Borrower on the date thereof as to the matters specified in
Sections 6.01(l) and 6.02(a) through (d).
 
-51-

--------------------------------------------------------------------------------


 
ARTICLE VII
 
Representations and Warranties
 
The Borrower represents and warrants to the Lenders that:
 
Section 7.01  Organization; Powers.  Each of the Borrower and the Subsidiaries
is duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority, and has
all material governmental licenses, authorizations, consents and approvals
necessary, to own its assets and to carry on its business as now conducted, and
is qualified to do business in, and is in good standing in, every jurisdiction
where such qualification is required, except where failure to have such power,
authority, licenses, authorizations, consents, approvals and qualifications
could not reasonably be expected to have a Material Adverse Effect.  Schedule
7.01 is an accurate corporate organizational chart of Borrower and its
Subsidiaries sharing the ownership of all Equity Interests in such Persons.
 
Section 7.02  Authority; Enforceability.  The Transactions to be entered into by
each Loan Party are within such Loan Party’s corporate powers and have been duly
authorized by all necessary corporate and, if required, stockholder action
(including, without limitation, any action required to be taken by any class of
directors of such Loan Party or any other Person, whether interested or
disinterested, in order to ensure the due authorization of the
Transactions).  Each Loan Document to which any Loan Party is a party has been
duly executed and delivered by such Loan Party and constitutes a legal, valid
and binding obligation of such Loan Party enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
 
Section 7.03  Approvals; No Conflicts.  The Transactions (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority or any other third Person (including shareholders or any
class of directors, whether interested or disinterested, of any Loan Party or
any other Person), nor is any such consent, approval, registration, filing or
other action necessary for the validity or enforceability of any Loan Document
or the consummation of the transactions contemplated thereby, except such as
have been obtained or made and are in full force and effect other than (i) the
recording and filing of the Security Instruments as required by this Agreement
and (ii) those third party approvals or consents which, if not made or obtained,
would not cause a Default hereunder, could not reasonably be expected to have a
Material Adverse Effect or do not have an adverse effect on the enforceability
of the Loan Documents, (b) will not violate any applicable law or regulation or
the charter, by-laws or other organizational documents of the Borrower or any
Subsidiary or any order of any Governmental Authority, (c) will not violate or
result in a default under any indenture, agreement or other instrument binding
upon the Borrower or any Subsidiary or its Properties, or give rise to a right
thereunder to require any payment to be made by the Borrower or such Subsidiary
and (d) will not result in the creation or imposition of any Lien on any
Property of the Borrower or any Subsidiary (other than the Liens created by the
Loan Documents).
 
Section 7.04  Financial Condition; No Material Adverse Change.
 
(a)  The Borrower has heretofore furnished to the Lenders its (i) audited
consolidated balance sheet and statement of income, stockholders equity and cash
flows as of and for the fiscal year ended December 31, 2008, all reported on by
a firm of independent public accountants acceptable to the Administrative Agent
and (ii) unaudited consolidated balance sheet and statements of income,
stockholders equity and cash flows as of and for the fiscal quarter and the
portion of the fiscal year ended September 30, 2009, certified by a Financial
Officer.  Such financial statements present fairly, in all material respects,
the financial position and results of operations and cash flows of the Borrower
and its Consolidated Subsidiaries as of such dates and for such periods in
accordance with GAAP, subject to year-end audit adjustments and the absence of
footnotes in the case of the unaudited quarterly financial statements.
 
-52-

--------------------------------------------------------------------------------


 
(b)  Since September 30, 2009, (i) there has been no event, development or
circumstance that has had or could reasonably be expected to have a Material
Adverse Effect and (ii) the business of the Borrower and its Subsidiaries has
been conducted only in the ordinary course consistent with past business
practices.
 
(c)  Except as set forth on Schedule 9.02 or in a certificate delivered pursuant
to ‎Section 8.01(d), neither the Borrower nor any Subsidiary has on the date
hereof any material Debt (including Disqualified Capital Stock) or any
contingent liabilities, off-balance sheet liabilities or partnerships,
liabilities for taxes, unusual forward or long-term commitments or unrealized or
anticipated losses from any unfavorable commitments.
 
Section 7.05  Litigation.
 
(a)  Except as set forth on Schedule 7.05, there are no actions, suits,
investigations or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Borrower, threatened in
writing against or affecting the Borrower or any Subsidiary (i) as to which
there is a reasonable possibility of an adverse determination that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect or (ii) that involve any Loan Document or
the Transactions.
 
(b)  Since the date of this Agreement, there has been no change in the status of
the matters disclosed in Schedule 7.05 that, individually or in the aggregate,
has resulted in, or materially increased the likelihood of, a Material Adverse
Effect.
 
Section 7.06  Environmental Matters.  Except as could not reasonably be expected
to have a Material Adverse Effect (or with respect to (c), (d) and (e) below,
where the failure to take such actions could not be reasonably expected to have
a Material Adverse Effect), to the knowledge of Borrower:
 
(a)  neither any Property of the Borrower or any Subsidiary nor the operations
conducted thereon violate any order or requirement of any court or Governmental
Authority or any Environmental Laws.
 
(b)  no Property of the Borrower or any Subsidiary nor the operations currently
conducted thereon or by any prior owner or operator of such Property or
operation, are in violation of or subject to any existing, pending or threatened
action, suit, investigation, inquiry or proceeding by or before any court or
Governmental Authority or to any remedial obligations under Environmental Laws.
 
(c)  all notices, permits, licenses, exemptions, approvals or similar
authorizations, if any, required to be obtained or filed in connection with the
operation or use of any and all Property of the Borrower and each Subsidiary,
including, without limitation, past or present treatment, storage, disposal or
release of a hazardous substance, oil and gas waste or solid waste into the
environment, have been duly obtained or filed, and the Borrower and each
Subsidiary are in compliance with the terms and conditions of all such notices,
permits, licenses and similar authorizations.
 
-53-

--------------------------------------------------------------------------------


 
(d)  all hazardous substances, solid waste and oil and gas waste, if any,
generated at any and all Property of the Borrower or any Subsidiary have in the
past been transported, treated and disposed of in accordance with Environmental
Laws and so as not to pose an imminent and substantial endangerment to public
health or welfare or the environment, and all such transport carriers and
treatment and disposal facilities have been and are operating in compliance with
Environmental Laws and so as not to pose an imminent and substantial
endangerment to public health or welfare or the environment, and are not the
subject of any existing, pending or threatened action, investigation or inquiry
by any Governmental Authority in connection with any Environmental Laws.
 
(e)  the Borrower has taken all steps reasonably necessary to determine and has
determined that no oil, hazardous substances, solid waste or oil and gas waste,
have been disposed of or otherwise released and there has been no threatened
release of any oil, hazardous substances, solid waste or oil and gas waste on or
to any Property of the Borrower or any Subsidiary except in compliance with
Environmental Laws and so as not to pose an imminent and substantial
endangerment to public health or welfare or the environment.
 
(f)  to the extent applicable, all Property of the Borrower and each Subsidiary
currently satisfies all design, operation, and equipment requirements imposed by
the OPA, and the Borrower does not have any reason to believe that such
Property, to the extent subject to the OPA, will not be able to maintain
compliance with the OPA requirements during the term of this Agreement.
 
(g)  neither the Borrower nor any Subsidiary has any known contingent liability
or Remedial Work in connection with any release or threatened release of any
oil, hazardous substance, solid waste or oil and gas waste into the environment.
 
Section 7.07  Compliance with the Laws and Agreements; No Defaults.  Except as
could not be reasonably be expected to have a Material Adverse Effect:
 
(a)  Each of the Borrower and each Subsidiary is in compliance with all
Governmental Requirements applicable to it or its Property and all agreements
and other instruments binding upon it or its Property, and possesses all
licenses, permits, franchises, exemptions, approvals and other governmental
authorizations necessary for the ownership of its Property and the conduct of
its business, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
 
(b)  Neither the Borrower nor any Subsidiary is in default nor has any event or
circumstance occurred which, but for the expiration of any applicable grace
period or the giving of notice, or both, would constitute a default or would
require the Borrower or a Subsidiary to Redeem or make any offer to Redeem under
any indenture, note, credit agreement or instrument pursuant to which any
Material Indebtedness is outstanding or by which the Borrower or any Subsidiary
or any of their Properties is bound.
 
-54-

--------------------------------------------------------------------------------


 
(c)  No Default has occurred and is continuing.
 
Section 7.08  Investment Company Act.  Neither the Borrower nor any Subsidiary
is an “investment company” or a company “controlled” by an “investment company,”
within the meaning of, or subject to regulation under, the Investment Company
Act of 1940, as amended.
 
Section 7.09  Taxes.  Each of the Borrower and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves in accordance with GAAP or (b) to the
extent that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.  The charges, accruals and reserves on the books of the
Borrower and its Subsidiaries in respect of Taxes and other governmental charges
are, in the reasonable opinion of the Borrower, adequate.  No Tax Lien relating
to Taxes described in the first sentence of this Section 7.09 has been filed
and, to the knowledge of the Borrower, no claim is being asserted with respect
to any such Tax or other such governmental charge.
 
Section 7.10  ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.  The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $250,000 the fair market value of the assets of such Plan, and the present
value of all accumulated benefit obligations of all underfunded Plans (based on
the assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed by more than $250,000 the fair market value of
the assets of all such underfunded Plans.
 
Section 7.11  Disclosure; No Material Misstatements.  The Borrower has disclosed
to the Administrative Agent and the Lenders all agreements, instruments and
corporate or other restrictions to which it or any of its Subsidiaries is
subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse
Effect.  To the knowledge of Borrower, taken as a whole, none of the other
reports, financial statements, certificates or other information furnished by or
on behalf of the Borrower or any Subsidiary to the Administrative Agent or any
Lender or any of their Affiliates in connection with the negotiation of this
Agreement or any other Loan Document or delivered hereunder or under any other
Loan Document (as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, prospect information, geological and
geophysical data and engineering projections, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.  To the knowledge of Borrower there is no fact
peculiar to the Borrower or any Subsidiary which could reasonably be
 
-55-

--------------------------------------------------------------------------------


 
expected to have a Material Adverse Effect or in the future is reasonably likely
to have a Material Adverse Effect and which has not been set forth in this
Agreement or the Loan Documents or the other documents, certificates and
statements furnished to the Administrative Agent or the Lenders by or on behalf
of the Borrower or any Subsidiary prior to, or on, the date hereof in connection
with the transactions contemplated hereby.  There are no statements or
conclusions known to the Borrower in any Reserve Report which are based upon or
include misleading information or fail to take into account material information
regarding the matters reported therein, it being understood that projections
concerning volumes attributable to the Oil and Gas Properties and production and
cost estimates contained in each Reserve Report are necessarily based upon
professional opinions, estimates and projections and that the Borrower and the
Subsidiaries do not warrant that such opinions, estimates and projections will
ultimately prove to have been accurate.
 
Section 7.12  Insurance.  The Borrower has, and has caused all its Subsidiaries
to have, (a) all insurance policies sufficient for the compliance by each of
them with all material Governmental Requirements and all material agreements and
(b) insurance coverage in at least amounts and against such risk (including,
without limitation, public liability) that are usually insured against by
companies similarly situated and engaged in the same or a similar business for
the assets and operations of the Borrower and its Subsidiaries.  The
Administrative Agent and the Lenders have been named as additional insureds in
respect of such liability insurance policies and the Administrative Agent has
been named as loss payee with respect to Property loss insurance.
 
Section 7.13  Restriction on Liens.  Neither the Borrower nor any of the
Restricted Subsidiaries is a party to any material agreement or arrangement
(other than Capital Leases creating Liens permitted by Section 9.03(c), but then
only on the Property subject of such Capital Lease), or subject to any order,
judgment, writ or decree, which either restricts or purports to restrict its
ability to grant Liens to the Administrative Agent and the Lenders on or in
respect of their Properties to secure the Obligations and the Loan Documents.
 
Section 7.14  Subsidiaries.  Schedule 7.14 sets forth the name of, and the
ownership interest of the Borrower in, each Subsidiary of the Borrower.  As of
the Effective Date there are no Unrestricted Subsidiaries other than Alpha
Hunter Drilling, LLC, Hunter Disposal, LLC and Hunter Real Estate, LLC.
 
Section 7.15  Location of Business and Offices.  The Borrower’s jurisdiction of
organization is Delaware; the name of the Borrower as listed in the public
records of Delaware is Magnum Hunter Resources Corporation; and the
organizational identification number of the Borrower in Delaware is 2758331 (or,
in each case, as set forth in a notice delivered to the Administrative Agent
pursuant to ‎Section 8.01(l) in accordance with ‎Section 12.01).  Each
Subsidiary’s jurisdiction of organization, name as listed in the public records
of its jurisdiction of organization and organizational identification number in
its jurisdiction of organization is stated on Schedule 7.14 (or as set forth in
a notice delivered pursuant to ‎Section 8.01(l)).
 
-56-

--------------------------------------------------------------------------------


 
Section 7.16  Properties; Titles, Etc.
 
(a)  Except as disclosed in Schedule 7.16, each of the Borrower and the
Restricted Subsidiaries has good and defensible title to the proved Oil and Gas
Properties evaluated in the most recently delivered Reserve Report (excluding,
to the extent this representation and warranty is deemed to be made after the
Effective Date, any such Oil and Gas Properties sold or transferred in
compliance with ‎Section 9.11) and good title to all its personal Properties, in
each case, free and clear of all Liens except Liens permitted by Section
9.03.  After giving full effect to the Excepted Liens, the Borrower or the
Restricted Subsidiary specified as the owner owns the net interests in
production attributable to the Hydrocarbon Interests as reflected in the most
recently delivered Reserve Report, and the ownership of such Properties shall
not in any material respect obligate the Borrower or such Restricted Subsidiary
to bear the costs and expenses relating to the maintenance, development and
operations of each such Property in an amount in excess of the working interest
of each Property set forth in the most recently delivered Reserve Report that is
not offset by a corresponding proportionate increase in the Borrower’s or such
Restricted Subsidiary’s net revenue interest in such Property.
 
(b)  All material leases and agreements necessary for the conduct of the
business of the Borrower and the Subsidiaries are valid and subsisting, in full
force and effect, and there exists no default or event or circumstance which
with the giving of notice or the passage of time or both would give rise to a
default under any such lease or leases, which could reasonably be expected to
result in a Material Adverse Effect.
 
(c)  The rights and Properties presently owned, leased or licensed by the
Borrower and the Subsidiaries including, without limitation, all easements and
rights of way, include all rights and Properties necessary to permit the
Borrower and the Subsidiaries to conduct their business in all material respects
in the same manner as its business has been conducted prior to the date hereof.
 
(d)  All of the material Properties of the Borrower and the Subsidiaries which
are reasonably necessary for the operation of their businesses are in good
working condition and are maintained in accordance with prudent business
standards.
 
(e)  The Borrower and each Subsidiary owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual Property
material to its business, and the use thereof by the Borrower and such
Subsidiary does not infringe upon the rights of any other Person, except for any
such infringements that, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect.  The Borrower and its
Subsidiaries either own or have valid licenses or other rights to use all
databases, geological data, geophysical data, engineering data, seismic data,
maps, interpretations and other technical information used in their businesses
as presently conducted, subject to the limitations contained in the agreements
governing the use of the same, which limitations are customary for companies
engaged in the business of the exploration and production of Hydrocarbons, with
such exceptions as could not reasonably be expected to have a Material Adverse
Effect.
 
-57-

--------------------------------------------------------------------------------


 
Section 7.17  Maintenance of Properties.  Except for such acts or failures to
act as could not be reasonably expected to have a Material Adverse Effect, the
Oil and Gas Properties (and Properties unitized therewith) have been maintained,
operated and developed in a good and workmanlike manner and in conformity with
all Government Requirements and in conformity with the provisions of all leases,
subleases or other contracts comprising a part of the Hydrocarbon Interests and
other contracts and agreements forming a part of the Oil and Gas
Properties.  Specifically in connection with the foregoing, except for those as
could not be reasonably expected to have a Material Adverse Effect, (i) no Oil
and Gas Property is subject to having allowable production reduced below the
full and regular allowable (including the maximum permissible tolerance) because
of any overproduction (whether or not the same was permissible at the time) and
(ii) to the knowledge of Borrower,  none of the wells comprising a part of the
Oil and Gas Properties (or Properties unitized therewith) is deviated from the
vertical more than the maximum permitted by Government Requirements, and such
wells are, in fact, bottomed under and are producing from, and the well bores
are wholly within, the Oil and Gas Properties (or in the case of wells located
on Properties unitized therewith, such unitized Properties).  All pipelines,
wells, gas processing plants, platforms and other material improvements,
fixtures and equipment owned in whole or in part by the Borrower or any of its
Subsidiaries that are necessary to conduct normal operations are being
maintained in a state adequate to conduct normal operations, and with respect to
such of the foregoing that are operated by the Borrower or any of its
Subsidiaries, in a manner consistent with the Borrower’s or its Subsidiaries’
past practices (other than those the failure of which to maintain in accordance
with this ‎Section 7.17 could not reasonably be expect to have a Material
Adverse Effect).
 
Section 7.18  Gas Imbalances, Prepayments.  As of the date hereof, except as set
forth on Schedule 7.18 or on the most recent certificate delivered pursuant to
‎Section 8.12(c), on a net basis there are no gas imbalances, take or pay or
other prepayments which would require the Borrower or any of the Restricted
Subsidiaries to deliver Hydrocarbons produced from the Oil and Gas Properties at
some future time without then or thereafter receiving full payment therefor
exceeding 500 mmcf equivalent in the aggregate.
 
Section 7.19  Marketing of Production.  Except for contracts listed and in
effect on the date hereof on Schedule 7.19, and thereafter either disclosed in
writing to the Administrative Agent or included in the most recently delivered
Reserve Report (with respect to all of which contracts the Borrower represents
that it or its Subsidiaries are receiving a price for all production sold
thereunder which is computed substantially in accordance with the terms of the
relevant contract and are not having deliveries curtailed substantially below
the subject Property’s delivery capacity), no material agreements exist which
are not cancelable on 60 days notice or less without penalty or detriment for
the sale of production from the Borrower’s or the Restricted Subsidiaries’
Hydrocarbons (including, without limitation, calls on or other rights to
purchase, production, whether or not the same are currently being exercised)
that (a) pertain to the sale of production at a fixed price and (b) have a
maturity or expiry date of longer than six (6) months from the date hereof.
 
Section 7.20  Swap Agreements.  Schedule 7.20, as of the date hereof, and after
the date hereof, each report required to be delivered by the Borrower pursuant
to Section 8.01(d), sets forth, a true and complete list of all Swap Agreements
of the Borrower and each Subsidiary, the material terms thereof (including the
type, term, effective date, termination date and notional amounts or volumes),
the net mark to market value thereof, all credit support agreements relating
thereto (including any margin required or supplied) and the counterparty to each
such agreement.
 
-58-

--------------------------------------------------------------------------------


 
Section 7.21  Use of Loans and Letters of Credit.  The proceeds of the Loans and
the Letters of Credit shall be used to provide working capital for exploration
and production, midstream trading and marketing operations, and for general
corporate purposes of the Borrower and its Subsidiaries, including the
acquisition of exploration and production and midstream properties.  The
Borrower and its Subsidiaries are not engaged principally, or as one of its or
their important activities, in the business of extending credit for the purpose,
whether immediate, incidental or ultimate, of buying or carrying margin stock
(within the meaning of Regulation T, U or X of the Board).  No part of the
proceeds of any Loan or Letter of Credit will be used for any purpose which
violates the provisions of Regulations T, U or X of the Board.
 
Section 7.22  Solvency.  Before and after giving effect to the Transactions, (a)
the aggregate assets, at a fair valuation, of the Borrower and its Subsidiaries,
taken as a whole, will exceed the aggregate Debt of the Borrower on a
consolidated basis, as the Debt becomes absolute and matures, (b) none of the
Borrower nor any Subsidiary will have incurred or intended to incur, and will
not believe that it will incur, Debt beyond its ability to pay such Debt as such
Debt becomes absolute and matures and (c) none of the Borrower nor any
Subsidiary will have (nor will have any reason to believe that it will have
thereafter) unreasonably small capital for the conduct of its business.
 
ARTICLE VIII
 
Affirmative Covenants
 
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents shall have been paid in full and all Letters of
Credit shall have expired or terminated and all LC Disbursements shall have been
reimbursed, the Borrower covenants and agrees with the Lenders that:
 
Section 8.01  Financial Statements; Ratings Change; Other Information.  The
Borrower will furnish to the Administrative Agent and each Lender:
 
(a)  Annual Financial Statements.  As soon as available, but in any event in
accordance with then applicable law and not later than 90 days after the end of
each fiscal year of the Borrower, its audited consolidated (and, if there are
any Unrestricted Subsidiaries, consolidating) balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such year, setting forth in each case in comparative form the figures
for the previous fiscal year, all reported on by a firm of independent public
accountants proposed by Borrower and approved by the Administrative Agent
(without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the Borrower and its
Consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied.
 
-59-

--------------------------------------------------------------------------------


 
(b)  Quarterly Financial Statements.  As soon as available, but in any event in
accordance with then applicable law and not later than 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower, its
consolidated (and, if there are any Unrestricted Subsidiaries, consolidating)
balance sheet and related statements of operations, stockholders’ equity and
cash flows as of the end of and for such fiscal quarter and the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, all certified by one
of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Borrower and its
Consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes.
 
(c)  Certificate of Financial Officer – Compliance.  Concurrently with any
delivery of financial statements under ‎Section 8.01(a) or Section 8.01(b), a
certificate of a Financial Officer in substantially the form of Exhibit D hereto
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with ‎Section 8.13(b) and Section 9.01 and (iii)
stating whether any change in GAAP or in the application thereof has occurred
since the date of the audited financial statements referred to in Section 7.04
and, if any such change has occurred, specifying the effect of such change on
the financial statements accompanying such certificate.
 
(d)  Certificate of Financial Officer – Swap Agreements.  Concurrently with the
delivery of each Reserve Report hereunder, a certificate of a Financial Officer,
in form and substance reasonably satisfactory to the Administrative Agent,
setting forth as of a recent date, a true and complete list of all Swap
Agreements of the Borrower and each Subsidiary, the material terms thereof
(including the type, term, effective date, termination date and notional amounts
or volumes), the net mark-to-market value therefor, any new credit support
agreements relating thereto not listed on Schedule 7.21, any margin required or
supplied under any credit support document, and the counterparty to each such
agreement.
 
(e)  Certificate of Insurer – Insurance Coverage.  Concurrently with any
delivery of financial statements under Section 8.01(a), a certificate of
insurance coverage from each insurer with respect to the insurance required by
‎Section 8.07, in form and substance satisfactory to the Administrative Agent,
and, if requested by the Administrative Agent or any Lender, all copies of the
applicable policies.
 
(f)  Other Accounting Reports.  Promptly upon receipt thereof, a copy of each
other report or letter (except standard and customary correspondence) submitted
to the Borrower or any of its Subsidiaries by independent accountants in
connection with any annual, interim or special audit made by them of the books
of the Borrower or any such Subsidiary, and a copy of any response by the
Borrower or any such Subsidiary, or the board of directors of the Borrower or
any such Subsidiary, to such letter or report.
 
(g)  SEC and Other Filings; Reports to Shareholders.  Promptly after the same
become publicly available, copies of all periodic and other reports, proxy
statements and other materials filed by the Borrower or any Subsidiary with the
SEC, or with any national securities exchange, or distributed by the Borrower to
its shareholders generally, as the case may be.
 
-60-

--------------------------------------------------------------------------------


 
(h)  Notices Under Material Instruments.  Promptly after the furnishing thereof,
copies of any financial statement, report or notice furnished to or by any
Person pursuant to the terms of any preferred stock designation, indenture, loan
or credit or other similar agreement, other than this Agreement and not
otherwise required to be furnished to the Lenders pursuant to any other
provision of this ‎Section 8.01.
 
(i)  Lists of Purchasers.  Concurrently with the delivery of any Reserve Report
to the Administrative Agent pursuant to Section 8.12, a list of Persons
purchasing Hydrocarbons from the Borrower or any Subsidiary accounting for at
least 80% of the revenues resulting from the sale of all Hydrocarbons in the one
year period prior to the “as of” date of such Reserve Report.
 
(j)  Notice of Sales of Oil and Gas Properties.  In the event the Borrower or
any Restricted Subsidiary intends to sell, transfer, assign or otherwise dispose
of any Oil or Gas Properties or any Equity Interests in any Restricted
Subsidiary owning Oil and Gas Properties, in either case, having a fair market
value in excess of 5% of the Borrowing Base then in effect in accordance with
Section 9.11‎, prior written notice of such disposition, the anticipated price
thereof and the anticipated date of closing.
 
(k)  Notice of Casualty Events.  Prompt written notice, and in any event within
five (5) Business Days, of the occurrence of any Casualty Event or the
commencement of any action or proceeding that could reasonably be expected to
result in a Casualty Event.
 
(l)  Information Regarding the Loan Parties.  Prompt written notice (and in any
event within ten (10) Business Days prior thereto) of any change (i) in any Loan
Party’s corporate name or in any trade name used to identify the Borrower in the
conduct of its business or in the ownership of its Properties, (ii) in any Loan
Party’s identity or corporate structure or in the jurisdiction in which such
Loan Party is incorporated or formed, (iii) in any Loan Party’s jurisdiction of
organization or any Loan Party’s organizational identification number in such
jurisdiction of organization, and (iv) in any Loan Party’s federal taxpayer
identification number.
 
(m)  Production Report and Lease Operating Statements.  Within 90 days after the
end of each fiscal quarter, a report setting forth, for each calendar month
during the then current fiscal year to date, the volume of production and sales
attributable to production (and the prices at which such sales were made and the
revenues derived from such sales) for each such calendar month from the Oil and
Gas Properties, and setting forth the related ad valorem, severance and
production taxes and lease operating expenses attributable thereto and incurred
for each such calendar month.
 
(n)  Hedging Agreements.  Within ten (10) Business Days of the Effective Date,
the Borrower shall enter into Swap Agreements in respect of commodities with one
or more Approved Counterparties so that the notional volumes of all commodity
hedging agreements of the Borrower and its Restricted Subsidiaries, in the
aggregate, equal or exceed, for the calendar year ended December 31, 2010,
December 31, 2011 and December 31, 2012, 60% of anticipated production from
proved developed producing properties with such Swap Agreements being in form
and substance reasonably acceptable to the Administrative Agent.  To the extent
that the Administrative Agent is not reasonably satisfied with the form and
substance of such Swap Agreements (including the prices, volumes and duration
thereof), the Administrate Agent may upon notice to the Borrower require an
Interim Redetermination in accordance with Section 2.07(b)(ii), but such
redetermination shall not reduce the number of elective redeterminations
available to the Administrative Agent under said Section.
 
-61-

--------------------------------------------------------------------------------


 
(o)  Notices of Certain Changes.  Promptly, but in any event within five (5)
Business Days after the execution thereof, copies of any amendment, modification
or supplement to the certificate or articles of incorporation, by-laws, any
preferred stock designation or any other organic document of the Borrower or any
Subsidiary.
 
(p)  Other Requested Information.  Promptly following any request therefor, such
other information regarding the operations, business affairs and financial
condition of the Borrower or any Subsidiary (including, without limitation, any
Plan or Multiemployer Plan and any reports or other information required to be
filed under ERISA), or compliance with the terms of this Agreement or any other
Loan Document, as the Administrative Agent or any Lender may reasonably request.
 
Section 8.02  Notices of Material Events.  The Borrower will furnish to the
Administrative Agent prompt written notice of the following:
 
(a)  the occurrence of any Default;
 
(b)  the filing or commencement of, or the threat in writing of, any action,
suit, proceeding, investigation or arbitration by or before any arbitrator or
Governmental Authority against the Borrower or any Affiliate thereof not
previously disclosed in writing to the Lenders or any material adverse
development in any action, suit, proceeding, investigation or arbitration
previously disclosed to the Lenders that, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect;
 
(c)  the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; and
 
(d)  any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.
 
Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.
 
 
 
-62-

--------------------------------------------------------------------------------


 
Section 8.03  Existence; Conduct of Business.  The Borrower will, and will cause
each Subsidiary to, do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its legal existence and the rights,
licenses, permits, privileges and franchises material to the conduct of its
business and maintain, if necessary, its qualification to do business in each
other jurisdiction in which its Oil and Gas Properties are located or the
ownership of its Properties requires such qualification, except where the
failure to so qualify could not reasonably be expected to have a Material
Adverse Effect; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under ‎Section 9.10.
 
Section 8.04  Payment of Obligations.  The Borrower will, and will cause each
Subsidiary to, pay its obligations, including Tax liabilities of the Borrower
and all of its Subsidiaries before the same shall become delinquent or in
default, except where (a) the validity or amount thereof is being contested in
good faith by appropriate proceedings and the Borrower or such Subsidiary has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP or (b) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect or result in the
seizure or levy of any material Property of the Borrower or any Subsidiary.
 
Section 8.05  Performance of Obligations under Loan Documents.  The Borrower
will pay the Loans and the Notes according to the reading, tenor and effect
thereof, and the Borrower will, and will cause each Subsidiary to, do and
perform every act and discharge all of the obligations to be performed and
discharged by them under the Loan Documents, including, without limitation, this
Agreement, at the time or times and in the manner specified.
 
Section 8.06  Operation and Maintenance of Properties.  Except, in each case,
where the failure to comply could not reasonably be expected to have a Material
Adverse Effect, the Borrower, at its own expense, will, and will cause each
Subsidiary to:
 
(a)  operate its Oil and Gas Properties and other material Properties or cause
such Oil and Gas Properties and other material Properties to be operated in
accordance with the practices of the industry and in compliance with all
applicable contracts and agreements and in compliance with all Governmental
Requirements, including, without limitation, applicable pro ration requirements
and Environmental Laws, and all applicable laws, rules and regulations of every
other Governmental Authority from time to time constituted to regulate the
development and operation of its Oil and Gas Properties and the production and
sale of Hydrocarbons and other minerals therefrom.
 
(b)  keep and maintain all Property material to the conduct of its business in
good working order and condition (ordinary wear and tear excepted), preserve,
maintain and keep in good repair, working order and efficiency (ordinary wear
and tear excepted) all of its material producing Oil and Gas Properties and
other material Properties, including, without limitation, all equipment,
machinery and facilities.
 
(c)  promptly pay and discharge, or make reasonable and customary efforts to
cause to be paid and discharged, all delay rentals, royalties, expenses and
obligations accruing under the leases or other agreements affecting or
pertaining to its proved producing Oil and Gas Properties and will do all other
things necessary to keep unimpaired their rights with respect thereto and
prevent any forfeiture thereof or default thereunder.
 
-63-

--------------------------------------------------------------------------------


 
(d)  promptly perform or make reasonable and customary efforts to cause to be
performed, in accordance with industry standards, the obligations required by
each and all of the assignments, deeds, leases, sub-leases, contracts and
agreements affecting its interests in its proved producing Oil and Gas
Properties and other material Properties.
 
(e)  operate its Oil and Gas Properties and other material Properties or cause
or make reasonable and customary efforts to cause such Oil and Gas Properties
and other material Properties to be operated in accordance with the practices of
the industry and in material compliance with all applicable contracts and
agreements and in compliance in all material respects with all Governmental
Requirements.
 
(f)  to the extent the Borrower is not the operator of any Property, the
Borrower shall use reasonable efforts to cause the operator to comply with this
Section 8.06.
 
Section 8.07  Insurance.  The Borrower will, and will cause each Subsidiary to,
maintain, with financially sound and reputable insurance companies, insurance in
such amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations.  The loss payable clauses or provisions in said insurance policy or
policies insuring any of the collateral for the Loans shall be endorsed in favor
of and made payable to the Administrative Agent as its interests may appear and
such policies shall name the Administrative Agent and the Lenders as “additional
insureds” and provide that the insurer will endeavor to give at least 30 days
prior notice of any cancellation to the Administrative Agent.
 
Section 8.08  Books and Records; Inspection Rights.  The Borrower will, and will
cause each Subsidiary to, keep proper books of record and account in which full,
true and correct entries are made of all dealings and transactions in relation
to its business and activities.  The Borrower will, and will cause each
Subsidiary to, permit any representatives designated by the Administrative Agent
or any Lender, upon reasonable prior notice, to visit and inspect its
Properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times during normal business hours and as
often as reasonably requested on an individual and aggregate basis.
 
Section 8.09  Compliance with Laws.  The Borrower will, and will cause each
Subsidiary to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its Property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
 
 
-64-

--------------------------------------------------------------------------------


 
Section 8.10  Environmental Matters.
 
(a)  The Borrower shall at its sole expense: (i) comply, and shall cause its
Properties and operations and each Subsidiary and each Subsidiary’s Properties
and operations to comply, with all applicable Environmental Laws, the breach of
which could be reasonably expected to have a Material Adverse Effect; (ii) not
dispose of or otherwise release, and shall cause each Subsidiary not to dispose
of or otherwise release, any oil, oil and gas waste, hazardous substance, or
solid waste on, under, about or from any of the Borrower’s or its Subsidiaries’
Properties or any other Property to the extent caused by the Borrower’s or any
of its Subsidiaries’ operations except in compliance with applicable
Environmental Laws, the disposal or release of which could reasonably be
expected to have a Material Adverse Effect; (iii) timely obtain or file, and
shall cause each Subsidiary to timely obtain or file, all notices, permits,
licenses, exemptions, approvals, registrations or other authorizations, if any,
required under applicable Environmental Laws to be obtained or filed in
connection with the operation or use of the Borrower’s or its Subsidiaries’
Properties, which failure to obtain or file could reasonably be expected to have
a Material Adverse Effect; promptly commence and diligently prosecute to
completion, and shall cause each Subsidiary to promptly commence and diligently
prosecute to completion, any assessment, evaluation, investigation, monitoring,
containment, cleanup, removal, repair, restoration, remediation or other
remedial obligations (collectively, the “Remedial Work”) in the event any
Remedial Work is required or reasonably necessary under applicable Environmental
Laws because of or in connection with the actual or suspected past, present or
future disposal or other release of any oil, oil and gas waste, hazardous
substance or solid waste on, under, about or from any of the Borrower’s or its
Subsidiaries’ Properties, which failure to commence and diligently prosecute to
completion could reasonably be expected to have a Material Adverse Effect; and
(iv) establish and implement, and shall cause each Subsidiary to establish and
implement, such reasonable procedures as may be necessary to assure that the
Borrower’s and its Subsidiaries’ obligations under this ‎Section 8.10(a) are
timely and fully satisfied, which failure to establish and implement could
reasonably be expected to have a Material Adverse Effect.
 
(b)  The Borrower will promptly, but in no event later than five Business Days
of the occurrence of a triggering event, notify the Administrative Agent in
writing of any threatened action, investigation or inquiry by any Governmental
Authority or any threatened demand or lawsuit by any landowner or other third
party against the Borrower or its Subsidiaries or their Properties of which the
Borrower has knowledge in connection with any applicable Environmental Laws
(excluding routine testing and corrective action) if the Borrower reasonably
anticipates that such action could reasonably result in a Material Adverse
Effect.
 
(c)  The Borrower will, and will cause each Subsidiary to, undertake reasonable
environmental audits in connection with any future acquisitions of producing Oil
and Gas Properties.
 
Section 8.11  Further Assurances.
 
(a)  The Borrower at its expense will, and will cause each Subsidiary to,
promptly execute and deliver to the Administrative Agent all such other
documents, agreements and instruments reasonably requested by the Administrative
Agent to comply with, cure any defects or accomplish the conditions precedent,
covenants and agreements of the Borrower or any Subsidiary, as the case may be,
in the Loan Documents, including the Notes, or to further evidence and more
fully describe the collateral intended as security for the Obligations, or to
correct any omissions in this Agreement or the Security Instruments, or to state
more fully the obligations secured therein, or to perfect, protect or preserve
any Liens created pursuant to this Agreement or any of the Security Instruments
or the priority thereof, or to make any recordings, file any notices or obtain
any consents, all as may be reasonably necessary or appropriate, in the sole
discretion of the Administrative Agent, in connection therewith.
 
-65-

--------------------------------------------------------------------------------


 
(b)  The Borrower hereby authorizes the Administrative Agent to file one or more
financing or continuation statements, and amendments thereto, relative to all or
any part of the Mortgaged Property.  A carbon, photographic or other
reproduction of the Security Instruments or any financing statement covering the
Mortgaged Property or any part thereof shall be sufficient as a financing
statement where permitted by law.
 
Section 8.12  Reserve Reports.
 
(a)  Promptly after January 1st of each calendar year, commencing on the
Effective Date and in any event before March 1st and promptly after July 1st of
each calendar year, commencing July 1, 2010 and in any event before September
1st of each year, the Borrower shall furnish to the Administrative Agent and the
Lenders a Reserve Report.  The Reserve Report as of January 1st of each year and
the Reserve Report delivered in connection with the first redetermination shall
be prepared by Borrower or an Approved Petroleum Engineer and audited by one or
more Approved Petroleum Engineers, and the July 1st Reserve Report of each year
shall be prepared by or under the supervision of the chief engineer of the
Borrower.  In each case, the chief engineer of Borrower shall certify such
Reserve Report is based on information that was prepared in good faith based
upon assumptions believed to be reasonable at the time and to have been prepared
in accordance with the procedures used in the immediately preceding  Reserve
Report.
 
(b)  In the event of an Interim Redetermination, except in connection with the
first redetermination, the Borrower shall furnish to the Administrative Agent
and the Lenders a Reserve Report prepared by or under the supervision of the
chief engineer of the Borrower who shall certify such Reserve Report to be based
on information that was prepared in good faith based upon assumptions believed
to be reasonable at the time and to have been prepared in accordance with the
procedures used in the immediately preceding Reserve Report.  For any Interim
Redetermination requested by the Administrative Agent or the Borrower pursuant
to ‎Section 2.07(b)(ii) or Section 2.07(b)(iii), the Borrower shall provide such
Reserve Report with an “as of” date as required by the Administrative Agent as
soon as possible, but in any event no later than forty-five (45) days following
the receipt of such request.
 
(c)  With the delivery of each Reserve Report, the Borrower shall provide to the
Administrative Agent and the Lenders a certificate from a Responsible Officer
certifying that to his knowledge, after reasonable investigation, in all
material respects: (i) the information contained in the Reserve Report and any
other information delivered in connection therewith is based on information that
was prepared in good faith based upon assumptions believed to be reasonable at
the time, (ii) the Borrower or its Subsidiaries owns good and defensible title
to the proved Oil and Gas Properties evaluated in such Reserve Report and such
Properties are free of all Liens except for Liens permitted by ‎Section 9.03,
(iii) except as set forth on an exhibit to the certificate, on a net basis there
are no gas imbalances, take or pay or other prepayments in excess of the volume
specified in ‎Section 7.18 with respect to its Oil and Gas Properties evaluated
in such Reserve Report which would require the Borrower or any Subsidiary to
deliver Hydrocarbons either generally or produced from such Oil and Gas
Properties at some future time without then or thereafter receiving full payment
therefor, (iv) none of the Borrower’s and its Subsidiaries’ proved Oil and Gas
Properties have been sold since the date of the last Borrowing Base
determination except as set forth on an exhibit to the certificate, which
certificate shall list all of its proved Oil and Gas Properties sold and in such
detail as reasonably required by the Administrative Agent, (v) attached to the
certificate is a list of all marketing agreements entered into subsequent to the
later of the date hereof or the most recently delivered Reserve Report which the
Borrower could reasonably be expected to have been obligated to list on
Schedule 7.19 had such agreement been in effect on the date hereof and (vi)
attached thereto is a schedule of the proved Oil and Gas Properties evaluated by
such Reserve Report that are Mortgaged Properties and demonstrating the
percentage of the Borrowing Base that the value of such Mortgaged Properties
represent.
 
-66-

--------------------------------------------------------------------------------


 
Section 8.13  Title Information.
 
(a)  On or before the delivery to the Administrative Agent and the Lenders of
each Reserve Report required by Section 8.12(a)‎, the Borrower will deliver
title information in form and substance acceptable to the Administrative Agent
covering enough of the proved Oil and Gas Properties evaluated by such Reserve
Report that were not included in the immediately preceding Reserve Report, so
that the Administrative Agent shall have received together with title
information previously delivered, satisfactory title information on at least 80%
of the total value of the proved Oil and Gas Properties evaluated by such
Reserve Report, including 90% of the total value of the PDP Oil and Gas
Properties evaluated by such Reserve Report.
 
(b)  If the Borrower has provided title information for additional Properties
under ‎Section 8.13(a), the Borrower shall, within 60 days of notice from the
Administrative Agent that title defects or exceptions exist with respect to such
additional Properties, either (i) cure any such title defects or exceptions
(including defects or exceptions as to priority) which are not permitted by
‎Section 9.03 raised by such information, (ii) substitute acceptable Mortgaged
Properties with no title defects or exceptions except for Excepted Liens (other
than Excepted Liens described in clauses (e), (g) and (h) of such definition)
having an equivalent value or (iii) deliver title information in form and
substance acceptable to the Administrative Agent so that they shall have
received, together with title information previously delivered, satisfactory
title information on at least 80% of the value of the Oil and Gas Properties
evaluated by such Reserve Report, including 90% of the total value of the PDP
Oil and Gas Properties evaluated by such Reserve Report.
 
(c)  If the Borrower is unable to cure any title defect requested to be cured
within the 60-day period or the Borrower does not comply with the requirement to
provide acceptable title information covering 80% of the value of the Oil and
Gas Properties evaluated in the most recent Reserve Report, including 90% of the
total value of the PDP Oil and Gas Properties evaluated in such Reserve Report,
such default shall not be a Default, but instead the Administrative Agent and/or
the Required Lenders shall have the right to exercise the following remedy in
their sole discretion from time to time, and any failure to so exercise this
remedy at any time shall not be a waiver as to future exercise of the remedy by
the Administrative Agent or the Lenders.  To the extent that the Administrative
Agent or the Required Lenders are not satisfied with title to any Mortgaged
Property after the 60-day period has elapsed, such unacceptable Mortgaged
Property shall not count towards the 80% or 90% requirement, as applicable, and
the Administrative Agent may send a notice to the Borrower and the Lenders that
the then outstanding Borrowing Base shall be reduced by an amount as determined
by the Required Lenders to cause the Borrower to be in compliance with the
requirement to provide acceptable title information on 80% of the total value of
the Oil and Gas Properties, including 90% of the total value of the PDP Oil and
Gas Properties.  This new Borrowing Base shall become effective immediately
after receipt of such notice.
 
-67-

--------------------------------------------------------------------------------


 
Section 8.14  Additional Collateral.  In connection with each redetermination of
the Borrowing Base, the Borrower shall review the Reserve Report and the list of
current Mortgaged Properties (as described in ‎Section 8.12(c)) to ascertain
whether the Mortgaged Properties represent at least 80% of the total value of
the proved Oil and Gas Properties, including 90% of the total value of the PDP
Oil and Gas Properties, owned by Borrower and the Restricted Subsidiaries and
evaluated in the most recently completed Reserve Report after giving effect to
exploration and production activities, acquisitions, dispositions and
production.  In the event that the Mortgaged Properties do not represent at
least 80% of such total value, including 90% of the total value of the PDP Oil
and Gas Properties evaluated in the most recently completed Reserve Report, then
the Borrower shall, and shall cause its Restricted Subsidiaries to, grant to the
Administrative Agent as security for the Obligations a first-priority Lien
interest (subject only to Excepted Liens of the type described in clauses (a) to
(d) and (f) of the definition thereof, but subject to the provisos at the end of
such definition) on additional Oil and Gas Properties not already subject to a
Lien of the Security Instruments such that after giving effect thereto, the
Mortgaged Properties will represent at least 80% of the total value of the Oil
and Gas Properties, including 90% of the total value of the PDP Oil and Gas
Properties.  All such Liens will be created and perfected by and in accordance
with the provisions of mortgages, deeds of trust, security agreements and
financing statements or other Security Instruments, all in form and substance
satisfactory to the Administrative Agent and in sufficient executed (and
acknowledged where necessary or appropriate) counterparts for recording
purposes.
 
Section 8.15  ERISA Compliance.  In addition to and without limiting the
generality of Section 8.09, the Borrower shall and shall cause each of its
Subsidiaries to (a) comply in all material respects with all applicable
provisions of ERISA and the regulations and published interpretations thereunder
with respect to all employee benefit plans (as defined in ERISA), (b) not take
any action or fail to take action the result of which could be (i) a liability
to the PBGC (other than liability for PBGC premiums) or (ii) a past due
liability to any Multiemployer Plan, (c) not participate in any prohibited
transaction that could result in any material civil penalty under ERISA or any
tax under the Code, (d) operate each employee benefit plan in such a manner that
will not incur any material tax liability under Section 4980B of the Code or any
liability to any qualified beneficiary as defined in Section 4980B of the Code
except to the extent such failure to comply could not reasonably be expected to
have Material Adverse Effect and (e) furnish to the Administrative Agent upon
the Administrative Agent’s request such additional information about any
employee benefit plan as may be reasonably requested by the Administrative
Agent.
 
Section 8.16  New Subsidiaries.  Neither the Borrower nor any Subsidiary shall
form or acquire any Subsidiaries without the prior written consent of the
Administrative Agent and the Required Lenders, other than the formation or
acquisition by the Borrower of Subsidiaries in compliance with Section 8.17.
 
 
-68-

--------------------------------------------------------------------------------


 
Section 8.17  New Subsidiary Requirements.  Concurrently with the acquisition or
formation of any subsidiary which is to be a Restricted Subsidiary and prior to
the Borrower’s advancing or contributing any amounts to or into such Restricted
Subsidiary (other than de minimum organizational costs such as filing fees), the
Borrower shall cause to be delivered to the Administrative Agent for the benefit
of the Lenders, (i) the Guaranty and a Security Agreement executed by such
Restricted Subsidiary, (ii) a Security Agreement covering the Equity Interests
of such Restricted Subsidiary, (iii) stock certificates or other instruments
representing all the Equity Interests of such Restricted Subsidiary and stock
powers and instruments of transfer, endorsed in blank, with respect to such
stock certificates or other instruments, or, if any Equity Interests pledged
pursuant to such Security Agreement are uncertificated securities, confirmation
and evidence satisfactory to the Administrative Agent that the security interest
in such uncertificated securities has been transferred to and perfected by the
Administrative Agent in accordance with the UCC, (iv) all documents and
instruments, including UCC Financing Statements (Form UCC-1), required by law or
reasonably requested by the Administrative Agent to be filed, registered or
recorded to create or perfect the Liens intended to be created under each
Security Agreement, (v) UCC searches, all dated reasonably close to the date of
the Security Agreements and in form and substance satisfactory to the
Administrative Agent, and evidence reasonably satisfactory to the Administrative
Agent that any Liens indicated in such UCC searches are Excepted Liens or have
been released, (vi) the corporate resolutions or similar approval documents of
such Restricted Subsidiary approving the execution and delivery of the Guaranty
and the Security Agreement by such Restricted Subsidiary, (vii) the corporate
resolutions or similar approval documents of the Borrower or other Loan Party
approving the execution and delivery of the Security Agreement by the Borrower
or other Loan Party, and (viii) the legal opinion acceptable to the
Administrative Agent, opining favorably on the execution, delivery and
enforceability of the Guaranty and the Security Agreements and otherwise being
in form and substance reasonably satisfactory to the Administrative Agent and
its counsel.
 
Section 8.18  Triad Acquisition Funds.  On the Effective Date, the Borrower
shall cause to be deposited with either the Agent or Amegy Bank National
Association all funds received in connection with the Triad Acquisition.
 
Section 8.19  Compliance with Orders.  No later than one hundred twenty (120)
days after the Effective Date, the Borrower shall provide evidence satisfactory
to the Administrative Agent that it has complied, or has caused its Subsidiaries
to comply, with (i) that certain Agreed Order No. 2003-1 entered into on March
3, 2003, by and between the Office of Oil and Gas, a chartered office of the
West Virginia Division of Environmental Protection, and Triad Resources, Inc.
and (ii) that certain letter dated May 29, 2009, by the Office of Oil and Gas, a
chartered office of the West Virginia Division of Environmental Protection, to
Triad Resources, Inc., approving the Underground Injection Control mechanical
integrity test compliance schedule submitted by Triad Resources, Inc. (“UIC
Compliance Schedule”) and the UIC Compliance Schedule approved by such letter.
 
Section 8.20  Phase I Requirement.  No later than one hundred fifty (150) days
after the Effective Date, the Borrower shall provide a Phase I environmental
assessment report to the Administrative Agent, in form and substance
satisfactory to the Administrative Agent, with respect to the pipeline assets
owned by Eureka Hunter Pipeline, LLC.
 
ARTICLE IX
 
Negative Covenants
 
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents have been paid in full and all Letters of
Credit have expired or terminated and all LC Disbursements shall have been
reimbursed, the Borrower covenants and agrees with the Lenders that:
 
-69-

--------------------------------------------------------------------------------


 
Section 9.01  Financial Covenants.
 
(a)  Current Ratio.  Commencing with the fiscal quarter ending March 31, 2010,
the Borrower will not permit, as of the last day of any fiscal quarter, its
ratio of (i) consolidated current assets of the Borrower and the Restricted
Subsidiaries (including the unused amount of the total Commitments, but
excluding non-cash assets under FAS 133) to (ii) consolidated current
liabilities of the Borrower and the Restricted Subsidiaries (excluding non-cash
obligations under FAS 133) to be less than 1.0 to 1.0.
 
(b)  Interest Coverage Ratio.  The Borrower will not permit, as of the last day
of any fiscal quarter commencing with the fiscal quarter ending March 31, 2010,
its ratio of (i) EBITDAX of the Borrower and the Restricted Subsidiaries for the
trailing four quarter period then ended to (ii) actual cash interest paid by the
Borrower and the Restricted Subsidiaries during such period to be less than 2.5
to 1.0.
 
(c)  Total Debt to EBITDAX.  Commencing with the fiscal quarter ending March 31,
2010, the Borrower will not permit, as of the last day of any fiscal quarter,
its ratio of (i) total Debt of the Borrower and the Restricted Subsidiaries as
of such date to (ii) EBITDAX of the Borrower and the Restricted Subsidiaries for
the trailing four quarter period then ended to exceed 4.5 to 1.0 commencing with
the fiscal quarter ending March 31, 2010 through the quarter ended September 30,
2010, and 4.0 x 1.0 commencing with the quarter ended December 31, 2010 and
thereafter.
 
Section 9.02  Debt.  The Borrower will not, and will not permit any Subsidiary
to, incur, create, assume or suffer to exist any Debt, except:
 
(a)  the Notes or other Obligations arising under the Loan Documents or any
guaranty of or suretyship arrangement for the Notes or other Obligations arising
under the Loan Documents.
 
(b)  Debt of the Borrower and its Subsidiaries existing on the date hereof that
is reflected in the Financial Statements and described on Schedule 9.02.
 
(c)  accounts payable and accrued expenses, liabilities or other obligations to
pay the deferred purchase price of Property or services, from time to time
incurred in the ordinary course of business which are not greater than ninety
(90) days past the date of invoice or which are being contested in good faith by
appropriate action and for which adequate reserves have been maintained in
accordance with GAAP.
 
(d)  Debt under Capital Leases or nonrecourse purchase money Debt not to exceed
$1,000,000 at any time.
 
-70-

--------------------------------------------------------------------------------


 
(e)  Debt associated with worker’s compensation claims, performance, bid, surety
or similar bonds or surety obligations required by Governmental Requirements or
third parties in connection with the operation of the Oil and Gas Properties.
 
(f)  intercompany Debt between the Borrower and any Restricted Subsidiary or
between Restricted Subsidiaries to the extent permitted by Section 9.05(g) or
between Unrestricted Subsidiaries or Debt owing to the Borrower and/or any
Restricted Subsidiaries by Unrestricted Subsidiaries, when combined with
Investments permitted by Section 9.05(p) in Unrestricted Subsidiaries, not to
exceed $1,000,000 in the aggregate at any time outstanding; provided that such
Debt is not held, assigned, transferred, negotiated or pledged to any Person
other than the Borrower or one of its Wholly-Owned Subsidiaries.
 
(g)  endorsements of negotiable instruments for collection in the ordinary
course of business.
 
(h)  Debt arising under take-or-pay agreements or gas balancing agreements which
do not give rise to liability in the aggregate on a consolidated basis for the
Borrower in excess of $1,000,000 at any one time outstanding.
 
(i)  Debt incurred in the ordinary course of Borrower’s business in connection
with Swap Agreements provided they are permitted under ‎Section 9.18 of this
Agreement.
 
(j)  Debt of Unrestricted Subsidiaries for which neither the Borrower nor any
Restricted Subsidiary shall be liable as an obligor, under any guarantee or
otherwise.
 
(k)  obligations with respect to Series B and Series C preferred stock issued by
the Borrower in form and substance substantially similar to the terms set forth
in Schedule 2.1(b) to the Asset Purchase Agreement dated October 28, 2009
related to the Triad Acquisition and reasonably satisfactory to the
Administrative Agent with respect to Series B, and under substantially similar
terms as specified in the preliminary prospectus of the Borrower dated November
30, 2009 with respect to Series C, so long as, in either case, any dividends
with respect thereto comply with the provisions of Section 9.04.
 
(l)  obligations with respect to Series D preferred stock issued by the Borrower
in form and substance substantially similar to the terms set forth in that
certain Summary of Terms of Proposed Private Placement by Magnum Hunter
Resources Corporation provided to the Administrative Agent and reasonably
satisfactory to the Administrative Agent so long as any dividends with respect
thereto comply with the provisions of Section 9.04.
 
(m)  Debt of Alpha Hunter Drilling, LLC and Hunter Real Estate, LLC owing to
Wesbanco Bank, Inc. and guaranteed by the Borrower in an amount not to exceed
$4,124,618 in the aggregate which Debt shall be on terms and conditions
reasonably satisfactory to the Administrative Agent and have terms and
conditions no more restrictive that the terms and conditions set forth in this
Agreement.
 
(n)  other Debt not to exceed $1,500,000 in the aggregate at any one time
outstanding.
 
-71-

--------------------------------------------------------------------------------


 
Section 9.03  Liens.  The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any of its Properties
(now owned or hereafter acquired), except:
 
(a)  Liens securing the payment of any Obligations.
 
(b)  Excepted Liens.
 
(c)  Liens securing Capital Leases or purchase money Debt permitted by ‎Section
9.02(d) but only on the Property under lease.
 
(d)  Liens described on Schedule 9.03.
 
(e)  Liens on Property not constituting collateral for the Obligations and not
otherwise permitted by the foregoing clauses of this ‎Section 9.03; provided
that the aggregate principal or face amount of all Debt secured under this
clause (d) shall not exceed $250,000 at any time.
 
(f)  Liens in favor of Lenders securing Debt permitted by Section 9.02(i).
 
(g)  Liens in favor of any Lender to secure Swap Agreements.
 
(h)  Liens on the assets of Unrestricted Subsidiaries securing Debt permitted
under Sections 9.02(j) and (m).
 
Section 9.04  Restricted Payments.  The Borrower will not, and will not permit
any Restricted Subsidiary to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, return any capital to its stockholders or
make any distribution of its Property to its Equity Interest holders, except
Restricted Subsidiaries may declare and pay dividends ratably with respect to
their Equity Interests and the Borrower may declare and pay dividends on its
preferred stock and may redeem its Series D preferred stock permitted hereunder,
so long as (i) no Event of Default exists at the time of, or is caused by, such
payment, (ii) after giving effect to such payment, availability under the
Borrowing Base is equal to or greater than the greater of (x) ten percent (10%)
of (1) the Tranche A Portion then in effect at all times prior to the Tranche B
Termination Date and (2) the Borrowing Base then in effect at all times from and
after the Tranche B Termination Date and (y) $5,000,000, and (iii) such
dividends do not exceed $2,500,000 in any twelve (12) month period; provided
that in the event of a redemption of the Class D preferred stock, it shall be an
additional requirement that the Borrower make such redemption solely with
proceeds of an equity issuance by the Borrower, subject to any mandatory
prepayments required under Section 3.04(c)(i).
 
Section 9.05  Investments, Loans and Advances.  The Borrower will not, and will
not permit any Subsidiary to, make or permit to remain outstanding any
Investments in or to any Person, except that the foregoing restriction shall not
apply to:
 
(a)  Investments reflected in the Financial Statements or which are disclosed to
the Lenders in Schedule 9.05.
 
(b)  accounts receivable arising in the ordinary course of business.
 
-72-

--------------------------------------------------------------------------------


 
(c)  direct obligations of the United States or any agency thereof, or
obligations guaranteed by the United States or any agency thereof, in each case
maturing within one year from the date of creation thereof.
 
(d)  commercial paper maturing within one year from the date of creation thereof
rated in the highest grade by S&P or Moody’s.
 
(e)  deposits maturing within one year from the date of creation thereof with,
including certificates of deposit issued by, any Lender or any office located in
the United States of any other bank or trust company which is organized under
the laws of the United States or any state thereof, has capital, surplus and
undivided profits aggregating at least $100,000,000 (as of the date of such bank
or trust company’s most recent financial reports) and has a short term deposit
rating of no lower than A2 or P2, as such rating is set forth from time to time,
by S&P or Moody’s, respectively or, in the case of any Foreign Subsidiary, a
bank organized in a jurisdiction in which the Foreign Subsidiary conducts
operations having assets in excess of $500,000,000 (or its equivalent in another
currency).
 
(f)  deposits in money market funds investing exclusively in Investments
described in ‎Section 9.05(c), ‎Section 9.05(d) or ‎Section 9.05(e).
 
(g)  Investments made by the Borrower in or to any Restricted Subsidiary in an
aggregate amount at any one time outstanding not to exceed $500,000.
 
(h)  subject to the limits in Section 9.06, Investments in direct ownership
interests in additional Oil and Gas Properties, gas gathering, processing and
transportation systems and all other assets contemplated by the permitted
business of Borrower located within the geographic boundaries of the United
States of America.
 
(i)  entry into operating agreements, working interests, royalty interests,
mineral leases, processing agreements, farm-out agreements, contracts for the
sale, transportation or exchange of oil and natural gas, unitization agreements,
pooling arrangements, area of mutual interest agreements, production sharing
agreements or other similar or customary agreements, transactions, properties,
interests or arrangements, and Investments and expenditures in connection
therewith or pursuant thereto, in each case made or entered into in the ordinary
course of the oil and gas business, excluding, however, Investments in other
Persons; provided, however, that none of the foregoing shall involve the
incurrence of any Debt not permitted by ‎Section 9.02.
 
(j)  loans and advances to directors, officers and employees in connection with
the acquisition of Equity Interests in the Borrower or any Restricted Subsidiary
and loans and advances to directors, officers and employees permitted by
applicable law not to exceed $250,000 in the aggregate at any time.
 
(k)  Travel advances in the ordinary course of business.
 
(l)  Repurchase agreements of a commercial bank in the United States and Canada
if the commercial paper of such bank or of the bank holding company of which
such bank is a wholly owned subsidiary is rated in the highest rating categories
of Standard & Poors Corporation, Moody’s Investors Service, Inc., or any other
rating agency satisfactory to the Required Lenders, that are fully secured by
securities described in Section 9.04.
 
-73-

--------------------------------------------------------------------------------


 
(m)  Investments in stock of publicly traded companies not to exceed $100,000 in
the aggregate outstanding at any time.
 
(n)  Investments arising from the endorsement of financial instruments in the
ordinary course of business.
 
(o)  Investments by Unrestricted Subsidiaries in other Unrestricted
Subsidiaries.
 
(p)  Investments by the Borrower or any Restricted Subsidiaries in Unrestricted
Subsidiaries, when combined with Debt owing by Unrestricted Subsidiaries to the
Borrower and/or any Restricted Subsidiaries under Section 9.02(f), not to exceed
$1,000,000 in the aggregate at any time outstanding.
 
(q)  other Investments not to exceed $500,000 in the aggregate at any time.
 
 
 
-74-

--------------------------------------------------------------------------------


 
Section 9.06  Nature of Business; International Operations.  The Borrower will
not, and will not permit any Subsidiary to, allow any material change to be made
in the character of its business as an independent oil and gas exploration and
production company with midstream, marketing and trading components.  From and
after the date hereof, the Borrower and its Subsidiaries will not acquire or
make any other expenditure (whether such expenditure is capital, operating or
otherwise) in or related to, any Oil and Gas Properties not located within the
geographical boundaries or territorial waters of the United States and will not
acquire or form any Foreign Subsidiaries.
 
Section 9.07  Limitation on Leases.  The Borrower will not, and will not permit
any Subsidiary to, create, incur, assume or suffer to exist any obligation for
the payment of rent or hire of Property of any kind whatsoever (real or personal
but excluding Capital Leases and leases of Hydrocarbon Interests), under leases
or lease agreements which would cause the aggregate amount of all payments made
by the Borrower and the Subsidiaries pursuant to all such leases or lease
agreements, including, without limitation, any residual payments at the end of
any lease, to exceed $500,000 in any period of twelve (12) consecutive calendar
months during the life of such leases.
 
Section 9.08  Proceeds of Notes/Loans.  The Borrower will not permit the Loans
or the proceeds of the Notes to be used for any purpose other than those
permitted by ‎Section 7.21.  Neither the Borrower nor any Person acting on
behalf of the Borrower has taken or will take any action which might cause any
of the Loan Documents to violate Regulations T, U or X or any other regulation
of the Board or to violate Section 7 of the Securities Exchange Act of 1934 or
any rule or regulation thereunder, in each case as now in effect or as the same
may hereinafter be in effect.  If requested by the Administrative Agent, the
Borrower will furnish to the Administrative Agent and each Lender a statement to
the foregoing effect in conformity with the requirements of FR Form U-1 or such
other form referred to in Regulation U, Regulation T or Regulation X of the
Board, as the case may be.
 
Section 9.09  Sale or Discount of Receivables.  Except for receivables obtained
by the Borrower or any Subsidiary out of the ordinary course of business or the
settlement of joint interest billing accounts in the ordinary course of business
or discounts granted to settle collection of accounts receivable or the sale of
defaulted accounts arising in the ordinary course of business in connection with
the compromise or collection thereof and not in connection with any financing
transaction, neither the Borrower nor any Subsidiary will discount or sell (with
or without recourse) to any other Person that is not the Borrower any of its
notes receivable or accounts receivable.
 
Section 9.10  Mergers, Etc.  Neither the Borrower nor any Subsidiary will merge
into or with or consolidate with any other Person, or sell, lease or otherwise
dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its Property to any other Person (any such transaction, a
“consolidation”); provided that (a) any Subsidiary may participate in a
consolidation with the Borrower (provided that the Borrower shall be the
continuing or surviving corporation) or any Restricted Subsidiary (provided that
such Restricted Subsidiary shall be the continuing or surviving Person) and any
Unrestricted Subsidiary may merge with another Unrestricted Subsidiary and (b)
in the case of an Unrestricted Subsidiary merging into Borrower, no Default or
Event of Default shall result.
 
-75-

--------------------------------------------------------------------------------


 
Section 9.11  Sale of Assets.  The Borrower will not, and will not permit any
Subsidiary to, sell, assign, farm-out, convey or otherwise transfer any asset,
including, without limitation, Property containing proved reserves constituting
a portion of the Borrowing Base except for:
 
(a)  the sale of Hydrocarbons in the ordinary course of business;
 
(b)  farmouts, sales or other dispositions of undeveloped acreage and
assignments in connection with such transactions;
 
(c)  the sale or transfer of equipment in the ordinary course of business or
that is no longer necessary for the business of the Borrower or such Subsidiary
or is replaced by equipment of at least comparable value and use;
 
(d)  the sale or other disposition (including Casualty Events) of any Oil and
Gas Property or any interest therein or any Restricted Subsidiary owning Oil and
Gas Properties; provided that
 
(1)  100% of the consideration received in respect of such sale or other
disposition shall be cash,
 
(2)  the consideration received in respect of such sale or other disposition
shall be equal to or greater than the fair market value of the Oil and Gas
Property, interest therein or the Restricted Subsidiary subject of such sale or
other disposition (as reasonably determined by the board of directors of the
Borrower and, if requested by the Administrative Agent, the Borrower shall
deliver a certificate of a Responsible Officer of the Borrower certifying to
that effect),
 
(3)  if such sale or other disposition of Oil and Gas Property or Restricted
Subsidiary owning Oil and Gas Properties included in the most recently delivered
Reserve Report during any period between two successive Scheduled
Redetermination Dates has a fair market value in excess of 5% of (A) the Tranche
A Portion then in effect at all times prior to the Tranche B Termination Date
and (B) the Borrowing Base then in effect at all times from and after the
Tranche B Termination Date, as determined by the Required Lenders, individually
or in the aggregate, the Borrowing Base shall be reduced, effective immediately
upon such sale or disposition, by an amount equal to the value, if any, assigned
such Property in the most recently delivered Reserve Report and
 
(4)  if any such sale or other disposition is of a Restricted Subsidiary owning
Oil and Gas Properties, such sale or other disposition shall include all the
Equity Interests of such Restricted Subsidiary.
 
(e)  sales and other dispositions of Properties not regulated by the foregoing
provisions of this ‎Section 9.11‎ having a fair market value not to exceed
$500,000 during any 6-month period, and the sale, trade or other disposition of
seismic, geologic or other data, licenses and similar rights or assets; and
 
(f)  sales, transfers and dispositions to the Borrower or a Restricted
Subsidiary.
 
-76-

--------------------------------------------------------------------------------


 
Section 9.12  Environmental Matters.  The Borrower will not, and will not permit
any Subsidiary to, cause or permit any of its Property to be in violation of, or
do anything or permit anything to be done which will subject any such Property
to any Remedial Work under any applicable Environmental Laws, assuming
disclosure to the applicable Governmental Authority of all relevant facts,
conditions and circumstances, if any, pertaining to such Property where such
violations or remedial obligations could reasonably be expected to have a
Material Adverse Effect.
 
Section 9.13  Transactions with Affiliates.  The Borrower will not, and will not
permit any Subsidiary to, enter into any transaction, including, without
limitation, any purchase, sale, lease or exchange of Property or the rendering
of any service, with any Affiliate (other than the Loan Parties) unless such
transactions are otherwise permitted under this Agreement and are upon fair and
reasonable terms no less favorable to it than it would obtain in a comparable
arm’s length transaction with a Person not an Affiliate.
 
Section 9.14  Subsidiaries.  The Borrower shall not, and shall not permit any
Subsidiary to, create or acquire any additional Subsidiary unless the Borrower
gives prior written notice to the Administrative Agent of such creation or
acquisition.  The Borrower shall not, and shall not permit any Subsidiary to,
sell, assign or otherwise dispose of any Equity Interests in any Subsidiary
except in compliance with ‎Section 9.11.  Neither the Borrower nor any
Subsidiary shall have any Foreign Subsidiaries.
 
Section 9.15  Subsidiary Obligations and Preferred Stock.  The Borrower will not
and will not permit any of Subsidiary to issue preferred stock or create, incur
or assume any Debt, except for preferred stock and Debt, in each case permitted
under ‎Section 9.02.
 
Section 9.16  Negative Pledge Agreements; Dividend Restrictions.  The Borrower
will not, and will not permit any Restricted Subsidiary to, create, incur,
assume or suffer to exist any contract, agreement or understanding which in any
way prohibits or restricts the granting, conveying, creation or imposition of
any Lien on any of its Property in favor of the Administrative Agent and the
Lenders or restricts any Loan Party from paying dividends or making
distributions to any other Loan Party, or which requires the consent of or
notice to other Persons in connection therewith; provided, however, that the
preceding restrictions will not apply to encumbrances or restrictions arising
under or by reason of (a) this Agreement or the Security Instruments, (b) any
leases or licenses or similar contracts as they affect any Property or Lien
subject to a lease or license, (c) any contract, agreement or  understanding
creating Liens on Capital Leases permitted by ‎Section 9.03(c) (but only to the
extent related to the Property on which such Liens were created), (d) any
restriction with respect to a Subsidiary imposed pursuant to an agreement
entered into for the direct or indirect sale or disposition of all or
substantially all the equity or Property of such Subsidiary (or the Property
that is subject to such restriction) pending the closing of such sale or
disposition, or (e) customary provisions with respect to the distribution of
Property in joint venture agreements.
 
Section 9.17  Gas Imbalances, Take-or-Pay or Other Prepayments.  The Borrower
will not allow gas imbalances, take-or-pay or other prepayments with respect to
the Oil and Gas Properties of the Borrower or any Restricted Subsidiary that
would require the Borrower or such Restricted Subsidiary to deliver Hydrocarbons
at some future time without then or thereafter receiving full payment therefor
to exceed 500 mmcf equivalent in the aggregate at all times except for such
amounts that are covered by adequate reserves, which reserves (or the future
cash flow therefrom) are excluded from the most recent Reserve Report.
 
-77-

--------------------------------------------------------------------------------


 
Section 9.18  Swap Agreements.  The Borrower will not, and will not permit any
Subsidiary to, enter into any Swap Agreements with any Person other than (a)
Swap Agreements in respect of commodities (i) with an Approved Counterparty and
(ii) the notional volumes for which (when aggregated with other commodity Swap
Agreements then in effect other than basis differential swaps on volumes already
hedged pursuant to other Swap Agreements) do not exceed, as of the date such
Swap Agreement is executed, 80% of the reasonably anticipated projected
production from PDP Oil and Gas Properties, for each month during the period
during which such Swap Agreement is in effect for each of crude oil and natural
gas, calculated separately, (b) Swap Agreements in respect of interest rates
with an Approved Counterparty, as follows:  (i) Swap Agreements effectively
converting interest rates from fixed to floating, the notional amounts of which
(when aggregated with all other Swap Agreements of the Borrower and its
Subsidiaries then in effect effectively converting interest rates from fixed to
floating) do not exceed 75% of the then outstanding principal amount of the
Borrower’s Debt for borrowed money which bears interest at a fixed rate and (ii)
Swap Agreements effectively converting interest rates from floating to fixed,
the notional amounts of which (when aggregated with all other Swap Agreements of
the Borrower and its Subsidiaries then in effect effectively converting interest
rates from floating to fixed) do not exceed 75% of the then outstanding
principal amount of the Borrower’s Debt for borrowed money which bears interest
at a floating rate, and (c) Swap Agreements with respect to which Debt is
allowed pursuant to Section 9.01.  In no event shall any Swap Agreement to which
the Borrower or any Subsidiary is a party contain any requirement, agreement or
covenant for the Borrower or any Subsidiary to post cash or other collateral or
margin to secure their obligations under such Swap Agreement or to cover market
exposures.
 
Section 9.19  Sale and Leaseback Transactions.  The Borrower will not, and will
not permit any of its Restricted Subsidiaries to, enter into any arrangement,
directly or indirectly, whereby it shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereinafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
sold or transferred.
 
ARTICLE X
 
Events of Default; Remedies
 
Section 10.01  Events of Default.  One or more of the following events shall
constitute an “Event of Default”:
 
(a)  the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof, by acceleration or otherwise.
 
-78-

--------------------------------------------------------------------------------


 
(b)  the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in ‎Section 10.01(a)) payable
under any Loan Document, when and as the same shall become due and payable, and
such failure shall continue unremedied for a period of three (3) Business Days.
 
(c)  any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with any Loan Document or any
amendment or modification of any Loan Document or waiver under such Loan
Document, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with any Loan Document or any amendment
or modification thereof or waiver thereunder, shall prove to have been incorrect
when made or deemed made in any material respect.
 
(d)  the Borrower or any Subsidiary shall fail to observe or perform any
covenant, condition or agreement contained in ‎Section 8.01(h), ‎Section
8.01(l), ‎Section 8.02, ‎Section 8.03, Section 8.12, ‎Section 8.15 or in
‎ARTICLE IX (other than Section 9.02, Section 9.03 and Section 9.18).
 
(e)  any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in Section
10.01(a), ‎Section 10.01(b) or Section 10.01(d)) or any other Loan Document, and
such failure shall continue unremedied for a period of 30 days after the earlier
to occur of (i) notice thereof from the Administrative Agent to the Borrower
(which notice will be given at the request of any Lender) or (ii) a Responsible
Officer of the Borrower or such Subsidiary otherwise becoming aware of such
default.
 
(f)  the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable if the effect of
such event is to cause, or (with the giving of any notice or the lapse of time
or both) to permit the holder or holders of such Debt (or a trustee or agent on
behalf of such holder or holders) to cause, such Debt to become due prior to its
stated maturity.
 
(g)  any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the Redemption
thereof or any offer to Redeem to be made in respect thereof, prior to its
scheduled maturity or require the Borrower or any Subsidiary to make an offer in
respect thereof.
 
(h)  an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary or its debts, or of a substantial part
of its assets, under any  Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for 60
days or an order or decree approving or ordering any of the foregoing shall be
entered.
 
-79-

--------------------------------------------------------------------------------


 
(i)  the Borrower or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in Section 10.01(h), (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Subsidiary or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing.
 
(j)  the Borrower or any Subsidiary shall become unable, admit in writing its
inability, or fail generally to pay its debts as they become due.
 
(k)  one or more judgments for the payment of money in an aggregate amount in
excess of $1,500,000 (to the extent not covered by independent third party
insurance provided by insurers of the highest claims paying rating or financial
strength as to which the insurer does not dispute coverage and is not subject to
an insolvency proceeding) shall be rendered against the Borrower, any Subsidiary
or any combination thereof and the same shall remain undischarged for a period
of 60 consecutive days during which execution shall not be effectively stayed,
or any action shall be legally taken by a judgment creditor to attach or levy
upon any assets of the Borrower or any Subsidiary to enforce any such judgment.
 
(l)  the Loan Documents after delivery thereof shall for any reason, except to
the extent permitted by the terms thereof, cease to be in full force and effect
and valid, binding and enforceable in accordance with their terms against the
Borrower or shall be repudiated, or cease to create a valid and perfected Lien
of the priority required thereby on any of the collateral purported to be
covered thereby, except to the extent permitted by the terms of this Agreement,
or the Borrower or any Subsidiary or any of their Affiliates shall so state in
writing.
 
(m)  an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect.
 
(n)  a Change in Control shall occur.
 
-80-

--------------------------------------------------------------------------------


 
Section 10.02  Remedies.
 
(a)  In the case of an Event of Default other than one described in ‎Section
10.01(h), ‎ Section 10.01(i) or ‎Section 10.01(j), at any time thereafter during
the continuance of such Event of Default, the Administrative Agent may, and at
the request of the Required Lenders shall, by notice to the Borrower, take
either or both of the following actions, at the same or different times: (i)
terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the Notes and the Loans then outstanding to be due
and payable in whole (or in part, in which case any principal not so declared to
be due and payable may thereafter be declared to be due and payable), and
thereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and all fees and other obligations of the Borrower
accrued hereunder and under the Notes and the other Loan Documents (including,
without limitation, the payment of cash collateral to secure the LC Exposure as
provided in ‎Section 2.08(j)), shall become due and payable immediately, without
presentment, demand, protest, notice of intent to accelerate, notice of
acceleration or other notice of any kind, all of which are hereby waived by the
Borrower and each Guarantor; and in case of an Event of Default described in
‎Section 10.01(h), ‎Section 10.01(i) or ‎Section 10.01(j), the Commitments shall
automatically terminate and the Notes and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and the other
obligations of the Borrower accrued hereunder and under the Notes and the other
Loan Documents (including, without limitation, the payment of cash collateral to
secure the LC Exposure as provided in ‎Section 2.08(j)), shall automatically
become due and payable, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower.
 
(b)  In the case of the occurrence of an Event of Default, the Administrative
Agent and the Lenders will have all other rights and remedies available at law
and equity.
 
(c)  All proceeds realized from the liquidation or other disposition of
collateral or otherwise received after maturity of the Loans or the Notes,
whether by acceleration or otherwise, shall be applied:  first, to reimbursement
of expenses and indemnities provided for in this Agreement and the Security
Instruments; second, to accrued interest on the Loans; third, to fees; fourth,
pro rata to principal outstanding on the Loans and Obligations referred to in
Clause (b) of the definition of Obligations owing to a Lender or an Affiliate of
a Lender; fifth, to any other Obligations; sixth, to serve as cash collateral to
be held by the Administrative Agent to secure the LC Exposure; and any excess
shall be paid to the Borrower or as otherwise required by any Governmental
Requirement.
 
ARTICLE XI
 
The Administrative Agent
 
Section 11.01  Appointment; Powers.
 
Each of the Lenders and the Issuing Bank hereby irrevocably (subject to
Section 11.06) appoints the Administrative Agent as its agent and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof and the
other Loan Documents, together with such actions and powers as are reasonably
incidental thereto.
 
-81-

--------------------------------------------------------------------------------


 
Section 11.02  Duties and Obligations of Administrative Agent.  The
Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents.  Without limiting the generality of
the foregoing, the Administrative Agent (a) shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) shall not have any duty to take any discretionary action
or exercise any discretionary powers, except as provided in ‎Section 11.03, and
(c) except as expressly set forth herein, shall not have any duty to disclose,
and shall not be liable for the failure to disclose, any information relating to
the Borrower or any of its Subsidiaries that is communicated to or obtained by
the bank serving as the Administrative Agent or any of its Affiliates in any
capacity.  The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until written notice thereof is given to it by the Borrower
or a Lender, and shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or under any other
Loan Document or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or in any other Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, (v) the satisfaction of any condition
set forth in ‎ARTICLE VI or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to it or as to those conditions
precedent specifically required to be to its satisfaction, (vi) the existence,
value, perfection or priority of any collateral security or the financial or
other condition of the Borrower and its Subsidiaries or any other obligor or
guarantor, or (vii) any failure by the Borrower or any other Person (other than
itself) to perform any of its obligations hereunder or under any other Loan
Document or the performance or observance of any covenants, agreements or other
terms or conditions set forth herein or therein.
 
Section 11.03  Action by Administrative Agent.  The Administrative Agent shall
not have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby
that it is required to exercise in writing as directed by the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary under
the circumstances as provided in ‎Section 12.02) and in all cases it shall be
fully justified in failing or refusing to act hereunder or under any other Loan
Documents unless it shall (a) receive written instructions from the Required
Lenders or the Lenders, as applicable, (or such other number or percentage of
the Lenders as shall be necessary under the circumstances as provided in
‎Section 12.02) specifying the action to be taken and (b) be indemnified to its
satisfaction by the Lenders against any and all liability and expenses which may
be incurred by it by reason of taking or continuing to take any such
action.  The instructions as aforesaid and any action taken or failure to act
pursuant thereto shall be binding on all of the Lenders.  If a Default has
occurred and is continuing, then the Administrative Agent shall take such action
with respect to such Default as shall be directed by the requisite Lenders in
the written instructions (with indemnities) described in this ‎Section 11.03,
provided that, unless and until the Administrative Agent shall have received
such directions, the Administrative Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such
Default as it shall deem advisable in the best interests of the Lenders.  In no
event, however, shall the Administrative Agent be required to take any action
which exposes the Administrative Agent to personal liability or which is
contrary to this Agreement, the Loan Documents or applicable law.  If a Default
has occurred and is continuing, no Co-Arranger shall have any obligation to
perform any act in respect thereof.  The Administrative Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders or the Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 12.02), and otherwise the Administrative Agent shall not be
liable for any action taken or not taken by it hereunder or under any other Loan
Document or under any other document or instrument referred to or provided for
herein or therein or in connection herewith or therewith including its own
ordinary negligence, except for its own gross negligence or willful misconduct.
 
-82-

--------------------------------------------------------------------------------


 
Section 11.04  Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing believed by it to be genuine and to have been signed or sent by
the proper Person.  The Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon and each of the
Borrower, the Lenders and the Issuing Bank hereby waives the right to dispute
the Administrative Agent’s record of such statement, except in the case of gross
negligence or willful misconduct by the Administrative Agent.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.  The Administrative Agent
may deem and treat the payee of any Note as the holder thereof for all purposes
hereof unless and until a written notice of the assignment or transfer thereof
permitted hereunder shall have been filed with the Administrative Agent.
 
Section 11.05  Subagents.  The Administrative Agent may perform any and all its
duties and exercise its rights and powers by or through any one or more
sub-agents appointed by it.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
Sections of this ‎ARTICLE XI shall apply to any such sub-agent and to the
Related Parties of the Administrative Agent and any such sub-agent, and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as Administrative
Agent.
 
Section 11.06  Resignation or Removal of Administrative Agent.  Subject to the
appointment and acceptance of a successor Administrative Agent as provided in
this ‎Section 11.06, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower, and the Administrative
Agent may be removed at any time with or without cause by the Required
Lenders.  Upon any such resignation or removal, the Required Lenders shall have
the right, in consultation with and upon the approval of the Borrower (so long
as no Event of Default has occurred and is continuing), which approval shall not
be unreasonably withheld, to appoint a successor.  If no successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation or removal of the retiring Administrative Agent, then the
retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank.  Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder.  The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor.  After the Administrative Agent’s
resignation hereunder, the provisions of this ‎ARTICLE XI and ‎Section 12.03
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while it was acting as
Administrative Agent.
 
-83-

--------------------------------------------------------------------------------


 
Section 11.07  Administrative Agent as Lender.  Each bank serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent, and such bank and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if it were not the
Administrative Agent hereunder.
 
Section 11.08  No Reliance.  Each Lender acknowledges that it has, independently
and without reliance upon the Administrative Agent or any other Lender and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement and each other Loan
Document to which it is a party.  Each Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it shall from time to time
deem appropriate, continue to make its own decisions in taking or not taking
action under or based upon this Agreement, any other Loan Document, any related
agreement or any document furnished hereunder or thereunder.  The Administrative
Agent shall not be required to keep itself informed as to the performance or
observance by the Borrower or any of its Subsidiaries of this Agreement, the
Loan Documents or any other document referred to or provided for herein or to
inspect the Properties or books of the Borrower or its Subsidiaries.  Except for
notices, reports and other documents and information expressly required to be
furnished to the Lenders by the Administrative Agent hereunder, neither the
Administrative Agent nor any Co-Arranger shall have any duty or responsibility
to provide any Lender with any credit or other information concerning the
affairs, financial condition or business of the Borrower (or any of its
Affiliates) which may come into the possession of the Administrative Agent or
any of its Affiliates.  In this regard, each Lender acknowledges that Andrews
Kurth LLP is acting in this transaction as special counsel to the Administrative
Agent only, except to the extent otherwise expressly stated in any legal opinion
or any Loan Document.  Each other party hereto will consult with its own legal
counsel to the extent that it deems necessary in connection with the Loan
Documents and the matters contemplated therein.
 
Section 11.09  Authority to Release Collateral and Liens.  Each Lender and the
Issuing Bank hereby authorizes the Administrative Agent to release any
collateral that is permitted to be sold or released pursuant to the terms of the
Loan Documents.  Each Lender and the Issuing Bank hereby authorizes the
Administrative Agent to execute and deliver to the Borrower, at the Borrower’s
sole cost and expense, any and all releases of Liens, termination statements,
assignments or other documents reasonably requested by the Borrower in
connection with any sale or other disposition of Property to the extent such
sale or other disposition is permitted by the terms of ‎Section 9.11 or is
otherwise authorized by the terms of the Loan Documents.
 
Section 11.10  The Co-Arrangers.  No Co-Arranger shall have any duties,
responsibilities or liabilities under this Agreement and the other Loan
Documents other than their respective duties, responsibilities and liabilities
in their respective capacity as a Lender hereunder.
 
Section 11.11  Filing of Proofs of Claim.  In case of any Default or Event of
Default under ‎Section 10.01(g), Section 10.01(h) or Section 10.01(i), the
Administrative Agent (regardless of whether the principal of any Loan or LC
Exposure shall then be due and payable and regardless of whether the
Administrative Agent has made any demand on the Borrower) shall be entitled and
empowered, by intervention in such proceeding or otherwise:
 
-84-

--------------------------------------------------------------------------------


 
(a)  to (i) file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, LC Exposure and all other
Obligations that is owing and unpaid and (ii) file such other documents as may
be necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders,
the Administrative Agent under ‎Section 3.03 and ‎Section 12.03) allowed in such
judicial proceeding; and
 
(b)  to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same.
 
Each Lender hereby authorizes any custodian, receiver, assignee, trustee,
conservator, sequestrator or other similar official in any such judicial
proceeding: (i) to make such payments to the Administrative Agent; and (ii) if
the Administrative Agent shall consent to the making of such payments directly
to the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under‎ ‎Section 3.03 and ‎Section 12.03.  Nothing contained
herein shall be deemed to authorize the Administrative Agent to authorize or
consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize the Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.  Each Lender retains
its right to file and prove a claim separately.
 
ARTICLE XII
 
Miscellaneous
 
Section 12.01  Notices.
 
(a)  Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to ‎Section 12.01(b)), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:
 
(i)  if to the Borrower, to it at Magnum Hunter Resources Corporation, 777 Post
Oak Blvd., Suite 910, Houston, Texas 77056, Attention Ron Ormand (Telecopy No.
832-369-6992;
 
(ii)  if to the Administrative Agent, to it at Bank of Montreal, 700 Louisiana
Street, Suite 4400, Houston, Texas 77002, Attention Gumaro Tijerina (Telecopy
No. 713-223-4007, with a copy to 600 Travis, Suite 4200, Houston, Texas 77002,
Attention Marty DeBusk (Telecopy No. (713) 220-7202;
 
-85-

--------------------------------------------------------------------------------


 
(iii)  if to any other Lender, in its capacity as such, or any other Lender in
its capacity as an Issuing Bank, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
 
(b)  Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to ‎ARTICLE II, ARTICLE III, ARTICLE IV and ‎ARTICLE V unless otherwise
agreed by the Administrative Agent and the applicable Lender.  The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.
 
(c)  Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.  All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
 
Section 12.02  Waivers; Amendments.
 
(a)  No failure on the part of the Administrative Agent, the Issuing Bank or any
Lender to exercise and no delay in exercising, and no course of dealing with
respect to, any right, power or privilege, or any abandonment or discontinuance
of steps to enforce such right, power or privilege, under any of the Loan
Documents shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power or privilege under any of the Loan Documents
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.  The rights and remedies of the Administrative Agent,
the Issuing Bank and the Lenders hereunder and under the other Loan Documents
are cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by Section 12.02(b), and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given.  Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or the Issuing Bank may have had notice or knowledge of such
Default at the time.
 
(b)  Neither this Agreement nor any provision hereof nor any Security Instrument
nor any provision thereof may be waived, amended or modified except pursuant to
an agreement or agreements in writing entered into by the Borrower and the
Required Lenders or by the Borrower and the Administrative Agent with the
consent of the Required Lenders; provided that no such agreement shall (i)
increase the Commitment or the Maximum Credit Amount of any Lender without the
written consent of such Lender, (ii) increase the Borrowing Base without the
written consent of each Lender, decrease or maintain the Borrowing Base without
the consent of the Required Lenders, or modify ‎Section 2.07 without the consent
of each Lender, (iii) reduce the principal amount of any Loan or LC Disbursement
or reduce the rate of interest thereon, or reduce any fees payable hereunder, or
reduce any other Obligations hereunder or under any other Loan Document, without
the written consent of each Lender affected thereby, (iv) postpone the scheduled
date of payment of the principal
 
-86-

--------------------------------------------------------------------------------


 
amount of any Loan or LC Disbursement, or any interest thereon, or any fees
payable hereunder, or any other Obligations hereunder or under any other Loan
Document, or reduce the amount of, waive or excuse any such payment, or postpone
or extend the Termination Date without the written consent of each Lender
affected thereby, (v) change ‎Section 4.01(b) or Section 4.01(c) in a manner
that would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (vi) waive or amend Section 8.14, without the
written consent of each Lender, (vii) release any of the collateral (other than
as provided in ‎Section 11.09), or reduce the percentage set forth in Section
8.14 to less than 85%, without the written consent of each Lender, or (viii)
change any of the provisions of this ‎Section 12.02(b) or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
under any other Loan Documents or make any determination or grant any consent
hereunder or any other Loan Documents, without the written consent of each
Lender; provided further that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent or the Issuing Bank
hereunder or under any other Loan Document without the prior written consent of
the Administrative Agent or the Issuing Bank, as the case may
be.  Notwithstanding the foregoing, any supplement to Schedule 7.14
(Subsidiaries) shall be effective simply by delivering to the Administrative
Agent a supplemental schedule clearly marked as such and, upon receipt, the
Administrative Agent will promptly deliver a copy thereof to the Lenders.
 
Section 12.03  Expenses, Indemnity; Damage Waiver.
 
(a)  The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred
by the Administrative Agent and their Affiliates, including, without limitation,
the reasonable fees, charges and disbursements of counsel and other outside
consultants for the Administrative Agent, the reasonable travel, photocopy,
mailing, courier, telephone and other similar expenses, and the cost of
environmental audits and surveys and appraisals, in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration (both before and after the
execution hereof and including advice of counsel to the Administrative Agent as
to the rights and duties of the Administrative Agent and the Lenders with
respect thereto) of this Agreement and the other Loan Documents and any
amendments, modifications or waivers of or consents related to the provisions
hereof or thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) all costs, expenses, Taxes, assessments and
other charges incurred by the Administrative Agent or any Lender in connection
with any filing, registration, recording or perfection of any security interest
contemplated by this Agreement or any Security Instrument or any other document
referred to therein, (iii) all reasonable out-of-pocket expenses incurred by the
Issuing Bank in connection with the issuance, amendment, renewal or extension of
any Letter of Credit issued by the Issuing Bank or any demand for payment
thereunder, (iv) all out-of-pocket expenses incurred by the Administrative
Agent, the Issuing Bank or any Lender, including the reasonable fees, charges
and disbursements of any counsel for the Administrative Agent, the Issuing Bank
or any Lender, in connection with the enforcement or protection of its rights in
connection with this Agreement or any other Loan Document, including its rights
under this ‎Section 12.03, or in connection with the Loans made or Letters of
Credit issued hereunder, including, without limitation, all such out-of-pocket
expenses incurred during  any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.
 
-87-

--------------------------------------------------------------------------------


 
(b)  The Borrower shall indemnify the Co-Arrangers, the Administrative Agent,
the Issuing Bank and each Lender, and each Related Party of any of the foregoing
persons (each such person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the reasonable fees, charges and disbursements of
any counsel for any Indemnitee, incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement or any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
or the parties to any other Loan Document of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or by any other Loan Document, (ii) the failure of the Borrower or any
Subsidiary to comply with the terms of any Loan Document, including this
Agreement, or with any Governmental Requirement, (iii) any inaccuracy of any
representation or any breach of any warranty or covenant of the Borrower set
forth in any of the Loan Documents or any instruments, documents or
certifications delivered in connection therewith, (iv) any loan or Letter of
Credit or the use of the proceeds therefrom, including, without limitation, (A)
any refusal by the Issuing Bank to honor a demand for payment under a Letter of
Credit issued by the Issuing Bank if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit, or
(B) the payment of a drawing under any Letter of Credit notwithstanding the
non-compliance, non-delivery or other improper presentation of the documents
presented in connection therewith, (v) the operations of the business of the
Borrower and its Subsidiaries by the Borrower and its Subsidiaries, (vi) any
assertion that the Lenders were not entitled to receive the proceeds received
pursuant to the Security Instruments, (vii) any Environmental Law applicable to
the Borrower or any Subsidiary or any of their properties, including without
limitation, the presence, generation, storage, release, threatened release, use,
transport, disposal, arrangement of disposal or treatment of oil, oil and gas
wastes, solid wastes or hazardous substances on any of their properties, (viii)
the breach or non-compliance by the Borrower or any Subsidiary with any
Environmental Law applicable to the Borrower or any Subsidiary, (ix) the past
ownership by the Borrower or any Subsidiary of any of their properties or past
activity on any of their properties which, though lawful and fully permissible
at the time, could result in present liability, (x) the presence, use, release,
storage, treatment, disposal, generation, threatened release, transport,
arrangement for transport or arrangement for disposal of oil, oil and gas
wastes, solid wastes or hazardous substances on or at any of the properties
owned or operated by the Borrower or any Subsidiary or any actual or alleged
presence or release of hazardous materials on or from any property owned or
operated by the Borrower or any of its Subsidiaries, (xi) any environmental
liability related in any way to the Borrower or any of its Subsidiaries, or
(xii) any other environmental, health or safety condition in connection with the
Loan Documents, or (xiii) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any indemnitee is a
party thereto, and such Indemnity shall extend to each Indemnitee
notwithstanding the sole or concurrent negligence of every kind or character
whatsoever, whether active or passive, whether an affirmative act or an
omission, including without limitation, all types of negligent conduct
identified in the restatement (second) of torts of one or more of the
Indemnitees or by reason of strict liability imposed without fault on any one or
more of the Indemnitees; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (a) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee, (b) relate to agreements,
or obligations to which Borrower and its subsidiaries are not parties,
(c) relate to claims between or among any of the lenders, the agent, the
co-arrangers or any of their shareholders, partners or members, or (d) relate to
laws, rules or regulations affecting the lenders, the agent or the co-arrangers
and not the borrower or the subsidiaries, or (e) in respect of any property for
any occurrence arising from the acts or omissions of the agent or any lender
during the period after which such person, its successors or assigns shall have
obtained possession of such property (whether by foreclosure or deed in lieu of
foreclosure, as mortgagee-in-possession or otherwise).
 
-88-

--------------------------------------------------------------------------------


 
(c)  To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent or the Issuing Bank under ‎Section 12.03(a) or
‎(b), each Lender severally agrees to pay to the Administrative Agent or the
Issuing Bank, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent or the
Issuing Bank in its capacity as such.
 
(d)  To the extent permitted by applicable law, the Borrower and the Indemnified
Parties shall not assert, and hereby waive, any claim against each other, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the Transactions, any Loan or Letter
of Credit or the use of the proceeds thereof.
 
(e)  All amounts due under this ‎Section 12.03 shall be payable promptly after
written demand therefor.
 
Section 12.04  Successors and Assigns.
 
(a)  The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this ‎Section 12.04.  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in Section 12.04(c)) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the Issuing Bank and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
 
-89-

--------------------------------------------------------------------------------


 
(b)   (i)  Subject to the conditions set forth in ‎Section 12.04(b)(ii), any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:  (1) the Borrower,
provided that no consent of the Borrower shall be required for an assignment to
a Lender that is not a Defaulting Lender, an Affiliate of a Lender that is not a
Defaulting Lender, an Approved Fund or, if an Event of Default has occurred and
is continuing, any other assignee; and (2) the Administrative Agent, provided
that no such consent shall be required for an assignment to an assignee that is
a Lender that is not a Defaulting Lender immediately prior to giving effect to
such assignment.
 
(ii)  Assignments shall be subject to the following additional conditions:  (1)
any assignment of Loans and Commitments while any Tranche B Loans are
outstanding must be of the same percentage of Tranche A Loans and Tranche B
Loans and the Tranche A Portion and the Tranche B Portion; (2) except in the
case of an assignment to a Lender or an Affiliate of a Lender or an assignment
of the entire remaining amount of the assigning Lender’s Commitment, the amount
of the Commitment of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$10,000,000, and the Commitments of any assigning Lender remaining a party
hereto after giving effect to the assignment shall be at least $10,000,000,
unless, in each case, each of the Borrower, the Administrative Agent otherwise
consents, provided that no such consent of the Borrower shall be required if an
Event of Default has occurred and is continuing;  (3) each partial assignment
shall be made as an assignment of a proportionate part of all the assigning
Lender’s rights and obligations under this Agreement; (4) the parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Assumption, together with a processing and recordation fee of $3,500; (5)
the assignee, if it shall not be a Lender, shall deliver to the Administrative
Agent an Administrative Questionnaire and shall deliver notice of the Assignment
and Assumption to the Borrower; and (6) in the case of an assignment to a CLO,
the assigning Lender shall retain the sole right to approve any amendment,
modification or waiver of any provision of this Agreement, provided that the
Assignment and Assumption between such Lender and such CLO may provide that such
Lender will not, without the consent of such CLO, agree to any amendment,
modification or waiver described in the first proviso to ‎Section 12.02 that
affects such CLO.
 
(iii)  Subject to ‎Section 12.04(b)(iv) and the acceptance and recording
thereof, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Section 5.01,
‎Section 5.02, Section 5.03 and ‎Section 12.03).  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section 12.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 12.04(c).
 
-90-

--------------------------------------------------------------------------------


 
(iv)  The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Maximum Credit Amount of, and principal amount
of the Loans and LC Disbursements owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by the Borrower, the Issuing Bank and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.  In connection with any
changes to the Register, if necessary, the Administrative Agent will reflect the
revisions on Annex I and forward a copy of such revised Annex I to the Borrower,
the Issuing Bank and each Lender.
 
(v)  Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in ‎Section 12.04(b) and any written
consent to such assignment required by ‎Section 12.04(b), the Administrative
Agent shall accept such Assignment and Assumption and record the information
contained therein in the Register.  No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this ‎Section 12.04(b).
 
(c)   (i)  Any Lender may, without the consent of the Borrower, the
Administrative Agent or the Issuing Bank, sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (1) such Lender’s
obligations under this Agreement shall remain unchanged, (2) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (3) the Borrower, the Administrative Agent, the Issuing
Bank and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the proviso to
Section 12.02 that affects such Participant.  In addition such agreement must
provide that the Participant be bound by the provisions of ‎Section
12.03.  Subject to Section 12.04(c)(ii), the Borrower agrees that each
Participant shall be entitled to the benefits of Section 5.01, Section 5.02 and
‎Section 5.03 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to ‎Section 12.04(b).  To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 12.08
as though it were a Lender, provided such Participant agrees to be subject to
‎Section 4.01(c) as though it were a Lender.
 
-91-

--------------------------------------------------------------------------------


 
(ii)  A Participant shall not be entitled to receive any greater payment under
Section 5.01 or ‎Section 5.03 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent.  A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of ‎Section 5.03
unless the Borrower is notified of the participation sold to such Participant
and such Participant agrees, for the benefit of the Borrower, to comply with
Section 5.03(e) as though it were a Lender.
 
(d)  Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this ‎Section 12.04(d) shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.
 
(e)  Notwithstanding any other provisions of this Section 12.04, no transfer or
assignment of the interests or obligations of any Lender or any grant of
participations therein shall be permitted if such transfer, assignment or grant
would require the Borrower to file a registration statement with the SEC or to
qualify the Loans under the “Blue Sky” laws of any state.
 
Section 12.05  Survival; Revival; Reinstatement.
 
(a)  All covenants, agreements, representations and warranties made by the
Borrower herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated.  The provisions of Section 5.01, Section 5.02, ‎Section 5.03 and
‎Section 12.03 and ‎ARTICLE XI shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement, any other Loan
Document or any provision hereof or thereof.
 
(b)  To the extent that any payments on the Obligations or proceeds of any
collateral are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any bankruptcy law, common law or
equitable cause, then to such extent, the Obligations so satisfied shall be
revived and continue as if such payment or proceeds had not been received and
the Administrative Agent’s, and the Lenders’ Liens, security interests, rights,
powers and remedies under this Agreement and each Loan Document shall continue
in full force and effect.  In such event, each Loan Document shall be
automatically reinstated and the Borrower shall take such action as may be
reasonably requested by the Administrative Agent or the Lenders to effect such
reinstatement.
 
-92-

--------------------------------------------------------------------------------


 
Section 12.06  Counterparts; Integration; Effectiveness.
 
(a)  This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.
 
(b)  This Agreement, the other Loan Documents and any separate letter agreements
with respect to fees payable to the Co-Arrangers and the Administrative Agent
constitute the entire contract among the parties relating to the subject matter
hereof and thereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof and
thereof.  This Agreement and the other Loan Documents represent the final
agreement among the parties hereto and thereto and may not be contradicted by
evidence of prior, contemporaneous or subsequent oral agreements of the
parties.  There are no unwritten oral agreements between the parties.
 
(c)  Except as provided in ‎Section 6.01(a), this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.
 
 
 
 
-93-

--------------------------------------------------------------------------------


 
Section 12.07  Severability.  Any provision of this Agreement or any other Loan
Document held to be invalid, illegal or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.
 
Section 12.08  Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations (of whatsoever
kind, including, without limitations obligations under Swap Agreements) at any
time owing by such Lender or Affiliate to or for the credit or the account of
the Borrower or any Subsidiary against any of and all the obligations of the
Borrower or any Subsidiary owed to such Lender now or hereafter existing under
this Agreement or any other Loan Document, irrespective of whether or not such
Lender shall have made any demand under this Agreement or any other Loan
Document and although such obligations may be unmatured.  The rights of each
Lender under this ‎Section 12.08 are in addition to other rights and remedies
(including other rights of setoff) which such Lender or its Affiliates may have.
 
Section 12.09  Governing Law; Jurisdiction; Consent to Service of Process.
 
(a)  This Agreement and the Loan Documents shall be governed by, and construed
in accordance with, the laws of the State of New York without regard to any
choice-of-law provisions that would require the application of the law of
another jurisdiction; provided, to the extent any of the Security Instruments
recite that they are governed by the law of another jurisdiction, or any action
or event taken thereunder (such as foreclosure of the Mortgaged Property)
requires application of or compliance with the law of another jurisdiction, such
provisions and concepts shall apply.
 
(b)  Any legal action or proceeding with respect to the Loan Documents shall be
brought in the courts of the Supreme Court of the State of New York sitting in
New York County and of the United States District Court of the Southern District
of New York, and, by execution and delivery of this Agreement, each party hereby
accepts for itself and (to the extent permitted by law) in respect of its
property, generally and unconditionally, the jurisdiction of the aforesaid
courts.  Each party hereby irrevocably waives any objection, including, without
limitation, any objection to the laying of venue or based on the grounds of
forum non conveniens, which it may now or hereafter have to the bringing of any
such action or proceeding in such respective jurisdictions.  This submission to
jurisdiction is non-exclusive and does not preclude a party from obtaining
jurisdiction over another party in any court otherwise having jurisdiction.
 
(c)  Each party irrevocably consents to the service of process of any of the
aforementioned courts in any such action or proceeding by the mailing of copies
thereof by registered or certified mail, postage prepaid, to it at the address
specified in ‎Section 12.01 or such other address as is specified pursuant to
Section 12.01 (or its assignment and assumption), such service to become
effective thirty (30) days after such mailing.  Nothing herein shall affect the
right of a party or any holder of a note to serve process in any other manner
permitted by law or to commence legal proceedings or otherwise proceed against
another party in any other jurisdiction.
 
-94-

--------------------------------------------------------------------------------


 
(d)  Each party hereby (i) irrevocably and unconditionally waives, to the
fullest extent permitted by law, trial by jury in any legal action or proceeding
relating to this Agreement or any other Loan Document and for any counterclaim
therein; (ii) irrevocably waives, to the maximum extent not prohibited by law,
any right it may have to claim or recover in any such litigation any special,
exemplary, punitive or consequential damages, or damages other than, or in
addition to, actual damages; (iii) certifies that no party hereto nor any
representative or agent of counsel for any party hereto has represented,
expressly or otherwise, or implied that such party would not, in the event of
litigation, seek to enforce the foregoing waivers, and (iv) acknowledges that it
has been induced to enter into this Agreement, the Loan Documents and the
transactions contemplated hereby and thereby by, among other things, the mutual
waivers and certifications contained in this ‎Section 12.09.
 
Section 12.10  Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
Section 12.11  Confidentiality.  Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority or self-regulatory body; provided
Borrower has been given reasonable advance notice thereof and been afforded an
opportunity to limit or protest the disclosure, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process;
provided Borrower has been given reasonable advance notice thereof and been
afforded an opportunity to limit or protest the disclosure, (d) to any other
party to this Agreement or any other Loan Document, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any suit,
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section 12.11, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or (ii)
any actual or prospective counterparty (or its advisors) to any Swap Agreement
relating to the Borrower and its obligations, (g) with the consent of the
Borrower or (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section 12.11 or (ii) becomes
available to the Administrative Agent, the Issuing Bank or any Lender on a
nonconfidential basis from a source other than the Borrower.  For the purposes
of this Section 12.11, “Information” means all information received from the
Borrower or any Subsidiary relating to the Borrower or any Subsidiary and their
businesses, other than any such information that is available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by the Borrower or a Subsidiary;.  Any Person required to
maintain the confidentiality of Information as provided in this Section 12.11
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential
information.  Notwithstanding anything herein to the contrary, any party hereto
(and each employee, representative or other agent of such party) may disclose
without limitation of any kind, any information with respect to the “tax
treatment” and “tax structure” (in each case, within the meaning of Treasury
Regulation Section 1.6011-4) of the transactions contemplated hereby and all
materials of any kind (including opinions or other tax analyses) that are
provided to that party relating to such tax treatment or tax structure; provided
that with respect to any document or similar item that in either case contains
information concerning the tax treatment or tax structure of the transactions,
as well as other information, this sentence shall only apply to such portions of
the document or similar item that relate to the tax treatment or tax structure
of the transactions contemplated hereby.
 
-95-

--------------------------------------------------------------------------------


 
Section 12.12  Exculpation Provisions.  Each of the parties hereto specifically
agrees that it has a duty to read this Agreement and the other Loan Documents
and agrees that it is charged with notice and knowledge of the terms of this
Agreement and the other Loan Documents; that it has in fact read this Agreement
and is fully informed and has full notice and knowledge of the terms and
conditions of this Agreement; that it has been represented by independent legal
counsel of its choice throughout the negotiations preceding its execution of
this Agreement and the other Loan Documents; and has received the advice of its
attorney in entering into this Agreement and the other Loan Documents; and that
it recognizes that certain of the terms of this Agreement and the other Loan
Documents may result, subject to the terms hereof and thereof and applicable
law, in one party assuming the liability inherent in some aspects of the
transaction and relieving the other party of its responsibility for such
liability.  Each party hereto agrees and covenants that it will not contest the
validity or enforceability of any exculpatory provision of this Agreement and
the other loan documents on the basis that the party had no notice or knowledge
of such provision or that the provision is not “conspicuous.”
 
Section 12.13  No Third Party Beneficiaries.  This Agreement, the other Loan
Documents, and the agreement of the Lenders to make Loans and the Issuing Bank
to issue, amend, renew or extend Letters of Credit hereunder are solely for the
benefit of the Borrower, and no other Person (including, without limitation, any
Subsidiary of the Borrower, any obligor, contractor, subcontractor, supplier or
materialmen) shall have any rights, claims, remedies or privileges hereunder or
under any other Loan Document against the Administrative Agent, the Issuing Bank
or any Lender for any reason whatsoever.  There are no third party
beneficiaries.
 
Section 12.14  Collateral Matters; Swap Agreements.  The benefit of the Security
Instruments and of the provisions of this Agreement relating to any collateral
securing the Obligations shall also extend to and be available to those Lenders
or their Affiliates which are counterparties to any Swap Agreement with the
Borrower or any of its Subsidiaries on a pro rata basis in respect of any
obligations of the Borrower or any of its Subsidiaries which arise under any
such Swap Agreement while such Person or its Affiliate is a Lender, but only
while such Person or its Affiliate is a Lender, including any Swap Agreements
between such Persons in existence prior to the date hereof.  No Lender or any
Affiliate of a Lender shall have any voting rights under any Loan Document as a
result of the existence of obligations owed to it under any such Swap
Agreements.
 
Section 12.15  US Patriot Act Notice.  Each Lender hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is required
to obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the
Patriot Act.
 
-96-

--------------------------------------------------------------------------------


 
Section 12.16  Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan or
reimbursement obligation, together with all fees, charges and other amounts that
are treated as interest on such Loan or reimbursement obligation under
applicable law (collectively the “Charges”), shall exceed the Highest Lawful
Rate that may be contracted for, charged, taken, received or reserved by the
Lender holding such Loan or reimbursement obligation in accordance with
applicable law, the rate of interest payable in respect of such Loan or
reimbursement obligation hereunder, together with all Charges payable in respect
thereof, shall be limited to the Highest Lawful Rate and, to the extent lawful,
the interest and Charges that would have been payable in respect of such Loan or
reimbursement obligation but were not payable as a result of the operation of
this Section shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans, reimbursement obligations or periods shall be
increased (but not above the Highest Lawful Rate therefor) until such cumulated
amount shall have been received by such Lender and in the event that,
notwithstanding the foregoing, under any circumstances the aggregate amounts
taken, reserved, charged, received or paid on the Loans include amounts which by
applicable law are deemed interest which would exceed the Highest Lawful Rate,
then such excess shall be deemed to be a mistake and each Lender receiving same
shall credit the same on the principal of its Loans (or if such Loans shall have
been paid in full, refund said excess to the Borrower).  In the event that the
maturity of the Obligations are accelerated by reason of any election of the
holder thereof resulting from any Event of Default under this Agreement or
otherwise, or in the event of any required or permitted prepayment, then such
consideration that constitutes interest may never include more than the Highest
Lawful Rate, and excess interest, if any, provided for in this Agreement or
otherwise shall be canceled automatically as of the date of such acceleration or
prepayment and, if theretofore paid, shall be credited on the Obligations (or,
if the applicable Loans shall have been paid in full, refunded to the Borrower
of such interest).  The provisions of this Section shall control over all other
provisions of this Agreement or the other Loan Documents which may be in
apparent conflict herewith.
 
[Signatures Begin Next Page]
 
 
 
-97-

--------------------------------------------------------------------------------


 
The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.
 

 

  BORROWER:      
MAGNUM HUNTER RESOURCES CORPORATION,
a Delaware corporation
          By:       /s/ Ronald D. Ormand   Name:  Ronald D. Ormand   Title:   
Chief Financial Officer

 
 
 
 
 
 
 
 

 
Signature Page to Credit Agreement

--------------------------------------------------------------------------------




  ADMINISTRATIVE AGENT, ISSUING BANK AND LENDER:      
BANK OF MONTREAL
          By:       /s/ Gumaro Tijerina   Name:  Gumaro Tijernia  
Title:  Director

 
           
 
 
 
         
           
 


Signature Page to Credit Agreement

--------------------------------------------------------------------------------





  SYNDICATION AGENT AND LENDER:      
CAPITAL ONE, N.A.
          By:       /s/ Paul D. Hein   Name:  Paul D. Hein   Title:   Vice
President

 

 


 

Signature Page to Credit Agreement

--------------------------------------------------------------------------------


 
 
ANNEX I
 
LIST OF MAXIMUM CREDIT AMOUNTS
 
Name of Lender
Applicable Percentage
Maximum Credit Amount
Bank of Montreal
50%
$75,000,000.00
Capital One, N.A.
50%
$75,000,000.00
     
TOTAL
__________________
__________________
 
100.00%
$150,000,000.00



 
 
 
 
 
 
 
Annex I-1

--------------------------------------------------------------------------------




EXHIBIT A
 
FORM OF NOTE
 

 

$[_________]  _______________, 2010

 
 
FOR VALUE RECEIVED, MAGNUM HUNTER RESOURCES CORPORATION, a Delaware corporation
(the “Borrower”) hereby promises to pay to the order of [_________________] (the
“Lender”), the lesser of (i) [_______________] DOLLARS ($[____________]) and
(ii) the aggregate unpaid Loans made by the Lender pursuant to the Credit
Agreement, as hereinafter defined), in lawful money of the United States of
America and in immediately available funds, on the dates and in the principal
amounts provided in the Credit Agreement referred to below, on the dates and in
the amounts set forth in the Credit Agreement.  All capitalized terms used
herein and not otherwise defined that are defined in the Credit Agreement have
the meanings as defined in the Credit Agreement.
 
The Borrower promises to pay interest on the unpaid principal amount of this
Note outstanding from time to time from the date hereof until such principal
amount is paid in full, at the place and at such interest rates as are specified
in the Credit Agreement.
 
This Note is one of the Notes referred to in, and the Note and all provisions
herein are entitled to the benefits and are subject to the terms of, the Amended
and Restated Credit Agreement, dated as of _____________, 2010, among the
Borrower, Bank of Montreal, as Administrative Agent, the lenders signatory
thereto (including the Lender) and Capital One, N.A., as Syndication Agent (as
the same may be amended or otherwise modified from time to time, the “Credit
Agreement”).
 
The obligations of the Borrower hereunder are secured by the Security Documents
(subject to the limitations contained in the Security Documents and the Credit
Agreement).  The Credit Agreement, among other things, (a) provides for the
making of advances by the Lender and other Lenders to the Borrower from time to
time, and (b) contains provisions for acceleration of the maturity hereof upon
the happening of certain stated events, for prepayments on account of principal
hereof prior to the maturity hereof upon the terms and conditions therein
specified, and for limitations on the amount of interest paid such that no
provision of the Credit Agreement or this Note shall require the payment or
permit the collection of interest in excess of the Maximum Rate.
 
The Borrower waives grace, demand, presentment for payment, notice of dishonor
or default, notice of intent to accelerate or acceleration, protest and notice
of protest and diligence in collecting and bringing of suit against any party
hereto.
 
 
Exhibit A-1

--------------------------------------------------------------------------------


 
This Note shall be governed by and construed under the laws of the State of New
York and the applicable laws of the United States of America.
 
 

 
MAGNUM HUNTER RESOURCES CORPORATION,
a Delaware corporation
          By:       ____________________________________  
Name:  ____________________________________   Title:   
____________________________________

 
 
 
 

 
Exhibit A-2

--------------------------------------------------------------------------------


 
EXHIBIT B
 
FORM OF BORROWING REQUEST
 
[______________], 200[__]
 
Magnum Hunter Resources Corporation, a Delaware corporation (the “Borrower”),
pursuant to Section 2.03 of the Amended and Restated Credit Agreement dated as
of February 12, 2010 (together with all amendments, restatements, supplements or
other modifications thereto, the “Credit Agreement”), among the Borrower, Bank
of Montreal, as Administrative Agent, the lenders (the “Lenders”) which are or
become parties thereto and Capital One, N.A., as Syndication Agent (unless
otherwise defined herein, each capitalized term used herein is defined in the
Credit Agreement), hereby requests a Borrowing as follows:
 
(i)           Aggregate amount of the requested Borrowing is $[____________];
 
(ii)           Requested Borrowing is to be under Tranche [__];
 
(iii)           Date of such Borrowing is [____________], 200[___];
 
(iv)           Requested Borrowing is to be [an ABR Borrowing] [a Eurodollar
Borrowing];
 
(v)           In the case of a Eurodollar Borrowing, the initial Interest Period
applicable thereto is [____________];
 
(vi)           Amount of Borrowing Base in effect on the date hereof is
$[____________], amount of Tranche A Portion in effect on the date hereof is
$[____________] and amount of Tranche B Portion in effect on the date hereof is
$[____________];
 
(vii)           Total Tranche A Credit Exposures on the date hereof (i.e.,
outstanding principal amount of Loans and total LC Exposure) is $[____________]
and the outstanding principal balance of Tranche B Loans on the date hereof is
$[____________];
 
(viii)           Pro forma total Tranche A Credit Exposures (giving effect to
the requested Borrowing) is $[____________] and pro forma Tranche B Loans
(giving effect to the requested Borrowing) is $[____________] (1); and
 
(viii)           Location and number of the Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.05 of
the Credit Agreement, is as follows:
 
[______________]
 
[______________]
 
 
______________________
(1)      
After the Tranche B Termination Date, information regarding the Tranche B
Portion and the principal balance of the Tranche B Loans may be omitted from
Borrowing Requests.

 
 
Exhibit B-1

--------------------------------------------------------------------------------


 
The undersigned certifies that he/she is the [____________] of the Borrower, and
that as such he/she is authorized to execute this certificate on behalf of the
Borrower.  The undersigned further certifies, represents and warrants on behalf
of the Borrower that the Borrower is entitled to receive the requested Borrowing
under the terms and conditions of the Credit Agreement.
 

 
MAGNUM HUNTER RESOURCES CORPORATION,
a Delaware corporation
          By:       ____________________________________  
Name:  ____________________________________   Title:   
____________________________________

 
 
 
 
 
 

 
Exhibit B-2

--------------------------------------------------------------------------------


 
EXHIBIT C
 
FORM OF INTEREST ELECTION REQUEST
 
[____________], 200[___]
 
Magnum Hunter Resources Corporation, a Delaware corporation (the “Borrower”),
pursuant to Section 2.04 of the Amended and Restated Credit Agreement dated as
of February 12, 2010 (together with all amendments, restatements, supplements or
other modifications thereto, the “Credit Agreement”), among the Borrower, Bank
of Montreal, as Administrative Agent, the lenders (the “Lenders”) which are or
become parties thereto and Capital One, N.A., as Syndication Agent (unless
otherwise defined herein, each capitalized term used herein is defined in the
Credit Agreement), hereby makes an Interest Election Request as follows:
 
(i)           The Borrowing to which this Interest Election Request applies, and
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information specified pursuant to (iii) and (iv) below shall be
specified for each resulting Borrowing) is [____________];
 
(ii)           The effective date of the election made pursuant to this Interest
Election Request is [____________], 200[___];[and]
 
(iii)           The resulting Borrowing is to be [an ABR Borrowing] [a
Eurodollar Borrowing][; and]
 
[(xiii)           [If the resulting Borrowing is a Eurodollar Borrowing] The
Interest Period applicable to the resulting Borrowing after giving effect to
such election is [____________]].
 
The undersigned certifies that he/she is the [____________] of the Borrower, and
that as such he/she is authorized to execute this certificate on behalf of the
Borrower.  The undersigned further certifies, represents and warrants on behalf
of the Borrower that the Borrower is entitled to receive the requested
continuation or conversion under the terms and conditions of the Credit
Agreement.
 
 

 
MAGNUM HUNTER RESOURCES CORPORATION,
a Delaware corporation
          By:       ____________________________________  
Name:  ____________________________________   Title:   
____________________________________

 

 
Exhibit C-1

--------------------------------------------------------------------------------




EXHIBIT D
 
FORM OF
COMPLIANCE CERTIFICATE
 
The undersigned hereby certifies that he/she is the [____________] of Magnum
Hunter Resources Corporation, a Delaware corporation (the “Borrower”), and that
as such he/she is authorized to execute this certificate on behalf of the
Borrower.  With reference to the Amended and Restated Credit Agreement dated as
of February 12, 2010 (together with all amendments, restatements, supplements or
other modifications thereto being the “Agreement”), among the Borrower, Bank of
Montreal, as Administrative Agent, the lenders (the “Lenders”) which are or
become a party thereto and Capital One, N.A., as Syndication Agent, the
undersigned represents and warrants as follows (each capitalized term used
herein having the same meaning given to it in the Agreement unless otherwise
specified), to my knowledge after reasonable investigation:
 
(a)           The representations and warranties of the Borrower contained in
ARTICLE VII of the Agreement and in the Loan Documents and otherwise made in
writing by or on behalf of the Borrower pursuant to the Agreement and the Loan
Documents were true and correct when made, and are repeated at and as of the
time of delivery hereof and are true and correct in all material respects at and
as of the time of delivery hereof, except to the extent such representations and
warranties are expressly limited to an earlier date or the Required Lenders have
expressly consented in writing to the contrary.
 
(b)           The Borrower has performed and complied with all agreements and
conditions contained in the Agreement and in the Loan Documents required to be
performed or complied with by it prior to or at the time of delivery hereof [or
specify default and describe].
 
(c)           Since [____________], 200[__], no change has occurred, either in
any case or in the aggregate, in the condition, financial or otherwise, of the
Borrower or any Subsidiary which could reasonably be expected to have a Material
Adverse Effect [or specify event].
 
(d)           There exists no Default or Event of Default [or specify Default
and describe].
 
(e)           Attached hereto as Exhibit A are the detailed computations
necessary to determine whether the Borrower is in compliance with Section 8.14
and Section 9.01 as of the end of the [fiscal quarter][fiscal year] ending
[____________].
 
EXECUTED AND DELIVERED this [______] day of [____________], 200[__].
 
 

 
MAGNUM HUNTER RESOURCES CORPORATION,
a Delaware corporation
          By:       ____________________________________  
Name:  ____________________________________   Title:   
____________________________________

 
 
Exhibit D-1

--------------------------------------------------------------------------------


          
FINANCIAL COVENANT CALCULATION WORKSHEET
 
($ in 000’s)
 

 
Pro forma
Covenant
 
Calculation
Requirement
Current Ratio
x
>1.0 to 1.0
Interest Coverage Ratio
x
>2.5 to 1.0
Leverage Ratio
x
<4.5 to 1.0 (2)
     
Current Ratio:  calculated as of the fiscal quarter ended ______________, 20__
   
(i)           consolidated current assets (including the unused amount of the
total Commitments, but excluding non-cash assets under FAS 133)
   
To
   
(ii)           consolidated current liabilities (excluding non-cash obligations
under FAS 133).
         
Interest Coverage Ratio:  calculated as of the fiscal quarter ended
______________, 20__
   
(i)           EBITDAX for the four quarter period then ended
   
To
   
(ii)           actual cash interest paid during such period.
         
Leverage Ratio:
   
(i)           total Debt as of such date
   
To
   
(ii)           EBITDAX for the four quarter period then ended.
   



[Analysis of Section 8.14 requirements if applicable]
 


______________________
(2)
Covenant Requirement is <4.0 to 1.0 commencing with the quarter ended December
31, 2010 and thereafter.

 
 
Exhibit D-2

--------------------------------------------------------------------------------


 
EXHIBIT F-1
 
FORM OF SECURITY AGREEMENT
 


 
 

 
 
 
 
 
Exhibit F-1-1

--------------------------------------------------------------------------------




EXHIBIT F-2
 
FORM OF GUARANTY
 


 
 


 
 
 
 
Exhibit F-2-1

--------------------------------------------------------------------------------




EXHIBIT G
 
FORM OF ASSIGNMENT AND ASSUMPTION
 
Reference is made to the Amended and Restated Credit Agreement, dated as of
February 12, 2010 (as amended, restated, supplemented or otherwise modified from
time to time and in effect on the date hereof, the “Credit Agreement”), among
Magnum Hunter Resources Corporation, the Lenders named therein, Bank of
Montreal, as Administrative Agent for the Lenders and Capital One, N.A., as
Syndication Agent.  Capitalized terms defined in the Credit Agreement are used
herein with the same meanings.
 
The Assignor named below hereby sells and assigns, without recourse, to the
Assignee named below, and the Assignee hereby purchases and assumes, without
recourse, from the Assignor, effective as of the Assignment Date set forth on
the reverse hereof, the interests set forth on the reverse hereof (the “Assigned
Interest”) in the Assignor’s rights and obligations under the Credit Agreement,
including, without limitation, the interests set forth on the reverse hereof in
the Commitment of the Assignor on the Assignment Date and Loans owing to the
Assignor which are outstanding on the Assignment Date, together with the
participations in Letters of Credit and LC Disbursements held by the Assignor on
the Assignment Date, but excluding accrued interest and fees to and excluding
the Assignment Date.  The Assignee hereby acknowledges receipt of a copy of the
Credit Agreement.  From and after the Assignment Date (i) the Assignee shall be
a party to and be bound by the provisions of the Credit Agreement and, to the
extent of the Assigned Interest, have the rights and obligations of a Lender
thereunder and (ii) the Assignor shall, to the extent of the Assigned Interest,
relinquish its rights and be released from its obligations under the Credit
Agreement.
 
This Assignment and Assumption is being delivered to the Administrative Agent
(with a copy to the Borrower) together with (i) if the Assignee is a Foreign
Lender, any documentation required to be delivered by the Assignee pursuant to
Section 5.03 of the Credit Agreement, duly completed and executed by the
Assignee, and (ii) if the Assignee is not already a Lender under the Credit
Agreement, an Administrative Questionnaire in the form supplied by the
Administrative Agent, duly completed by the Assignee.  The [Assignee/Assignor]
shall pay the fee payable to the Administrative Agent pursuant to Section
12.04(b) of the Credit Agreement.
 
This Assignment and Assumption shall be governed by and construed in accordance
with the laws of the State of New York.
 
Date of Assignment:
 
Legal Name of Assignor:
 
Legal Name of Assignee:
 
Assignee’s Address for Notices:
 
Effective Date of Assignment (“Assignment Date”):
 
 
Exhibit G-1

--------------------------------------------------------------------------------


 
 
Facility
Principal Amount Assigned
Percentage Assigned of
Facility/Commitment (set
forth, to at least 8 decimals, as
a percentage of the Facility
and the aggregate
Commitments of all Lenders
thereunder)
Commitment Assigned:
$
%
Loans:
   



 
The terms set forth above and on the reverse side hereof are hereby agreed to:

 

  [Name of Assignor], as Assignor            By:     
_______________________________     Name: _______________________________  
Title:   _______________________________           [Name of Assignee], as
Assignee            By:      _______________________________    Name:
_______________________________    Title:   _______________________________ 

 
 
 
Exhibit G-2

--------------------------------------------------------------------------------


 
The undersigned hereby consent to the within assignment: (3)
 
MAGNUM HUNTER RESOURCES CORPORATION,
a Delaware corporation
 
BANK OF MONTREAL
By:      _____________________________
Name: _____________________________
Title:   _____________________________
By:      _____________________________
Name: _____________________________
Title:   _____________________________



 


 

______________________
(3)
Consents to be included to the extent required by Section 12.04(b) of the Credit
Agreement.

 
 
 
 
 
Exhibit G-3

--------------------------------------------------------------------------------

 